

EXHIBIT 10.1
EXECUTION VERSION
AMENDMENT No. 4, dated as of March 2, 2018 (this “Amendment”), to the Amended
and Restated Term Loan Credit Agreement, dated as of December 9, 2010 (as
amended by Amendment No. 1, dated as of March 7, 2013, as further amended by
Amendment No. 2, dated as of March 28, 2014, as further amended by Amendment No.
3, dated as of August 26, 2016, and as further amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time prior to the date hereof, the “Original Credit Agreement”), by and among
OMNOVA Solutions Inc., an Ohio corporation (the “Company), Deutsche Bank AG New
York Branch, as Administrative Agent (the “Administrative Agent), the lenders
from time to time party thereto (the “Lenders”) and the other parties thereto;
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Amended Credit Agreement (as defined below).
WHEREAS, Section 11.11 of the Original Credit Agreement provides that the
relevant Credit Parties and the Required Lenders may amend the Original Credit
Agreement as set forth herein;
WHEREAS, the Required Lenders have agreed to the amendment contemplated by
Section 1 below (the “Section 1 Amendments”);
WHEREAS, immediately after giving effect to the Section 1 Amendments and on the
terms and conditions set forth herein, (i) the Required Lenders have agreed to
the amendments contemplated by Section 2 below (the “Section 2 Amendments”),
(ii) each Lender that delivers a signature page hereto and consents to this
Amendment (each, an “Amendment No. 4 Consenting Lender”) has agreed to the
amendments effected hereby and (iii) the Company has elected to replace each
Amendment No. 4 Non-Consenting Lender (as defined below) with one or more
Replacement Lenders pursuant to Section 11.11(b) of the Original Credit
Agreement (as amended by the Section 1 Amendments, the “Existing Credit
Agreement”);
WHEREAS, Deutsche Bank AG New York Branch (in such capacity, the “Replacement
Term B-2 Lender”) has agreed to purchase at par on the Amendment No. 4 Effective
Date (as defined below) all Term B-2 Loans held by Amendment No. 4
Non-Consenting Lenders;
WHEREAS, Deutsche Bank Securities Inc., Jefferies Finance LLC, JPMorgan Chase
Bank, N.A. and KeyBank National Association are the joint arrangers and
bookrunners (the “Amendment No. 4 Joint Lead Arrangers”) for this Amendment;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1.    Section 1 Amendments. The Original Credit Agreement is, effective
as of the Section 1 Amendments Effective Time (as defined below), hereby amended
as follows:
(a)    Section 1.01 of the Original Credit Agreement is hereby amended by adding
the following definition thereto in alphabetical order:



“Non-Consenting Lender” shall have the meaning provided in Section 2.13(a).”;
(b)Section 2.13(a) of the Original Credit Agreement is hereby amended by adding
“(each a “Non-Consenting Lender”)” immediately after the reference to “Section
11.12(b)” in clause (i);
(a)Section 11.11(b) of the Original Credit Agreement is hereby amended as
follows:
(i)by replacing the reference therein to “non-consenting Lenders” with
“Non-Consenting Lender”;
(ii)by replacing the reference to “non-consenting Lender or Lenders” with
“Non-Consenting Lender or Lenders”;
(iii)by replacing “non-consenting Lender’s Commitment” with “Non-Consenting
Lender’s Commitment”; and
(iv)by adding the following sentence to the end of Section 11.11(b):
“Notwithstanding anything herein to the contrary, by receiving the amounts set
forth in the proviso in Section 2.13(a) of this Agreement, each Non-Consenting
Lender shall automatically be deemed to have assigned its Loans pursuant to the
terms of an Assignment and Assumption Agreement, and accordingly, no Assignment
and Assumption Agreement or other action shall be required in connection
therewith. Such assignment shall become effective as to any Non-Consenting
Lender upon the receipt of the amounts set forth in the proviso in Section
2.13(a).”
Section 2.    Section 2 Amendments. The Existing Credit Agreement is, effective
as of the Amendment No. 4 Effective Date, hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Existing Credit Agreement attached as Exhibit A hereto (the
Existing Credit Agreement as amended pursuant to this Section 2, the “Amended
Credit Agreement”).
Section 3.    Representations and Warranties, No Default. The Company hereby
represents and warrants that as of the Amendment No. 4 Effective Date, after
giving effect to this Amendment, (i) no Default or Event of Default has occurred
and is continuing and (ii) all representations and warranties made by any Credit
Party contained in the Original Credit Agreement or in the other Credit
Documents are true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of the date
hereof (except (x) that, for purposes of this Section 3, the financial
statements referenced in Section 6.05 of the Original Credit Agreement shall be
deemed to refer to the most recent financial statements required to be delivered
pursuant to Section 7.01 of the Original Credit Agreemen and (y) where such
representations and warranties expressly relate to a specified date, in which
case such representations and warranties were true and correct in all material
respects as of such specified date); provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on the date hereof or
on such earlier date, as the case may be (after giving effect to such
qualification).



-2-



Section 4.    Effectiveness. This Amendment shall become effective on the date
(such date, the “Amendment No. 4 Effective Date”) that the following conditions
shall have been satisfied (it being understood, for the avoidance of doubt, that
the Section 1 Amendments shall become effective upon satisfaction of all of the
conditions set forth below (other than clause (viii) below) (the “Section 1
Amendments Effective Time”) and the Section 2 Amendments shall become effective
on the Amendment No. 4 Effective Date, immediately after giving effect to the
Section 1 Amendments):
(v)Consents. The Administrative Agent shall have received executed signature
pages hereto from each Credit Party, the Administrative Agent, each Amendment
No. 4 Consenting Lender (comprising, at a minimum, the Required Lenders) and
each Replacement Term B-2 Lender;
(vi)Fees. The Administrative Agent and Amendment No. 4 Joint Lead Arrangers
shall have received the fees in the amounts previously agreed in writing with
the Company by the Amendment No. 4 Joint Lead Arrangers to be received on the
Amendment No. 4 Effective Date, and all reasonable and documented out-of-pocket
expenses required to be paid or reimbursed under Section 11.01 of the Existing
Credit Agreement for which invoices have been presented a reasonable period of
time prior to the Amendment No. 4 Effective Date, subject to the provisions of
any other written agreement with the Amendment No. 4 Joint Lead Arrangers;
(vii)Legal Opinions. The Administrative Agent shall have received from Vorys,
Sater, Seymour and Pease LLP, counsel to the Company and its Subsidiaries, an
opinion addressed to the Administrative Agent, the Collateral Agent and each of
the Lenders and dated the Amendment No. 4 Effective Date, which shall be in form
and substance reasonably satisfactory to the Administrative Agent and shall
cover such matters incident to the transactions contemplated herein and in the
other Credit Documents as the Administrative Agent may reasonably request;
(viii)Officer’s Certificate. The Administrative Agent shall have received a
certificate of an Authorized Officer of the Borrower dated the Amendment No. 4
Effective Date certifying that (a) all representations and warranties made by
any Credit Party contained in the Original Credit Agreement or in the other
Credit Documents are true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the Amendment No. 4 Effective Date (except that any representation or warranty
that is qualified by its terms as to materiality or as to a Material Adverse
Effect shall be true and correct in all respects) (it being understood and
agreed that (i) for purposes of this clause (iv)(a), the financial statements
referenced in Section 6.05 of the Original Credit Agreement shall be deemed to
refer to the most recent financial statements required to be delivered pursuant
to Section 7.01 of the Original Credit Agreement and (ii) any other
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (except that
any representation or warranty that is qualified by its terms as to materiality
or as to a Material Adverse Effect shall be true and correct in all respects)
only as of such specified date) and (b) there shall exist no Default or Event of
Default;
(ix)Closing Certificates. The Administrative Agent shall have received a
certificate, dated the Amendment No. 4 Effective Date, signed by an Authorized
Officer of each Credit Party, and attested to by the Secretary or any Assistant
Secretary of such



-3-



Credit Party, substantially in the form of Exhibit E to the Original Credit
Agreement with appropriate insertions, together with copies of the Certificate
of Incorporation and By-Laws (or their equivalents) of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and the
foregoing shall be reasonably acceptable to the Administrative Agent; and all
Business and legal proceedings and all instruments and agreements relating to
the transactions contemplated by this Agreement shall be reasonably satisfactory
in form and substance to the Administrative Agent, and the Administrative Agent
shall have received all information and copies of all documents and papers,
including records of Business proceedings, governmental approvals, good standing
certificates and bring-down certificates, if any, which the Administrative Agent
may have reasonably requested in connection therewith, such documents and papers
where appropriate to be certified by proper Business or governmental
authorities;
(vi)Payments. The Administrative Agent shall have received evidence satisfactory
to it that substantially concurrently with the effectiveness of this Amendment
on the Amendment No. 4 Effective Date all accrued interest on the Term B-2 Loans
to but excluding the Amendment No. 4 Effective Date shall have been paid
(whether or not then due);
(x)Lien Searches. On or prior to the Amendment No. 4 Effective Date, the
Administrative Agent shall have received copies of recent UCC, tax and judgement
lien searches and pending bankruptcy searches in each jurisdiction reasonably
requested by the Administrative Agent with respect to each Credit Party, none of
which encumber Collateral (other than Liens permitted under the Original Credit
Agreement);
(xi)Section 1 Amendments. The Section 1 Amendments shall be effective; and
Section 5.    Replacement Term B-2 Lender and Amendment No. 4 Non-Consenting
Lenders. If any existing Lender (each, a “Amendment No. 4 Non-Consenting
Lender”) declines or fails to consent to this Amendment by failing to return an
executed signature page hereto to the Administrative Agent, then pursuant to and
in compliance with the terms of Section 11.11(b) of the Original Credit
Agreement, such Amendment No. 4 Non-Consenting Lender may be replaced and all of
its interests, rights and obligations under the Original Credit Agreement and
the related Credit Documents with respect to its existing Term B2 Loans
purchased and assumed by the Replacement Term B-2 Lender. As of the Amendment
No. 4 Effective Date, each Amendment No. 4 Non-Consenting Lender will be deemed
to have executed an Assignment and Assumption Agreement for all of its then
outstanding Term B-2 Loans and will be deemed to have assigned all of its then
outstanding Term B-2 Loans to the Replacement Term B-2 Lender, in each case
pursuant to and in compliance with the terms of Section 11.11(b) of the Existing
Credit Agreement.
Section 6.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section 7.    Applicable Law.
-4-



(a)THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
(b)Each party hereto hereby irrevocably and unconditionally:
(i)submits for itself and its property in any legal action or proceeding
relating to this Amendment, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the Supreme
Court of the State of New York, New York County, located in the Borough of
Manhattan, the courts of the United States of America for the Southern District
of New York sitting in the Borough of Manhattan and appellate courts from any
thereof;
(ii)consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(iii)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable party at
its respective address set forth in the Amended Credit Agreement or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto, such service to become effective 30 days after such mailing;
and
(iv)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
Section 8.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 9.    Effect of Amendment. Except as expressly set forth herein, (i)
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent, in each case under the Original
Credit Agreement or any other Credit Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Original Credit Agreement or any other Credit
Document. Each and every term, condition, obligation, covenant and agreement
contained in the Original Credit Agreement or any other Credit Document is
hereby ratified and re-affirmed in all respects and shall continue in full force
and effect. Each Credit Party reaffirms its obligations under the Credit
Documents to which it is party and its prior grant of Liens on the Collateral
made by it pursuant to the Collateral Documents, with all such Liens continuing
in full force and effect after giving effect to this Amendment. This Amendment
shall constitute a Credit Document for purposes of the Amended Credit Agreement
and from and after the Amendment No. 4 Effective Date, all references to the
Original Credit Agreement in any Credit Document and all references in the
Amended Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to the Original Credit Agreement, shall, unless expressly
provided otherwise, refer to the Amended Credit Agreement. Each of the Credit
Parties hereby consents to this Amendment and confirms that all obligations of
such Credit Party under the Credit Documents to which such Credit Party is a
party shall continue to apply to the



-5-



Amended Credit Agreement. This Amendment shall not constitute a novation of the
Original Credit Agreement or any other Credit Documents.
Section 10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11. Tax Matters. From and after the Amendment No. 4 Effective Dare, all
of the Term B-2 Loans shall continue to be treated as one fungible tranche for
U.S. federal income tax purposes. For purposes of the Foreign Account Tax
Compliance Act (FATCA), from and after the Amendment No. 4 Effective Date, the
Company and the Administrative Agent shall continue to treat the Amended Credit
Agreement and the Loans as not qualifying as “grandfathered obligations” within
the meaning of Treasury Regulations Section 1.1471-2(b)(2)(i).



-6-



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
OMNOVA SOLUTIONS INC., as the Company
By:    /s/ Paul F. DeSantis
Name: Paul F. DeSantis
Title: Senior Vice President and Chief
Financial Officer; Treasurer



[Signature Page to Amendment]



DECORATIVE PRODUCTS THAILAND, INC., as a Subsidiary Guarantor
By:
/s/ Paul F. DeSantis
Name: Paul F. DeSantis
Title: Treasurer




[Signature Page to Amendment]



OMNOVA WALLCOVERING (USA), INC., as a Subsidiary Guarantor
By:
/s/ Paul F. DeSantis
Name: Paul F. DeSantis
Title: Treasurer




[Signature Page to Amendment]



DEUTSCHE BANK AG NEW YORK BRANCH as Administrative Agent and Collateral Agent
By:    /s/ Jason Merchant
Name: Jason Merchant
Title: Managing Director
By:
/s/ Alvin Varughese
Name: Alvin Varughese
Title: Director




[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



DEUTSCHE BANK AG NEW YORK BRANCH as Replacement Term B-2 Lender
By:    /s/ Jason Merchant
Name: Jason Merchant
Title: Managing Director
By:
/s/ Alvin Varughese
Name: Alvin Varughese
Title: Director




[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Shackleton 2017-XI CLO, LTD.
as a Lender
by Alcentra NY, LLC as its Collateral Manager
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst
If a second signature is necessary:
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Collective Trust High Yield Fund
as a Lender
By: Alcentra NY, LLC, as investment advisor
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst
If a second signature is necessary:
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Global-Loan SV S.a.r.l.
as a Lender
Executed by Alcentra Limited as Portfolio manager,
and Alcentra NY, LLC as Sub-Manager, for and on
behalf of Global-Loan SV Sarl
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst
If a second signature is necessary:
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Multi-Credit SV S.a.r.l. as a Lender
By: /s/ Tim Raeke Name: Tim Raeke
Title: Analyst
If a second signature is necessary:
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Shackleton 2013-III CLO, Ltd.
as a Lender
By: Alcentra NY, LLC, as investment advisor
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst
If a second signature is necessary:
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Shackleton 2013-IV CLO, Ltd.
as a Lender
By: Alcentra NY, LLC, as investment advisor
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst
If a second signature is necessary:
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Shackleton 2014-IV CLO, Ltd. as a Lender
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst
If a second signature is necessary:
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Shackleton 2014-VI CLO, Ltd.
as a Lender
By: Alcentra NY, LLC, as Collateral Manager
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst
If a second signature is necessary:
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Shackleton 2015-VII CLO, Ltd.
as a Lender
By: Alcentra NY, LLC as its Collateral Manager
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst
If a second signature is necessary:
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Shackleton 2015-VIII CLO, Ltd. as a Lender
By: /s/ Tim Raeke Name: Tim Raeke
Title: Analyst
If a second signature is necessary:
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Shackleton 2016-IX XLO, Ltd
as a Lender
By: Alcentra NY, LLC as its Collateral Manager
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst
If a second signature is necessary:
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Shackleton 2017-X CLO, Ltd
as a Lender
By: Alcentra NY, LLC as its Collateral Manager
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst
If a second signature is necessary:
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



The Dreyfus/Laurel Funds, Inc. – Dreyfus Floating
Rate Income Fund
as a Lender
By: Alcentra NY, LLC, as investment advisor
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst
If a second signature is necessary:
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
US Loan SV S.a.r.l. as a Lender
By: /s/ Tim Raeke Name: Tim Raeke
Title: Analyst
If a second signature is necessary:
By: /s/ Tim Raeke
Name: Tim Raeke
Title: Analyst



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



ALLIANZGI CONVERTIBLE & INCOME 2024
TARGET TERM FUND
as a Lender
By: /s/ Joanna Willars
Name: Joanna Willars
Title: Director, Authorized Signatory
If a second signature is necessary:
By: /s/ Joanna Willars
Name: Joanna Willars
Title: Director, Authorized Signatory



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
West CLO 2014-1 Ltd. as a Lender
By: /s/ Joanna Willars
Name: Joanna Willars
Title: Director, Authorized Signatory
If a second signature is necessary:
By: /s/ Joanna Willars
Name: Joanna Willars
Title: Director, Authorized Signatory



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
West CLO 2014-2 Ltd. as a Lender
By: /s/ Joanna Willars
Name: Joanna Willars
Title: Director, Authorized Signatory
If a second signature is necessary:
By: /s/ Joanna Willars
Name: Joanna Willars
Title: Director, Authorized Signatory



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



SAN DIEGO COUNTY EMPLOYEES
RETIREMENT ASSOCIATION
as a Lender
By: Allianz Global Investors U.S. LLC – Income
and Growth Group as Collateral Manager
By: /s/ Joanna Willars
Name: Joanna Willars
Title: Director, Authorized Signatory
If a second signature is necessary:
By: /s/ Joanna Willars
Name: Joanna Willars
Title: Director, Authorized Signatory



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
West CLO 2013-1 Ltd. as a Lender
By: /s/ Joanna Willars
Name: Joanna Willars
Title: Director, Authorized Signatory
If a second signature is necessary:
By: /s/ Joanna Willars
Name: Joanna Willars
Title: Director, Authorized Signatory



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



AMMC CLO 20, LIMITED
as a Lender
By: American Money Management Corp.,
as Collateral Manager
By: /s/ David Meyer
Name: David Meyer
Title: Senior Vice President
If a second signature is necessary:
By: /s/ David Meyer
Name: David Meyer
Title: Senior Vice President



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



AMMC CLO 16, LIMITED
as a Lender
By: American Money Management Corp.,
as Collateral Manager
By: /s/ David P. Meyer
Name: David P. Meyer
Title: Senior Vice President
If a second signature is necessary:
By: /s/ David P. Meyer Name: David P. Meyer
Title: Senior Vice President



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



AMMC CLO 17, LIMITED
as a Lender
By: American Money Management Corp.,
as Collateral Manager
By: /s/ David P. Meyer
Name: David P. Meyer
Title: Senior Vice President
If a second signature is necessary:
By: /s/ David P. Meyer Name: David P. Meyer
Title: Senior Vice President



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



AMMC CLO XIII, LIMITED
as a Lender
By: American Money Management Corp.,
as Collateral Manager
By: /s/ David P. Meyer
Name: David P. Meyer
Title: Senior Vice President
If a second signature is necessary:
By: /s/ David P. Meyer Name: David P. Meyer
Title: Senior Vice President



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



AMMC CLO XIV, LIMITED as a Lender
By: /s/ David P. Meyer
Name: David P. Meyer
Title: Senior Vice President
If a second signature is necessary:
By: /s/ David P. Meyer Name: David P. Meyer Title: Senior Vice President



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



AMMC CLO 15, LIMITED
as a Lender
By: American Money Management Corp.,
as Collateral Manager
By: /s/ David P. Meyer
Name: David P. Meyer
Title: Senior Vice President
If a second signature is necessary:
By: /s/ David P. Meyer Name: David P. Meyer Title: Senior Vice President



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



AMMC CLO 15, LIMITED
as a Lender
By: American Money Management Corp.,
as Collateral Manager
By: /s/ David P. Meyer
Name: David P. Meyer
Title: Senior Vice President
If a second signature is necessary:
By: /s/ David P. Meyer Name: David P. Meyer Title: Senior Vice President



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



AMMC CLO 18, LIMITED
as a Lender
By: American Money Management Corp.,
as Collateral Manager
By: /s/ David Meyer
Name: David Meyer
Title: Senior Vice President
If a second signature is necessary:
By: /s/ David Meyer
Name: David Meyer
Title: Senior Vice President



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



AMMC CLO 19, LIMITED
as a Lender
By: American Money Management Corp.,
as Collateral Manager
By: /s/ David Meyer
Name: David Meyer
Title: Senior Vice President
If a second signature is necessary:
By: /s/ David Meyer
Name: David Meyer
Title: Senior Vice President



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Apex Credit CLO 2017 Ltd.
as a Lender
By: Apex Credit Partners, its Asset Manager
By: /s/ Andrew Stern
Name: Andrew Stern
Title: Managing Director
If a second signature is necessary:
By: /s/ Andrew Stern
Name: Andrew Stern
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Apex Credit CLO 2016 Ltd.
as a Lender
By: Apex Credit Partners, its Asset Manager
By: /s/ Andrew Stern
Name: Andrew Stern
Title: Managing Director
If a second signature is necessary:
By: /s/ Andrew Stern
Name: Andrew Stern
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Apex Credit CLO 2015-II Ltd.
as a Lender
By: Apex Credit Partners, its Asset Manager
By: /s/ Andrew Stern
Name: Andrew Stern
Title: Managing Director
If a second signature is necessary:
By: /s/ Andrew Stern
Name: Andrew Stern
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



JFIN CLO 2015 LTD.
as a Lender
By: Apex Credit Partners, its Portfolio Manager
By: /s/ Andrew Stern
Name: Andrew Stern
Title: Managing Director
If a second signature is necessary:
By: /s/ Andrew Stern
Name: Andrew Stern
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



JFIN CLO 2013 LTD.
as a Lender
By: Apex Credit Partners LLC,
as Portfolio Manager
By: /s/ Andrew Stern
Name: Andrew Stern
Title: Managing Director
If a second signature is necessary:
By: /s/ Andrew Stern
Name: Andrew Stern
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



JFIN CLO 2014 LTD
as a Lender
By: Apex Credit Partners LLC,
as Portfolio Manager
By: /s/ Andrew Stern
Name: Andrew Stern
Title: Managing Director
If a second signature is necessary:
By: /s/ Andrew Stern
Name: Andrew Stern
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



JFIN CLO 2014-II LTD.
as a Lender
By: Apex Credit Partners LLC,
as Portfolio Manager
By: /s/ Andrew Stern
Name: Andrew Stern
Title: Managing Director
If a second signature is necessary:
By: /s/ Andrew Stern
Name: Andrew Stern
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



ELEVATION CLO 2017-7, Ltd.
By: /s/ Dingli Graham
Name: Dingli Graham
Title: Portfolio Manager
If a second signature is necessary:
By:     
Name:
Title:



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



ELEVATION CLO 2017-6, Ltd.
By: /s/ Fred Colen
Name: Fred Colen
Title: Portfolio Manager
If a second signature is necessary:
By:     
Name:
Title:



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
BABSON CLO LTD. 2016-I
By: Barings LLC as Collateral Manager
By: Chad Campbell
Name: Chad Campbell
Title: Director
BABSON CLO LTD. 2014-III
By: Barings LLC as Collateral Manager
By: Chad Campbell
Name: Chad Campbell
Title: Director
BABSON CLO LTD. 2014-I
By: Barings LLC as Collateral Manager
By: Chad Campbell
Name: Chad Campbell
Title: Director
BABSON CLO LTD. 2016-II
By: Barings LLC as Collateral Manager
By: Chad Campbell
Name: Chad Campbell
Title: Director
BABSON CLO LTD. 2013-I
By: Barings LLC as Collateral Manager
By: Chad Campbell
Name: Chad Campbell
Title: Director
[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
BABSON CLO LTD. 2013-II
By: Barings LLC as Collateral Manager
By: Chad Campbell
Name: Chad Campbell
Title: Director
BABSON CLO LTD. 2016-III
By: Barings LLC as Collateral Manager
By: Chad Campbell
Name: Chad Campbell
Title: Director
BABSON CLO LTD. 2015-I
By: Barings LLC as Collateral Manager
By: Chad Campbell
Name: Chad Campbell
Title: Director
BABSON CLO LTD. 2014-II
By: Barings LLC as Collateral Manager
By: Chad Campbell
Name: Chad Campbell
Title: Director
BABSON CLO LTD. 2017-I
By: Barings LLC as Collateral Manager
By: Chad Campbell
Name: Chad Campbell
Title: Director
[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
BABSON CLO LTD. 2015-II
By: Barings LLC as Collateral Manager
By: Chad Campbell
Name: Chad Campbell
Title: Director
BROWN BROTHERS HARRIMAN TRUST COMPANY (CAYMAN) LIMITED acting solely in its
capacity as Trustee of BARINGS LOAN FUND SERIES 3 a Series Trust of Multi
Manager Global Investment Trust
By: Barings LLC as Investment Manager and Attorney-in-fact
By: Chad Campbell
Name: Chad Campbell
Title: Director
The foregoing is executed on behalf of the Barings Loan Fund Series 3, organized
under a Supplemental Declaration of Trust dated as of October 19, 2016, as
amended from time to time. The obligations of such Trust are not personally
binding upon, nor shall resort be had to the property of the Trustee. The total
liability of the Trustee shall be limited to the amount of the trust property.



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Black Diamond CLO 2016-1 Ltd.
as a Lender
By: Black Diamond CLO 2016-1 Adviser, L.L.C.
as its Collateral Manager
By: /s/ Stephen H. Deckoff
Name: Stephen H. Deckoff
Title: Managing Principal
If a second signature is necessary:
By: /s/ Stephen H. Deckoff
Name: Stephen H. Deckoff
Title: Managing Principal



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Black Diamond CLO 2013-1 Ltd.
as a Lender
By: Black Diamond CLO 2013-1 Adviser, L.L.C.
as its Collateral Manager
By: /s/ Stephen H. Deckoff
Name: Stephen H. Deckoff
Title: Managing Principal
If a second signature is necessary:
By: /s/ Stephen H. Deckoff
Name: Stephen H. Deckoff
Title: Managing Principal



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Black Diamond CLO 2014-1 Ltd.
as a Lender
By: Black Diamond CLO 2014-1 Adviser, L.L.C.
as its Collateral Manager
By: /s/ Stephen H. Deckoff
Name: Stephen H. Deckoff
Title: Managing Principal
If a second signature is necessary:
By: /s/ Stephen H. Deckoff
Name: Stephen H. Deckoff
Title: Managing Principal



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Cent CLO 22 Limited
as a Lender
By: Columbia Management Investment Advisers,
LLC as Collateral Manager
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President
If a second signature is necessary:
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



TCI-CENT CLO 22 2016-1 LTD.
as a Lender
By: TCI Capital Management LLC
as Collateral Manager
By: Columbia Management Investment Advisers, LLC, as Sub-Advisor
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President
If a second signature is necessary:
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Columbia Floating Rate Fund, a series of Columbia
Funds Series Trust II
as a Lender
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President
If a second signature is necessary:
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Cent CLO 18 Limited
as a Lender
By: Columbia Management Investment Advisers,
LLC as Collateral Manager
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President
If a second signature is necessary:
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Cent CLO 17 Limited
as a Lender
By: Columbia Management Investment Advisers,
LLC as Collateral Manager
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President
If a second signature is necessary:
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Cent CLO 24 Limited
as a Lender
By: Columbia Management Investment Advisers,
LLC as Collateral Manager
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President
If a second signature is necessary:
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Cent CLO 19 Limited
as a Lender
By: Columbia Management Investment Advisers,
LLC as Collateral Manager
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President
If a second signature is necessary:
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Cent CLO 20 Limited
as a Lender
By: Columbia Management Investment Advisers,
LLC as Collateral Manager
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President
If a second signature is necessary:
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President]



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Cent CLO 21 Limited
as a Lender
By: Columbia Management Investment Advisers,
LLC as Collateral Manager
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President
If a second signature is necessary:
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



TCI-Cent CLO 2017-1 Ltd.
as a Lender
By: TCI Capital Management LLC
as Collateral Manager
By: Columbia Management Investment Advisers,
LLC as Sub-Advisor
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President
If a second signature is necessary:
By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



APIDOS CLO XXIV
as a Lender
By: Its Collateral Manager CVC Credit Partners,
LLC
By: /s/ Gretchen Bergstresser
Name: Gretchen Bergstresser Title: Senior Portfolio Manager
If a second signature is necessary:
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



APIDOS CLO XIV
as a Lender
By: Its Collateral Manager CVC Credit Partners,
LLC
By: /s/ Gretchen Bergstresser
Name: Gretchen Bergstresser Title: Senior Portfolio Manager
If a second signature is necessary:
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Apidos CLO XIX
as a Lender
By: Its Collateral Manager, CVC Credit Partners,
LLC
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager
If a second signature is necessary:
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



APIDOS CLO XXV
as a Lender
By: Its Collateral Manager CVC Credit Partners
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager
If a second signature is necessary:
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



APIDOS CLO XII
as a Lender
By: Its Collateral Manager CVC Credit Partners,
LLC
By: /s/ Gretchen Bergstresser
Name: Gretchen Bergstresser Title: Senior Portfolio Manager
If a second signature is necessary:
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



APIDOS CLO XVI
as a Lender
By: Its Collateral Manager CVC Credit Partners,
LLC
By: /s/ Gretchen Bergstresser
Name: Gretchen Bergstresser Title: Senior Portfolio Manager
If a second signature is necessary:
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



APIDOS CLO XVII
as a Lender
By: Its Collateral Manager CVC Credit Partners,
LLC
By: /s/ Gretchen Bergstresser
Name: Gretchen Bergstresser Title: Senior Portfolio Manager
If a second signature is necessary:
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



APIDOS CLO XVIII
as a Lender
By: Its Collateral Manager CVC Credit Partners,
LLC
By: /s/ Gretchen Bergstresser
Name: Gretchen Bergstresser Title: Senior Portfolio Manager
If a second signature is necessary:
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



APIDOS CLO XX
as a Lender
By: Its Collateral Manager CVC Credit Partners,
LLC
By: /s/ Gretchen Bergstresser
Name: Gretchen Bergstresser Title: Senior Portfolio Manager
If a second signature is necessary:
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



APIDOS CLO XXI
as a Lender
By: Its Collateral Manager CVC Credit Partners,
LLC
By: /s/ Gretchen Bergstresser
Name: Gretchen Bergstresser Title: Senior Portfolio Manager
If a second signature is necessary:
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



APIDOS CLO XXII
as a Lender
By: Its Collateral Manager CVC Credit Partners,
LLC
By: /s/ Gretchen Bergstresser
Name: Gretchen Bergstresser Title: Senior Portfolio Manager
If a second signature is necessary:
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Apidos CLO XXIII
as a Lender
By: Its Collateral Manager CVC Credit Partners,
LLC
By: /s/ Gretchen Bergstresser
Name: Gretchen Bergstresser Title: Senior Portfolio Manager
If a second signature is necessary:
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
SC Pro Loan VII Limited as a Lender
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager
If a second signature is necessary:
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Swiss Capital Pro Loan V plc as a Lender
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager
If a second signature is necessary:
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Swiss Capital Alternative Strategies Funds SPC for
the Account of SC Alternative Strategy 9SP
as a Lender
By: /s/ Gretchen Bergstresser
Name: Gretchen Bergstresser
Title: Senior Portfolio Manager
If a second signature is necessary:
By: /s/ Gretchen Bergstresser
Name: Gretchen Bergstresser
Title: Senior Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



APIDOS CLO XV
as a Lender
By: Its Collateral Manager CVC Credit Partners,
LLC
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager
If a second signature is necessary:
By: /s/ Gretchen Bergstresser Name: Gretchen Bergstresser Title: Senior
Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



DEUTSCHE BANK AG NEW YORK BRANCH,
By: /s/ Deirdre Cesario
Name: Deirdre Cesario
Title: Vice President
If a second signature is necessary:
By: /s/ Howard Lee
Name: Howard Lee
Title: Assistant Vice President



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Vibrant CLO V, Ltd.
as a Lender
By: DFG Investment Advisers, Inc.,
as Collateral Manager
By: /s/ Roberta Goss
Name: Roberta Goss
Title: Managing Director
If a second signature is necessary:
By: /s/ Roberta Goss
Name: Roberta Goss
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Vibrant CLO III, Ltd.
as a Lender
By: DFG Investment Advisers, Inc.
By: /s/ Roberta Goss
Name: Roberta Goss
Title: Managing Director
If a second signature is necessary:
By: /s/ Roberta Goss
Name: Roberta Goss
Title: Managing Director]



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Vibrant CLO IV, Ltd.
as a Lender
By: DFG Investment Advisers, Inc.,
as Collateral Manager
By: /s/ Roberta Goss
Name: Roberta Goss
Title: Managing Director
If a second signature is necessary:
By: /s/ Roberta Goss
Name: Roberta Goss
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Vibrant CLO II, Ltd.
as a Lender
By: DFG Investment Advisers, Inc., as Portfolio
Manager
By: /s/ Roberta Goss
Name: Roberta Goss
Title: Managing Director
If a second signature is necessary:
By: /s/ Roberta Goss
Name: Roberta Goss
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Vibrant CLO VI, Ltd.
as a Lender
By: DFG Investment Advisers, Inc.,
as Collateral Manager
By: /s/ Roberta Goss
Name: Roberta Goss
Title: Managing Director
If a second signature is necessary:
By: /s/ Roberta Goss
Name: Roberta Goss
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



LCM XXII Ltd.
as a Lender
By: LCM Asset Management LLC
as Collateral Manager
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory
If a second signature is necessary:
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



LCM XXIII Ltd.
as a Lender
By: LCM Asset Management LLC
as Collateral Manager
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory
If a second signature is necessary:
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



LCM XXIV Ltd.
as a Lender
By: LCM Asset Management LLC
as Collateral Manager
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory
If a second signature is necessary:
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



LCM XIX Limited Partnership
as a Lender
By: LCM Asset Management LLC
as Collateral Manager
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory
If a second signature is necessary:
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



LCM XIV Limited Partnership
as a Lender
By: LCM Asset Management LLC
as Collateral Manager
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory
If a second signature is necessary:
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



LCM XV Limited Partnership
as a Lender
By: LCM Asset Management LLC
as Collateral Manager
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory
If a second signature is necessary:
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



LCM XVI Limited Partnership
as a Lender
By: LCM Asset Management LLC
as Collateral Manager
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory
If a second signature is necessary:
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



LCM XVII Limited Partnership
as a Lender
By: LCM Asset Management LLC
as Collateral Manager
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory
If a second signature is necessary:
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



LCM XVIII Limited Partnership as a Lender
By: LCM Asset Management LLC as Collateral Manager
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory
If a second signature is necessary:
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



LCM XX Limited Partnership
as a Lender
By: LCM Asset Management LLC
as Collateral Manager
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory
If a second signature is necessary:
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



LCM 26 Ltd.
as a Lender
By: LCM Asset Management LLC
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory
If a second signature is necessary:
By: /s/ Alexander B. Kenna Name: Alexander B. Kenna Title: Authorized Signatory



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Brighthouse Life Insurance Company,
By: MetLife Investment Advisors, LLC, its investment manager
By: /s/ Shane O’Driscoll
Name: Shane O’Driscoll
Title: Director
If a second signature is necessary:
By:     
Name:
Title:



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Venture XXI CLO, Limited
as a Lender
By: its investment advisor
MJX Venture Management LLC
By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director
If a second signature is necessary:
By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Venture XIV CLO, Limited
as a Lender
By: its investment advisor
MJX Venture Management LLC
By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director
If a second signature is necessary:
By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Venture XXX CLO, Limited
as a Lender
By: its investment advisor
MJX Venture Management II LLC
By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director
If a second signature is necessary:
By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Regatta VI Funding Ltd
as a Lender
By: Regatta Loan Management LLC its Collateral
Manager
By: /s/ Melanie Hanlon
Name: Melanie Hanlon
Title: Managing Director
If a second signature is necessary:
By: /s/ Melanie Hanlon
Name: Melanie Hanlon
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Regatta II Funding LP
as a Lender
By: Napier Park Global Capital (US) LP
Attorney-in-fact
By: /s/ Melanie Hanlon
Name: Melanie Hanlon Title: Managing Director
If a second signature is necessary:
By: /s/ Melanie Hanlon Name: Melanie Hanlon Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Regatta III Funding Ltd
as a Lender
By: Napier Park Global Capital (US) LP
Attorney-in-fact
By: /s/ Melanie Hanlon
Name: Melanie Hanlon Title: Managing Director
If a second signature is necessary:
By: /s/ Melanie Hanlon Name: Melanie Hanlon Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Regatta IV Funding Ltd
as a Lender
By: Napier Park Global Capital (US) LP
Attorney-in-fact
By: /s/ Melanie Hanlon
Name: Melanie Hanlon Title: Managing Director
If a second signature is necessary:
By: /s/ Melanie Hanlon Name: Melanie Hanlon Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Regatta V Funding Ltd
as a Lender
By: Napier Park Global Capital (US) LP
Attorney-in-fact
By: /s/ Melanie Hanlon
Name: Melanie Hanlon Title: Managing Director
If a second signature is necessary:
By: /s/ Melanie Hanlon Name: Melanie Hanlon Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



REGATTA IX FUNDING LTD.
as a Lender
By: Regatta Loan Management LLC
its Collateral Manager
By: /s/ Melanie Hanlon Name: Melanie Hanlon
Title: Managing Director
If a second signature is necessary:
By: /s/ Melanie Hanlon Name: Melanie Hanlon
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Regatta VII Funding Ltd
as a Lender
By: Regatta Loan Management LLC
its Collateral Manager
By: /s/ Melanie Hanlon
Name: Melanie Hanlon
Title: Managing Director
If a second signature is necessary:
By: /s/ Melanie Hanlon Name: Melanie Hanlon
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Virtus Global Multi Sector Income Fund as a Lender
By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director
If a second signature is necessary:
By: /s/ Kyle Jennings Name: Kyle Jennings
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



AIG Flexible Credit Fund as a Lender
By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director
If a second signature is necessary:
By: /s/ Kyle Jennings Name: Kyle Jennings Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Virtus Tactical Allocation Fund as a Lender
By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director
If a second signature is necessary:
By: /s/ Kyle Jennings Name: Kyle Jennings
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Dunham Floating Rate Bond Fund as a Lender
By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director
If a second signature is necessary:
By: /s/ Kyle Jennings Name: Kyle Jennings
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Newfleet CLO 2016-1, Ltd. as a Lender
By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director
If a second signature is necessary:
By: /s/ Kyle Jennings Name: Kyle Jennings
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Virtus Newfleet Multi-Sector Unconstrained Bond
ETF
as a Lender
By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director
If a second signature is necessary:
By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Virtus Total Return Fund Inc. as a Lender
By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director
If a second signature is necessary:
By: /s/ Kyle Jennings Name: Kyle Jennings
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Virtus Newfleet High Yield Fund as a Lender
By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director
If a second signature is necessary:
By: /s/ Kyle Jennings Name: Kyle Jennings
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Virtus Newfleet Multi-Sector Intermediate Bond
Fund
as a Lender
By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director
If a second signature is necessary:
By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Virtus Newfleet Senior Floating Rate Fund as a Lender
By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director
If a second signature is necessary:
By: /s/ Kyle Jennings Name: Kyle Jennings
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



VVIT: Virtus Newfleet Multi-Sector Intermediate
Bond Series
as a Lender
By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director
If a second signature is necessary:
By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Arch Street CLO, Ltd.
As a Lender
By: /s/ Scott D’Orsi
Name: Scott D’Orsi
Title: Portfolio Manager
If a second signature is necessary:
By: /s/ Scott D’Orsi
Name: Scott D’Orsi
Title: Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



US Bank N.A., solely as trustee of the DOLL Trust
(for Qualified Institutional Investors only), (and not
in its individual capacity)
as a Lender
BY: Octagon Credit Investors, LLC
as Portfolio Manager
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
If a second signature is necessary:
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Octagon Delaware Trust 2011
as a Lender
BY: Octagon Credit Investors, LLC
as Portfolio Manager
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
If a second signature is necessary:
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Octagon Investment Partners 28, Ltd. as a Lender
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
If a second signature is necessary:
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Octagon Investment Partners 29, Ltd.
as a Lender
By: Octagon Credit Investors, LLC as Investment Manager
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
If a second signature is necessary:
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Octagon Paul Credit Fund Series I, Ltd.
as a Lender
BY: Octagon Credit Investors, LLC
as Portfolio Manager
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
If a second signature is necessary:
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Octagon Investment Partners 26, Ltd.
as a Lender
By: Octagon Credit Investors, LLC as Portfolio Manager
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
If a second signature is necessary:
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Octagon Investment Partners XXIII, Ltd.
as a Lender
By: Octagon Credit Investors, LLC
as Collateral Manager
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
If a second signature is necessary:
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Octagon Investment Partners 24, Ltd.
as a Lender
By: Octagon Credit Investors, LLC
as Collateral Manager
By:     
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
If a second signature is necessary:
By:     
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Octagon Investment Partners XXII, Ltd
as a Lender
By: Octagon Credit Investors, LLC
as Collateral Manager
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
If a second signature is necessary:
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Octagon Investment Partners XX, Ltd. as a Lender
By: Octagon Credit Investors, LLC
as Portfolio Manager
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
If a second signature is necessary:
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Octagon Loan Funding, Ltd.
as a Lender
By: Octagon Credit Investors, LLC
as Collateral Manager
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
If a second signature is necessary:
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Octagon Investment Partners 27, Ltd.
as a Lender
By: Octagon Credit Investors, LLC
as Collateral Manager
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
If a second signature is necessary:
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Octagon Investment Partners XIX, Ltd.
as a Lender
By: Octagon Credit Investors, LLC
as collateral manager
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
If a second signature is necessary:
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Octagon Investment Partners XVIII, Ltd.
as a Lender
By: Octagon Credit Investors, LLC
as Collateral Manager
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
If a second signature is necessary:
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Octagon Investment Partners XV, Ltd. as a Lender
BY: Octagon Credit Investors, LLC
as Collateral Manager
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
If a second signature is necessary:
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Octagon Investment Partners XVII, Ltd.
as a Lender
BY: Octagon Credit Investors, LLC
as Collateral Manager
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
If a second signature is necessary:
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Octagon Investment Partners 25, Ltd.
as a Lender
By: Octagon Credit Investors, LLC
as Collateral Manager
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
If a second signature is necessary:
By: /s/ Kimberly Wong Lem
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



OFSI Fund VI, Ltd.
By: OFS Capital Management, LLC
Its: Collateral Manager
By: /s/ Sean C. Kelley Name: Sean C. Kelley Title: Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



OFSI BSL VIII, Ltd.
By: OFS CLO Management, LLC
Its: Management and Originator Series, as
Collateral Manager
By: /s/ Sean C. Kelley
Name: Sean C. Kelley
Title: Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



PI Solutions - Global Floating Rate Income
as a Lender
By: Amundi Pioneer Asset Management, Inc.
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel
If a second signature is necessary:
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Pioneer Bond Fund
as a Lender
By: Amundi Pioneer Asset Management, Inc.
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel
If a second signature is necessary:
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Pioneer Diversified High Income Trust
as a Lender
By: Amundi Pioneer Asset Management, Inc.
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel
If a second signature is necessary:
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Pioneer Floating Rate Fund
as a Lender
By: Amundi Pioneer Asset Management, Inc.
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel
If a second signature is necessary:
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Pioneer Floating Rate Trust
as a Lender
By: Amundi Pioneer Asset Management, Inc.
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel
If a second signature is necessary:
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Pioneer Multi-Sector Fixed Income Trust as a Lender
By: Amundi Pioneer Institutional Asset Management, Inc.
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel
If a second signature is necessary:
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Ascension Alpha Fund, LLC
as a Lender
By: Amundi Pioneer Institutional Asset
Management, Inc.
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel
If a second signature is necessary:
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Pioneer Investments Diversified Loans Fund
as a Lender
By: Amundi Pioneer Asset Management, Inc.
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel
If a second signature is necessary:
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Pioneer Strategic Income Fund
as a Lender
By: Amumdi Pioneer Asset Management, Inc.
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel
If a second signature is necessary:
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Ascension Health Master Pension Trust as a Lender
By: Amundi Pioneer Institutional Asset Management, Inc.
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel
If a second signature is necessary:
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Pioneer Institutional Multi-Sector Fixed
Income Portfolio
as a Lender
By: Amundi Pioneer Institutional Asset
Management, Inc.
By: /s/ Margaret C. Begley Name: Margaret C. Begley
Title: Vice President and Associate General Counsel
If a second signature is necessary:
By: /s/ Margaret C. Begley
Name: Margaret C. Begley
Title: Vice President and Associate General
Counsel



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Benefit Street Partners CLO XI, Ltd. as a Lender
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer
If a second signature is necessary:
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Benefit Street Partners CLO X, Ltd. as a Lender
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer
If a second signature is necessary:
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Benefit Street Partners CLO V, Ltd. as a Lender
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer
If a second signature is necessary:
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Benefit Street Partners CLO VII, Ltd. as a Lender
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer
If a second signature is necessary:
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Benefit Street Partners CLO XII, Ltd. as a Lender
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer
If a second signature is necessary:
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Benefit Street Partners CLO IV, Ltd. as a Lender
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer
If a second signature is necessary:
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Benefit Street Partners CLO VI, Ltd. as a Lender
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer
If a second signature is necessary:
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Benefit Street Partners CLO VIII, Ltd. as a Lender
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer
If a second signature is necessary:
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Benefit Street Partners CLO III, Ltd. as a Lender
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer
If a second signature is necessary:
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Benefit Street Partners CLO II, Ltd. as a Lender
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer
If a second signature is necessary:
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Benefit Street Partners CLO IX, Ltd. as a Lender
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer
If a second signature is necessary:
By: /s/ Todd Marsh
Name: Todd Marsh
Title: Authorized Signer



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Steele Creek CLO 2016-1, Ltd. as a Lender
By: /s/ Will Farr
Name: Will Farr
Title: Senior Research Analyst
If a second signature is necessary:
By: /s/ Will Farr
Name: Will Farr
Title: Senior Research Analyst



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Steele Creek CLO 2014-1, LTD.
as a Lender
BY: Steele Creek Investment Management LLC
By: /s/ Will Farr
Name: Will Farr
Title: Senior Research Analyst
If a second signature is necessary:
By: /s/ Will Farr
Name: Will Farr
Title: Senior Research Analyst



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
Steele Creek CLO 2015-1, LTD. as a Lender
By: /s/ Will Farr
Name: Will Farr
Title: Senior Research Analyst
If a second signature is necessary:
By: /s/ Will Farr
Name: Will Farr
Title: Senior Research Analyst



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Voya CLO 2014-3, Ltd.
as a Lender
BY: Voya Alternative Asset Management LLC, as
its investment manager
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager
If a second signature is necessary:
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



NN (L) Flex - Senior Loans
as a Lender
BY: Voya Investment Management Co. LLC, as its
investment manager
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager
If a second signature is necessary:
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Voya CLO 2015-3, Ltd.
as a Lender
BY: Voya Alternative Asset Management LLC, as
its investment manager
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager
If a second signature is necessary:
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Voya CLO 2013-1, Ltd.
as a Lender
BY: Voya Alternative Asset Management LLC, as
its investment manager
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager
If a second signature is necessary:
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Voya CLO 2013-2, Ltd.
as a Lender
BY: Voya Alternative Asset Management LLC, as
its investment manager
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager
If a second signature is necessary:
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Voya CLO 2013-3, Ltd.
as a Lender
BY: Voya Alternative Asset Management LLC, as
its investment manager
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager
If a second signature is necessary:
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Voya CLO 2014-2, Ltd.
as a Lender
BY: Voya Alternative Asset Management LLC, as
its investment manager
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager
If a second signature is necessary:
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Voya CLO 2014-4, Ltd.
as a Lender
BY: Voya Alternative Asset Management LLC, as
its investment manager
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager
If a second signature is necessary:
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Voya CLO 2016-3, Ltd.
as a Lender
BY: Voya Alternative Asset Management LLC, as
its investment manager
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager
If a second signature is necessary:
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



California Public Employees’ Retirement System as a Lender
BY: Voya Investment Management Co. LLC, as its investment manager
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager
If a second signature is necessary:
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Voya CLO 2014-1, Ltd.
as a Lender
BY: Voya Alternative Asset Management LLC, as
its investment manager
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager
If a second signature is necessary:
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Voya CLO 2015-1, Ltd.
as a Lender
BY: Voya Alternative Asset Management LLC, as
its investment manager
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager
If a second signature is necessary:
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Voya CLO 2016-2, Ltd.
as a Lender
BY: Voya Alternative Asset Management LLC, as
its investment manager
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager
If a second signature is necessary:
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Voya CLO 2016-1, Ltd.
as a Lender
BY: Voya Alternative Asset Management LLC, as
its investment manager
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager
If a second signature is necessary:
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Voya CLO 2015-2, Ltd.
as a Lender
BY: Voya Alternative Asset Management LLC, as
its investment manager
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager
If a second signature is necessary:
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Voya CLO 2016-4, Ltd.
as a Lender
BY: Voya Alternative Asset Management LLC, as
its investment manager
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager
If a second signature is necessary:
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



Redwood Floating Rate Income Fund
as a Lender
BY: Voya Investment Management Co. LLC, as its
Sub-Adviser
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager
If a second signature is necessary:
By: /s/ Romain Catois
Name: Romain Catois
Title: VP Portfolio Manager



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.



ZAIS CLO 6, Limited
as a lender
By Zais Leveraged Loan Master Manager, LLC its
collateral manager
By: Zais Group, LLC, its sole member
By: /s/ Vincent Ingato
Name: Vincent Ingato
Title: Managing Director
If a second signature is necessary:
By: /s/ Vincent Ingato
Name: Vincent Ingato
Title: Managing Director



[Signature Page to Amendment]



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
ZAIS CLO 2, Limited
as a lender
ZAIS CLO 2, Limited
By: /s/ Vincent Ingato
Name: Vincent Ingato
Title: Managing Director
If a second signature is necessary:
By: /s/ Vincent Ingato Name: Vincent Ingato
Title: Managing Director



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
ZAIS CLO 3, Limited
as a lender
ZAIS CLO 3, Limited
By: /s/ Vincent Ingato
Name: Vincent Ingato
Title: Managing Director
If a second signature is necessary:
By: /s/ Vincent Ingato Name: Vincent Ingato
Title: Managing Director



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
ZAIS CLO 5, Limited
as a lender
Zais Leveraged Loan Master Manager, LLC its
collateral manager
By: Zais Group, LLC, its sole member
By: /s/ Vincent Ingato
Name: Vincent Ingato
Title: Managing Director
If a second signature is necessary:
By: /s/ Vincent Ingato Name: Vincent Ingato
Title: Managing Director



The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
ZAIS CLO 1, Limited
as a lender
ZAIS CLO 1, Limited
By: /s/ Vincent Ingato
Name: Vincent Ingato
Title: Managing Director
If a second signature is necessary:
By: /s/ Vincent Ingato Name: Vincent Ingato
Title: Managing Director



EXHIBIT A

--------------------------------------------------------------------------------




Amended Credit Agreement [See Attached]



5/19/2018 30115898



EXHIBIT A
AMENDED AND RESTATED

--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT
among
OMNOVA SOLUTIONS INC.,
VARIOUS LENDERS
and
DEUTSCHE BANK AG NEW YORK BRANCH,
as ADMINISTRATIVE AGENT
and
COLLATERAL AGENT
Dated as of December 9, 2010,
as amended on March 7, 2013,
as further amended on March 28, 2014, and
as further amended on August 26, 20162016, and
as further amended on March 2, 2018

--------------------------------------------------------------------------------

$350,000,000

--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC.
and
JPMORGAN CHASE BANK, N.A.
as JOINT LEAD ARRANGERS
KEYBANC CAPITAL MARKETS INC.
and
JEFFERIES FINANCE LLC
as DOCUMENTATION AGENTS
DEUTSCHE BANK SECURITIES INC.
JEFFERIES FINANCE LLC,
JPMORGAN CHASE BANK, N.A.
and
KEYBANK NATIONAL ASSOCIATION
as AMENDMENT NO. 4 JOINT LEAD ARRANGERS

--------------------------------------------------------------------------------




Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005



TABLE OF CONTENTS
Page
SECTION 1. Definitions and Accounting Terms; Effect of Restatement
1.01 Defined Terms    1
1.02 Effect of Restatement    35
SECTION 2. Amount and Terms of Credit
2.01 The Commitments    3536
2.02 Minimum Amount of Each Borrowing    3536
2.03 Notice of Borrowing    36
2.04 Disbursement of Funds    36
2.05 Notes    37
2.06 Conversions    3738
2.07 Pro Rata Borrowings    38
2.08    Interest    38
2.09 Interest Periods    3839
2.10    Increased Costs, Illegality, etc.    3940
2.11 Compensation    4142
2.12 Change of Lending Office    4142
2.13 Replacement of Lenders    4143
2.14 Limitations on Additional Amounts, etc.    4243
2.15 Incremental Term Commitments    4243
2.16 Maturity Extension    4345
2.17 Refinancing Amendments    4647
SECTION 3. Fees; Reductions of Commitment
3.01 Agent Fees    4749
3.02 Mandatory Reduction of Commitments    4749
SECTION 4. Prepayments; Payments; Taxes
4.01 Voluntary Prepayments    4849
4.02 Mandatory Repayments    5456
4.03 Method and Place of Payment    5758
4.04 Net Payments; Taxes    5759
SECTION 5. Conditions Precedent to Closing Date
SECTION 6. Representations and Warranties
6.01    Status    6365
6.02 Power and Authority    6465
6.03 No Violation    6465
6.04 Governmental Approvals    6465
6.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.    6466
-i-



 
 
Page
6.06
Litigation
6567
6.07
True and Complete Disclosure
6667
6.08
Use of Proceeds; Margin Regulations
6667
6.09
Tax Returns and Payments
6668
6.10
ERISA; Foreign Pension Plans
6768
6.11
The Security Documents
6769
6.12
Properties; No Recovery Event
6869
6.13
Capitalization
6870
6.14
Subsidiaries
6870
6.15
Compliance with Statutes, etc.
6870
6.16
Investment Company Act
6870
6.17
Environmental Matters
6970
6.18
Labor Relations
6971
6.19
Patents, Licenses, Franchises and Formulas
6971
6.20
Indebtedness
7071
6.21
Reserved
7071
6.22
Insurance
7071
6.23
Anti-Terrorism Laws
7071
6.24
Anti-Corruption Laws and Sanctions
7072
SECTION 7.
Affirmative Covenants
 
7.01
Information Covenants
7172
7.02
Books, Records and Inspections
7374
7.03
Maintenance of Property; Insurance
7375
7.04
Maintenance of Existence; Intellectual Property
7475
7.05
Compliance with Statutes, etc.
7475
7.06
Compliance with Environmental Laws
7476
7.07
ERISA
7576
7.08
End of Fiscal Years; Fiscal Quarters
7577
7.09
Performance of Obligations
7577
7.10
Payment of Taxes
7577
7.11
Additional Security; Further Assurances
7677
7.12
Ownership of Subsidiaries
7778
7.13
Use of Proceeds
7778
7.14
Maintenance of Company Separateness
7779
7.15
Deposit Accounts
7779
7.16
Post-Closing Obligations
7879
SECTION 8.
Negative Covenants
 
8.01
Liens
8081
8.02
Consolidation, Merger, Sale of Assets, etc.
8284
8.03
Dividends
8587
8.04
Indebtedness
8687
8.05
Advances, Investments, Loans, Purchase of Assets
8991
8.06
Transactions with Affiliates
9193
8.07
Limitation on Payments of Certain Indebtedness; Modifications of Certain
 
 
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and
 
 
Certain Agreements; etc.
9,194






-ii-



 
 
Page
8.08
Limitation on Certain Restrictions on Subsidiaries    
9294
8.09
Limitation on Issuance of Equity    
9294
8.10
Business    
9294
8.11
Limitation on the Creation of Subsidiaries    
9295
8.12
Multiemployer Plans    
9395
8.13
Use of Proceeds    
9395
8.14
Financial Covenant    
9396
SECTION 9.
Events of Default
 
9.01
Payments    
9396
9.02
Representations, etc.     
9496
9.03
Covenants    
9496
9.04
Default Under Other Agreements    
9496
9.05
Bankruptcy, etc.    
9497
9.06
ERISA    
9597
9.07
Security Documents    
9597
9.08
Guarantees    
9597
9.09
Judgments    
9597
9.10
Change of Control    
9597
9.11
Intercreditor Agreements    
9598
SECTION 10.
The Administrative Agent
 
10.01
Appointment    
9698
10.02
Nature of Duties    
9698
10.03
Lack of Reliance on the Administrative Agent    
9799
10.04
Certain Rights of the Administrative Agent    
9799
10.05
Reliance    
9799
10.06
Indemnification    
9799
10.07
The Administrative Agent in Its Individual Capacity    
98100
10.08
Holders    
98100
10.09
Resignation by the Administrative Agent    
98100
10.10
Withholding Taxes    
99101
10.11
Collateral and Guarantee Matters    
99101
SECTION 11.
Miscellaneous
 
11.01
Payment of Expenses, etc.
100102
11.02
Right of Setoff    
101104
11.03
Notices    
102104
11.04
Benefit of Agreement; Assignments; Participations    
102104
11.05
No Waiver; Remedies Cumulative    
105107
11.06
Payments Pro Rata    
105107
11.07
Calculations; Computations    
105107
11.08
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE;
 
 
WAIVER OF JURY TRIAL    
106108
11.09
Counterparts    
107109
11.10
Headings Descriptive    
107109
11.11
Amendment or Waiver    
107109
11.12
Confidentiality    
109111






-iii-



Page
11.13 Register    109112
11.14 USA Patriot Act    110112
11.15 Survival    110112
11.16 Interest Rate Limitation    110112
11.17 Acknowledgement    110113
11.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    110113
11.19 Platform; Borrower Materials    113
11.20 Certain ERISA Matters    114
SCHEDULES
Schedule 1.01(c)    Non-Guarantor Subsidiaries
Schedule 5(j)(vi)    Existing Indebtedness
Schedule 5(s)    Mortgaged Properties
Schedule 6.12    Real Property
Schedule 6.13    Capitalization
Schedule 6.14(a)    Subsidiaries
Schedule 6.18    Labor Contracts
Schedule 6.22    Insurance
Schedule 8.01    Existing Liens
Schedule 8.05    Existing Investments
EXHIBITS
Exhibit A    Form of Notice of Borrowing
Exhibit B    Form of Note
Exhibit C    Form of U.S. Tax Compliance Certificate
Exhibit D    Form of Opinion of Vorys, Sater, Seymour and Pease LLP
Exhibit E    Form of Officers’ Certificate
Exhibit F    Form of Pledge Agreement
Exhibit G    Form of Security Agreement
Exhibit H    Form of Subsidiary Guarantee
Exhibit I    Form of Intercompany Note
Exhibit J    Form of Assignment and Assumption Agreement
Exhibit K    Form of ABL/Term Loan Intercreditor Agreement
Exhibit L    Form of Solvency Certificate
Exhibit M    Form of Incremental Term Commitment Agreement
Exhibit N    Form of Joinder Agreement
Exhibit O    Form of Acceptance and Prepayment Notice
Exhibit P    Form of Discount Range Prepayment Notice
Exhibit Q    Form of Discount Range Prepayment Offer
Exhibit R    Form of Solicited Discounted Prepayment Notice
Exhibit S    Form of Solicited Discount Prepayment Offer
Exhibit T    Form of Specified Discount Prepayment Notice
Exhibit U    Form of Specified Discount Prepayment Response



-iv-



AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT, dated as of December 9, 2010,
as amended on March 7, 2013, as further amended on March 7, 20132013, as further
amended on August 26, 2016 and as further amended on August 26, 2016,March 2,
2018, among OMNOVA SOLUTIONS INC., an Ohio corporation (the “Company”), the
Lenders party hereto from time to time and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent and Collateral Agent (all capitalized terms used herein and
defined in Section 1 are used herein as therein defined).
W I T N E S S E T H :
WHEREAS, the Company, the Lenders (under and as defined in the Original Credit
Agreement) and Deutsche Bank Trust Company Americas are parties to an Amended
and Restated Term Loan Credit Agreement, dated as of December 9, 2010 (as
amended by Amendment No. 11, as further amended by Amendment No. 2 and as
further amended by Amendment No. 2,3, the “Original Credit Agreement”);

--------------------------------------------------------------------------------

WHEREAS, the Company has requested that the Lenders lend to the Company
$350,000,000 (i) to finance the Refinancing, (ii) to pay certain fees and
expenses related to the Transactions and (iii) to the extent of any excess of
loan proceeds over those necessary for clauses (i) and (ii), for general
corporate purposes; and
WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lenders are willing to make available to the Company, or, in the case of
Converted Term B-1 Loans, continue to make available to the Company, the senior
secured term loan facility provided for herein;
NOW, THEREFORE, IT IS AGREED:
SECTION 1.    Definitions and Accounting Terms; Effect of Restatement.
1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
“ABL Borrowing Availability” shall mean “Availability” as defined in the ABL
Credit Agreement.
“ABL Credit Agreement” shall mean the ABL Credit Agreement dated as of December
9, 2010, as amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof, by and among the Company, certain of
the Company’s Subsidiaries from time to time party thereto, the lenders party
thereto from time to time and JPMorgan Chase Bank, N.A., as the administrative
agent, providing for the making of ABL Loans and the issuance of ABL Letters of
Credit, as it may be refinanced from time to time in accordance with the terms
hereof pursuant to Indebtedness which constitutes a Permitted Refinancing ABL
Credit Facility.
“ABL Credit Documents” shall mean the “Loan Documents” as defined in the ABL
Credit Agreement.
“ABL Letters of Credit” shall mean the Letters of Credit as defined in the ABL
Credit Agreement.
“ABL Loans” shall mean the “Loans” as defined in the ABL Credit Agreement.



1



“ABL Security Documents” shall mean the “Security Agreement” as defined in the
ABL Credit Agreement and certain other documents executed in connection
therewith.
“ABL/Term Loan Intercreditor Agreement” shall mean the Second Amended and
Restated Intercreditor Agreement dated as of August 26, 2016, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof, by and among, inter alios, the Company, JPMorgan Chase
Bank, N.A., as agent under the ABL Credit Agreement, and Deutsche Bank AG New
York Branch, in its capacity as collateral agent under this Agreement.
“Acceptable Discount” has the meaning assigned to it in Section 4.01(b)(v).
“Acceptable Prepayment Amount” has the meaning assigned to it in Section
4.01(b).
“Acceptance and Prepayment Notice” means a notice of the Company’s acceptance of
the Acceptable Discount in substantially the form of Exhibit O.
“Acceptance Date” has the meaning assigned to it in Section 4.01(b)(vi).
“Additional Mortgage” shall have the meaning provided in Section 7.11(a).
“Additional Mortgaged Property” shall have the meaning provided in Section
7.11(a).
“Additional Term B-2 Commitment” means, with respect to the Additional Term B-2
Lender, its commitment to make a Term B-2 Loan on the Closing Date in an amount
equal to $350,000,000 minus the aggregate principal amount of the Converted Term
B-1 Loans of all Lenders.
“Additional Term B-2 Joinder Agreement” means the joinder agreement, dated the
Closing Date, by and among the Company, the Administrative Agent and the
Additional Term B-2 Lender.
“Additional Term B-2 Lender” means the Person identified as such in the
Additional Term B-2 Joinder Agreement.
“Additional Term B-2 Loan” has the meaning provided in Section 2.01.
“Adjusted Working Capital” at any time shall mean Consolidated Current Assets
(but excluding therefrom all cash and Cash Equivalents) less Consolidated
Current Liabilities.
“Administrative Agent” shall mean DBNY, in its capacity as Administrative Agent
for the Lenders hereunder, and shall include any predecessor or successor to the
Administrative Agent appointed pursuant to Section 10.09.
“Affiliate” shall mean, with respect to any Person, any other Person (i)
directly or indirectly controlling (including, but not limited to, all
directors, officers and partners of such Person), controlled by, or under direct
or indirect common control with, such Person or (ii) that directly or indirectly
owns more than 10% of any class of the voting securities or capital stock of or
equity interests in such Person. A Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
Notwithstanding anything herein to the contrary, the Agents and the Lenders
shall be deemed not to be an Affiliate of the Company or any of its
Subsidiaries.



2



“Agency Resignation Appointment and Assumption Agreement” shall mean the Agency
Resignation, Appointment, Assignment and Assumption Agreement, dated as of
August 26, 2016, by and among the Company, the Guarantors, Deutsche Bank Trust
Company Americas, as the Resigning Agent, and Deutsche Bank AG New York Branch,
as the Successor Agent.
“Agent” shall mean the Administrative Agent and the Collateral Agent.
“Agreement” shall mean the Original Credit Agreement, as amended by Amendment
No.
34 and as further modified, supplemented, amended, restated, extended, renewed,
refinanced or replaced
from time to time.
“Amendment No. 1” shall mean Amendment No. 1 to the Original Credit Agreement,
dated as of March 7, 2013.
“Amendment No. 2” shall mean Amendment No. 2 to the Original Credit Agreement,
dated as of March 28, 2014.
“Amendment No. 3” shall mean Amendment No. 3 to the Original Credit Agreement,
dated as of the Closing Date.
“Amendment No. 3 Joint Lead Arrangers” shall mean Deutsche Bank Securities Inc.
and JPMorgan Chase Bank, N.A.
“Amendment No. 4” shall mean Amendment No. 4 to the Original Credit Agreement,
dated as of the Amendment No. 4 Effective Date.
“Amendment No. 4 Effective Date” shall mean the first Business Day on which all
conditions precedent set forth in Section 4 of Amendment No. 4 are waived or
satisfied.
“Amendment No. 4 Joint Lead Arrangers” shall mean Deutsche Bank Securities Inc.,
Jefferies Finance LLC, JPMorgan Chase Bank, N.A. and KeyBank National
Association.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended and all similar anti-bribery or anti-corruption laws, rules,
and regulations of any jurisdiction in which the Company or any of its
Subsidiaries conduct their business and to which they are lawfully subject.
“Anti-Terrorism Laws” shall mean any law related to terrorism financing or money
laundering including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“USA PATRIOT
Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).
“Applicable Margin” shall mean a percentage per annum equal to (a) for
Eurodollar Rate Loans, 4.253.25% and (b) for Base Rate Loans, 3.252.25%.
“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.
“Approved Bank” shall have the meaning provided in the definition of “Cash
Equivalents.”



3



“Asian Latex Businesses” shall mean those businesses in Asia with which the
Company or any of its Subsidiaries shall have entered into joint venture or
similar agreements relating to making investments in assets to produce emulsion
polymers, including styrene butadiene latex.
“Asset Sale” shall mean any sale, transfer or other disposition by the Company
or any of its Subsidiaries to any Person other than the Company or any of its
Wholly-Owned Subsidiaries of any asset (including, without limitation, any sale,
transfer or other disposition, or issuance, of capital stock or other equity
interests or securities of a Subsidiary or another Person) of the Company or any
of its Subsidiaries.
“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit J (appropriately completed).
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Company (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 4.01(b); provided that the
Company shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Company nor any of its
Affiliates may act as the Auction Agent.
“Authorized Officer” of any Credit Party shall mean any of the President, the
Chief Financial Officer, the Treasurer, Director – Global Taxes and Treasury,
any Assistant Treasurer, any Vice-President, the Secretary or the General
Counsel of such Credit Party or any other officer or employee of such Credit
Party which is designated in writing to the Administrative Agent by any of the
foregoing officers of such Credit Party as being authorized to give such notices
under this Agreement.
“Available Amount” shall mean, at any time, an amount equal to the sum of (a)
$40,000,000, plus (b) if positive, an amount equal to 50% of Consolidated Net
Income for the period from December 9, 2010 to the end of the most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to Section 7.01(a) or (b), minus if negative, 100% of such loss for such period.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” shall have the meaning provided in Section 9.05.
“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided that such
ownership interest does not result in or provide such Person or its direct or
indirect parent company with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such



4



Person (or such Governmental Authority or instrumentality), to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.
“Base Rate” at any time shall mean the highest of (i) the rate which is 1/2 of
1% in excess of the overnight Federal Funds Rate, (ii) the Eurodollar Rate
applicable for an Interest Period of one month plus 1.00% and (iii) the Prime
Lending Rate; provided that the Base Rate shall not be less than 2.001.00%.
“Base Rate Loan” shall mean each Loan designated or deemed designated as such by
the Company at the time of the incurrence thereof or conversion thereto.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower Notice Office” shall mean 25435 Harvard Road, Beachwood, Ohio
44122-6201, Attn: Chief Financial Officer, Phone: 216-682-7185, Fax:
216-453-0110; with a copy to 25435 Harvard Road, Beachwood, Ohio 44122-6201,
Attn: General Counsel, Phone: 216-682-7131, Fax: 216-453-0111.
“Borrower Offer of Specified Discount Prepayment” means the offer by the Company
to make a voluntary prepayment of Loans at a specified discount to par pursuant
to Section 4.01(b).
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Company of offers for, and the corresponding acceptance, if
any, by a Lender of, a voluntary prepayment of Loans at a specified range of
discounts to par pursuant to Section 4.01(b).
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Company of offers for, and the corresponding acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 4.01(b).
“Borrowing” shall mean the borrowing of one Type of Loan, on a given date (or
resulting from a conversion or conversions on such date, including the
conversion of Converted Term B-1 Loans on the Closing Date pursuant to Section
2.01) and, in the case of Eurodollar Loans, having the same Interest Period;
provided that Base Rate Loans incurred pursuant to Section 2.10(b) shall be
considered part of the related Borrowing of Eurodollar Loans.
“Business” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate) or the
equivalent of the foregoing in any foreign jurisdiction.
“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) above and which is also a day for trading by and between lenders in
the London interbank Eurodollar market.
“Capital Expenditures” shall mean, with respect to any fiscal period of the
Company, all payments made in such period in respect of the cost of any fixed
asset or improvement, or replacement, substitution or addition thereto, that are
set forth as capital expenditures in a consolidated statement of cash



5



flows of the Company for such period, in each case prepared in accordance with
GAAP, and, without duplication, the amount of Capitalized Lease Obligations
incurred by the Company with respect to such fiscal period.
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations which, under GAAP, are or will be required to be capitalized
on the books of such Person, in each case taken at the amount thereof accounted
for as indebtedness in accordance with such principles.
“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations, partnership, membership or other
equivalents of or interests in (however designated) the equity of such Person,
including any common stock and preferred stock, but excluding any debt
securities and debt securities convertible into such equity.
“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than one year from the date of acquisition, (ii) U.S. dollar denominated time
deposits, certificates of deposit and bankers acceptances of (x) any Lender and
(y) any bank which has, or whose parent company has, a short-term commercial
paper rating from S&P of at least A-1 or the equivalent thereof or from Moody’s
of at least P-1 or the equivalent thereof (any such bank or Lender, an “Approved
Bank”), in each case with maturities of not more than one year from the date of
acquisition, (iii) commercial paper issued by any Approved Bank or by the parent
company of any Approved Bank and commercial paper issued by, or guaranteed by,
any company with a short-term commercial paper rating of at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s,
or guaranteed by any company with a long term unsecured debt rating of at least
A or A2, or the equivalent of each thereof, from S&P or Moody’s, as the case may
be, and in each case maturing within one year after the date of acquisition,
(iv) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s, (v) investments, classified in accordance
with GAAP as current assets in mutual funds, or other investment companies that
are registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions that are rated at least AA/Aa by S&P and
Moody’s, (vi) investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (i) through
(v) above and (vii) indebtedness denominated and payable in U.S. dollars and
issued by companies which carry a rating of A or higher from S&P or A-2 or
higher from Moody’s with maturities of 24 months or less from the date of
acquisition, or commercial paper rated P-2 or better by Moody’s or A-2 or better
by S&P with maturities of 24 months or less from the date of acquisition.
“Cash Proceeds” shall mean, with respect to any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, but only as and when
so received) received by the Company or any of its Subsidiaries from such Asset
Sale.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, 42 U.S.C. § 9601 et seq.
“CFC” shall mean a Person that is a controlled foreign corporation under Section
957 of the Code.
“Change in Law” shall have the meaning provided in Section 2.10(a)(iii).



6



“Change of Control” shall mean (i) any “Person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), shall have acquired
beneficial ownership (within the meaning of Rule 13(d)-3 under the Exchange
Act), directly or indirectly, of 35% or more of the issued and outstanding
shares of capital stock of the Company having the right to vote for the election
of directors of the Company under ordinary circumstances or (ii) any “change of
control” or similar event shall occur under the ABL Credit Documents.
“Claims” shall have the meaning provided in the definition of “Environmental
Claims.”
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have Loans or Commitments with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Incremental Term Commitments or Other Commitments in respect of
any Class of Replacement Term Loans or a Class of Loans to be made pursuant to a
given Term Loan Extension Series or Other Commitments of a given Class of Other
Loans, in each case not designated part of another existing Class and (c) when
used with respect to Loans or a Borrowing, refers to whether such Loans, or the
Loans comprising such Borrowing, are Additional Term B-2 Loans, Term B-2 Loans,
Incremental Loans, Replacement Term Loans, Extended Term Loans, or Other Loans,
in each case not designated part of another existing Class. Commitments (and, in
each case, the Loans made pursuant to such Commitments) that have different
terms and conditions shall be construed to be in different Classes. Commitments
(and, in each case, the Loans made pursuant to such Commitments) that have
identical terms and conditions shall be construed to be in the same Class.
“Closing Date” shall mean the date on which the conditions set forth in
Amendment No. 3 and Section 5 have been satisfied.August 26, 2016.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties, all Additional Mortgaged Properties and all cash and Cash
Equivalents delivered as collateral pursuant to Sections 4.02 or 7.11 hereof.
“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents or any
successor thereto, or any Affiliate thereof to the extent acting as mortgagee
for the Secured Creditors pursuant to any Mortgage in respect of Real Property
owned by the Company and/or its Subsidiaries.
“Commitment” means, (1) with respect to a Consenting Lender, an amount equal to
the aggregate principal amount of such Consenting Lender’s Converted Term B-1
Loans which such Lender has elected to exchange for an equal aggregate principal
amount of Term B-2 Loans on the ClosingAmendment No. 3 Effective Date, as
evidenced by such Lender executing and delivering a counterpart to Amendment No.
3, or such lesser amount as indicated on such Consenting Lender’s counterpart to
Amendment No. 3, and (2) with respect to each Additional Term B-2 Lender, its
obligation to make a Term B-2 Loan to the Company pursuant to Section 2.01, and
in the case of each of clauses (1) and (2), in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of Commitments set forth in clauses (1) and (2) hereof shall
equal $350,000,000.
“Company” shall have the meaning provided in the first paragraph of this
Agreement.



7



“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated August 2016 relating to the Transactions.
“Consenting Lender” shall mean each Lender that provided the Administrative
Agent under the Original Credit Agreement with a counterpart to Amendment No. 3
executed by such Lender.
“Consolidated Cash Interest Expense” shall mean with respect to the Company and
its Subsidiaries for any period, Consolidated Interest Expense for such period,
less the sum of (without duplication and to the extent, but only to the extent,
included in the determination of Consolidated Interest Expense for such period):
(i) amortization of debt discount and debt issuance fees and (ii) pay-in-kind
interest or other non-cash interest expense.
“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Company and its Subsidiaries excluding current assets of
discontinued operations and current tax assets.
“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Company and its Subsidiaries at such time, but
excluding the current portion of any Indebtedness under this Agreement and the
current portion of any other long-term Indebtedness which would otherwise be
included therein and current liabilities of discontinued operations and current
tax liabilities.
“Consolidated EBITDA” shall mean, for any period, the sum of Consolidated Net
Income for such period plus, without duplication, the following to the extent
deducted in calculating such Consolidated Net Income:
(1)Consolidated Fixed Charges;
(2)income tax expense determined on a consolidated basis in accordance with
GAAP;
(3)depreciation expense determined on a consolidated basis in accordance with
GAAP;
(4)amortization expense determined on a consolidated basis in accordance with
GAAP;
(5)amounts attributable to minority interest;
(6)any extraordinary non-cash charge (including any impairment charge or asset
write-off pursuant to GAAP) (provided that if any such non-cash charge
represents an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period);
(7)all costs and expenses arising from or related to the Refinancing or
Amendment No. 4 and the incurrence of loans under the Credit Documents and the
ABL Credit Documents;
(8)non-cash stock compensation, including any non-cash expenses arising from
stock options, stock grants or other equity-incentive programs, the granting of
stock appreciation rights and similar arrangements;



8



(9)to the extent the related loss is not added back in calculating such
Consolidated Net Income, proceeds of business interruption insurance policies to
the extent of such related loss;
(1)[reserved];
(2)one-time cash charges associated with plant closures, strikes and other
restructuring charges, in all cases not exceeding $6,000,000 in the aggregate
prior to the Final Maturity Date;
(3)to the extent non-recurring and not capitalized, any fees, costs and expenses
of the Company and its Subsidiaries incurred as a result of Permitted
Acquisitions, Investments, asset sales permitted hereunder and the issuance,
repayment or amendment of equity interests or Indebtedness permitted hereunder
(in each case, whether or not consummated);
(4)any non-cash impairment charges or asset write-off or write-down resulting
from the application of Statement of Financial Accounting Standards No. 142 or
Statement of Financial Accounting Standards No. 144, and the amortization of
intangibles arising pursuant to Statement of Financial Accounting Standards No.
141 or any related subsequent Statement of Financial Accounting Standards or
Accounting Standards Codification; and
(5)non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 or
any related subsequent Statement of Financial Accounting Standards or Accounting
Standards Codification;
provided that Consolidated EBITDA shall be reduced by the following:
(a)all non-cash items increasing such Consolidated Net Income (excluding (v) any
non-cash item to the extent that it represents an accrual of cash receipts to be
received in a subsequent period, (w) income from pension plans, retiree health
plans and adjustments to last-in-first-out reserves, (x) the amount attributable
to minority interests, (y) any non-cash item to the extent it represents the
reversal in such period of an accrual of, or reserve for, potential cash expense
that reduced Consolidated EBITDA in a prior period and (z) any non-cash gains
with respect to cash actually received in a prior period to the extent such cash
did not increase Consolidated Net Income in a prior period); and
(b)amounts paid in cash as dividends or other distributions to holders of
minority interests;
provided, further, that for the purposes of determining the Interest Coverage
Ratio and Senior Secured Net Leverage Ratio, (a) any gain or loss arising from
extraordinary items, as determined in accordance with GAAP, or (b) from any
non-recurring charges consisting of charges for restructurings, reductions in
work force, and plant closing and consolidations and other non-recurring charges
not to exceed $5,000,000 for any 12 month period for all such items in the
aggregate, shall not be included in the calculation of Consolidated EBITDA
related thereto.
“Consolidated Fixed Charges” shall mean, with respect to any period, the sum
(without duplication) of:
(1)    the interest expense of the Company and the Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP consistently applied,
including, without limitation:



9



(a)amortization of debt issuance costs and debt discount;
(b)the net payments, if any, under Hedge Agreements (including amortization of
discounts);
(c)the interest portion of any deferred payment obligation;
(d)accrued interest;
(e)commissions, discounts and other fees and charges incurred in respect of
letters of credit or bankers acceptance financings;
(2)the interest component of the Capital Lease Obligations paid or accrued
during such period;
(6)all interest capitalized during such period;
(7)the product of:
(f)the amount of all dividends on any series of preferred stock of the Company
and the Subsidiaries (other than dividends paid in Qualified Stock and other
than dividends paid to the Company or to a Subsidiary) paid, accrued or
scheduled to be paid or accrued during such period; and
(g)a fraction, the numerator of which is one and the denominator of which is one
minus then current effective consolidated Federal, state and local tax rate of
the Company, expressed as a decimal.
Consolidated Fixed Charges will exclude non-cash interest on any convertible or
exchangeable notes that exists by virtue of the bifurcation of the debt and
equity components of convertible or exchangeable notes and the application FASB
Staff Position APB 14-1 or any similar provision. Clauses (1), (2) and (3) of
this definition, as modified by this final paragraph, shall be “Consolidated
Interest Expense.”
“Consolidated Interest Expense” shall have the meaning set forth in the
definition of “Consolidated Fixed Charges.”
“Consolidated Net Debt” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Company and its Subsidiaries (on a
consolidated basis) as would be required to be reflected as debt or Capitalized
Lease Obligations on the liability side of a consolidated balance sheet of the
Company and its Subsidiaries in accordance with GAAP, (ii) all Indebtedness of
the Company and its Subsidiaries of the type described in clauses (ii) and (vii)
of the definition of Indebtedness and (iii) all Contingent Obligations of the
Company and its Subsidiaries in respect of Indebtedness of any third Person of
the type referred to in preceding clauses (i) and (ii), in each case net of
cash, Cash Equivalents and restricted cash on hand; provided that (x) the
aggregate amount available to be drawn (i.e., unfunded amounts) under all
letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar obligations issued for the account of the Company or any of its
Subsidiaries (but excluding, for avoidance of doubt, all unpaid drawings or
other matured monetary obligations owing in respect of such letters of credit,
bankers’ acceptances, bank guaranties, surety bonds and similar obligations)
shall not be included in any determination of “Consolidated Net Debt” and (y)
the amount of Indebtedness in respect of the Hedge Agreements shall be at any
time the unrealized net loss position, if any, of the Company and/or its
10



Subsidiaries thereunder on a marked-to-market basis determined no more than one
month prior to such time.
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Company and the Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP consistently applied; provided that
there shall not be included in such Consolidated Net Income:
(8)any extraordinary gains (net of taxes, fees and expenses relating to the
transaction giving rise thereto) or losses or expenses;
(9)any net income or loss of any Person if such Person is not a Subsidiary,
except Consolidated Net Income shall be increased by the amount of cash actually
distributed by such Person during such period to the Company or a Subsidiary as
a dividend or other distribution (subject, in the case of a dividend or other
distribution paid to a Subsidiary, to the limitations contained in clause (3)
below);
(10)solely for the purposes of determining the amount available under clause (b)
of the definition of “Available Amount,” the net income of any Subsidiary to the
extent that the declaration of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted, directly or indirectly,
without prior approval (that has not been obtained), pursuant to the terms of
its charter or any agreement, instrument and governmental regulation applicable
to such Subsidiary or its stockholders;
(11)any gain or loss realized upon any asset sale permitted under Section
8.02(ii) (net of taxes, fees and expenses relating to the transaction giving
rise thereto);
(12)any net after-tax income or loss from discontinued operations; and
(13)any gain or loss realized as a result of the cumulative effect of a change
in accounting principles.
“Consolidated Net Senior Secured Debt” shall mean, at any time of determination,
all Indebtedness of the Company and its Subsidiaries secured by a Lien on any
assets of the Company and its Subsidiaries, net of cash, Cash Equivalents and
restricted cash on hand.
“Consolidated Net Tangible Assets” shall mean, at any time of determination, the
total assets of the Company and the Subsidiaries on a consolidated basis less
the sum of (a) the goodwill, net, and other intangible assets and (b) all
current liabilities, in each case, reflected on the most recent consolidated
balance sheet required to be delivered pursuant to Section 7.01(a) or (b),
determined on a consolidated basis in accordance with GAAP.
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in



11



respect thereof; provided, however, that the term “Contingent Obligation” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
“Converted Term B-1 Loans” shall mean each Original Loan held by a Consenting
Lender; provided that the term “Converted Term B-1 Loans” shall exclude the
Loans held by any Consenting Lender that has elected the Post-Closing Settlement
Option (as defined in Amendment No. 3).
“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations.”
“Credit Documents” shall mean this Agreement, Amendment No. 1, Amendment No. 2,
Amendment No. 3, the Agency Resignation, Appointment and Assumption Agreement,
the ABL/Term Loan Intercreditor Agreement, Amendment No. 4, the Additional Term
B-2 Joinder Agreement, any Junior Lien Intercreditor Agreement, any Pari Passu
Lien Intercreditor Agreement, each Note, each Security Document, each Joinder
Agreement, each Guarantee, each Incremental Term Commitment Agreement, each
Extension Amendment and each Refinancing Amendment.
“Credit Event” shall mean the making of any Loan.
“Credit Party” shall mean the Company and each Subsidiary Guarantor.
“DBNY” shall mean Deutsche Bank AG New York Branch, in its individual capacity,
and any successor thereto.
“Debt Agreements” shall mean all agreements evidencing or relating to material
Indebtedness of the Company or any of its Subsidiaries to the extent such
agreement is to remain outstanding after giving effect to the incurrence of the
Loans on the Closing Date.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender that (a) has failed to pay over to the
Administrative Agent or any other Lender any amount (other than a de minimis
amount) required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, (b) with respect to
which a Bankruptcy Event has occurred (or with respect to any holding company
parent of such Lender a Bankruptcy Event has occurred) or (c) has, or has a
direct or indirect parent company that has, become the subject of a Bail-In
Action.
“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York.
“Designated Noncash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Company or one of its Subsidiaries in connection
with an Asset Sale that is designated as Designated Noncash Consideration
pursuant to an officers’ certificate executed by an Authorized Officer of the
Company setting forth the basis of such valuation, less the amount of cash or
Cash Equivalents received in connection with a subsequent sale of such
Designated Noncash Consideration.



12



“Discount Prepayment Accepting Lender” has the meaning assigned to it in Section
4.01(b)(iii).
“Discounted Prepayment Determination Date” has the meaning assigned to it in
Section 4.01(b)(v).
“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 4.01(b)(ii), Section
4.01(b)(v) or Section 4.01(b)(vi), respectively, unless a shorter period is
agreed to between the Company and the Auction Agent.
“Discount Range” has the meaning assigned to it in Section 4.01(b)(v).
“Discount Range Prepayment Amount” has the meaning assigned to it in Section
4.01(b)(v).
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
4.01(b)(v) substantially in the form of Exhibit P.
“Discount Range Prepayment Offer” means the written offer by a Lender,
substantially in the form of Exhibit Q, submitted in response to an invitation
to submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.
“Discount Range Prepayment Response Date” has the meaning assigned to it in
Section 4.01(b)(v).
“Discount Range Proration” has the meaning assigned to it in Section 4.01(b)(v).
“Discounted Term Loan Prepayment” has the meaning assigned to it in Section
4.01(b)(i).
“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
which by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable) or upon the happening of any event:
(14)matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise; or
(15)is redeemable at the option of the holder thereof, in whole or in part, in
each case on or prior to the date that is 91 days after the latest then
applicable Final Maturity Date and for consideration that is not Qualified
Stock;
provided that any class of Capital Stock of such Person that, by its terms,
authorizes such Person to satisfy in full its obligations with respect to the
payment of dividends or upon maturity, redemption (pursuant to a sinking fund or
otherwise) or repurchase thereof or otherwise by the delivery of Qualified
Stock, and that is not convertible, puttable or exchangeable for Disqualified
Stock or Indebtedness, will not be deemed to be Disqualified Stock so long as
such Person satisfies its obligations with respect thereto solely by the
delivery of Qualified Stock; provided, further, that (a) only the portion of any
issuance of Capital Stock which is



13



within the scope of clauses (1) or (2) above shall be deemed to be Disqualified
Stock, (b) with respect to any Capital Stock issued to any employee or to any
plan for the benefit of employees of the Company or its Subsidiaries or by any
such plan to such employees, such Capital Stock shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Company or one of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination,
resignation, death or disability and if any class of Capital Stock of such
Person that by its terms authorizes such Person to satisfy its obligations
thereunder by delivery of an Equity Interest that is not Disqualified Stock,
such Capital Stock shall not be deemed to be Disqualified Stock, and (c) any
Capital Stock that would not constitute Disqualified Stock but for provisions
thereof giving holders thereof (or the holders of any security into or for which
such Capital Stock is convertible, exchangeable or exercisable) the right to
require the Company or any Subsidiary to redeem or purchase such Capital Stock
upon the occurrence of a change in control or an asset sale occurring prior to
the latest then applicable Final Maturity Date shall not constitute Disqualified
Stock if such Capital Stock specifically provides that the Company or such
Subsidiary will not redeem or purchase any such Capital Stock pursuant to such
provisions prior to the Company’s repayment and termination of the Credit
Agreement. The amount of Disqualified Stock deemed to be outstanding at any time
for purposes of this Agreement will be the maximum amount that the Company and
its Subsidiaries may become obligated to pay upon maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.
“Dividends” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders, members
or other equity owners or authorized or made any other distribution, payment or
delivery of property or cash to its stockholders, members or other equity owners
as such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for consideration any shares of any class of its capital stock or
other equity securities outstanding on or after the Closing Date (or any options
or warrants issued by such Person with respect to its capital stock or other
equity securities), or set aside any funds for any of the foregoing purposes, or
shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for consideration any shares of any class of the capital stock or other equity
securities of such Person outstanding on or after the Closing Date (or any
options or warrants issued by such Person with respect to its capital stock or
other equity securities).
“Documents” shall mean and include the Refinancing Documents, the ABL Credit
Documents and the Credit Documents.
“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.
“Domestic Subsidiary” shall mean each Subsidiary of the Company that is
incorporated or organized under the laws of the United States, any State thereof
or the District of Columbia.
“ECF Percentage” shall mean (a) if the Senior Secured Net Leverage Ratio as of
the end of the respective Excess Cash Payment Period is greater than 3.25:1.00,
50%, (b) if such Senior Secured Net Leverage Ratio is equal to or less than
3.25:1.00 but greater than 2.75:1.00, 25% and (c) if such Senior Secured Net
Leverage Ratio is equal to or less than 2.75:1.00, 0%. Notwithstanding the
foregoing, the ECF Percentage shall be 50% during any period in which there
exists or is continuing a Default or an Event of Default.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary



14



of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Transferee” shall mean and include a commercial bank, financial
institution or other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Company and its Subsidiaries and
Affiliates.
“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by the Company or
any Subsidiary (or with respect to an employee benefit plan subject to Title IV
of ERISA, any ERISA Affiliate) or with respect to which the Company or any
Subsidiary could incur liability.
“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.
“Environmental Claim” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings arising under any
Environmental Law (hereafter “Claims”) or any permit issued under any such law,
including, without limitation, (a) any and all Claims by a Governmental
Authority for enforcement, cleanup, removal, response, remedial or other
actions, damages, penalties or fines pursuant to any applicable Environmental
Law, and (b) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from Hazardous Materials or arising from alleged injury or threat of
injury to health, safety or the Environment.
“Environmental Law” shall mean any and all Federal, state, provincial, foreign
or local statute, law, rule, regulation, ordinance, code, legally binding
guideline or written policy as in effect as of or prior to the date of this
Agreement and in each case as amended, and any legally binding judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment relating to the Environment, employee health
or safety or any regulated materials or substances, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking
Water Act, 42 U.S.C. § 300f – 300j-9 et seq.; the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq.; the Emergency Planning and the Community Right-to-Know
Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material Transportation
Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
§ 651 et seq.; Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; any
state, local or foreign counterparts or equivalents, in each case as amended.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect on the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, taken together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or,



15



solely for the purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Sections 414(m) and 414(o) of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section
4043(c) of ERISA or the regulations issued thereunder with respect to a Plan
(other than an event for which the 30-day notice period is waived by
regulation); (b) with respect to a Plan, the failure to satisfy the minimum
funding standard of Section 412 of the Code and Section 302 of ERISA, whether or
not waived; (c) the filing pursuant to Section 412 of the Code of an application
for a waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability to the
PBGC under Title IV of ERISA with respect to the termination of any Plan; (e)
the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of or the appointment of a trustee to administer
any Plan; (f) the incurrence by the Company or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan, from the Company or any
ERISA Affiliate of any notice, concerning the imposition of “withdrawal
liability” (within the meaning of Section 4201 of ERISA) or a determination that
a Multiemployer Plan is or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (h) the failure to make by its due date
a required contribution under Section 430(j) of the Code with respect to a Plan
or the failure to make any required contribution to a Multiemployer Plan; (i)
the “substantial cessation of operations” within the meaning of Section 4062(e)
of ERISA with respect to a Pension Plan; or (j) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to the Company or any
ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Loan” shall mean each Loan designated as such by the Company at the
time of the incurrence thereof or conversion thereto.
“Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, (a) the rate per annum equal to ICE LIBOR (“ICE LIBOR”), as
published on the applicable Bloomberg screen page (or such other commercially
available source providing quotations of ICE LIBOR as may be designated by the
Administrative Agent from time to time) as of 11:00 a.m., London time, two
Business Days preceding the first day of such Interest Period, for Dollar
deposits with a maturity comparable to such Interest Period and an amount
comparable to the Eurodollar Loan requested; provided that in the event that
such rate is not available at such time for any reason, then this component of
the “Eurodollar Rate” with respect to such Eurodollar Loan for such Interest
Period shall be the offered quotation to first class banks in the interbank
Eurodollar market by DBNY for Dollar deposits of amounts in immediately
available funds comparable to the outstanding principal amount of the Eurodollar
•oan of DBNY with maturities comparable to the Interest Period applicable to
such Eurodollar
•oan commencing two Business Days thereafter as of 11:00 A.M. (London time) on
the date which is two Business Days prior to the commencement of such Interest
Period; divided (and rounded off to the nearest 1/1000 of 1%) by (b) a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D); provided, further, that the Eurodollar Rate
shall not be less than 1.000.00%.



16



“Event of Default” shall have the meaning provided in Section 9.
“Excess Cash Flow” shall mean, for any period, the difference between (a) the
sum of (i) Consolidated EBITDA for such period and (ii) the decrease, if any, in
Adjusted Working Capital from the first day to the last day of such period, and
(b) the sum of (i) an amount equal to the amount of Capital Expenditures (but
excluding Capital Expenditures financed with equity or Indebtedness (other than
with ABL Loans)) made during such period, (ii) without duplication of amounts
deducted under preceding clause (b)(i), the amounts expended by the Company and
its Subsidiaries in respect of Permitted Acquisitions (but excluding Permitted
Acquisitions financed with equity or Indebtedness other than with Loans or ABL
Loans), (iii) the aggregate amount of permanent principal payments of
Indebtedness of the Company and its Subsidiaries (but excluding repayments of
(A) Indebtedness made with the proceeds of equity or with other Indebtedness
(other than with the Loans), (B) Loans; provided that repayments of the Loans
shall be deducted in determining Excess Cash Flow if such repayments were made
pursuant to regularly scheduled mandatory amortization payments thereof, and (C)
ABL Loans), during such period, (iv) the increase, if any, in Adjusted Working
Capital from the first day to the last day of such period, (v) an amount of cash
spent during such period with respect to expenses accrued on the Company’s
balance sheet in connection with Amendment No. 4, the Transactions or a
Permitted Acquisition including purchase accounting reserves, (vi) the aggregate
amount of Dividends paid during such period under Section 8.03(iii), (vii) cash
taxes paid by the Company and its Subsidiaries, (viii) reductions in purchase
accounting reserves or reductions in other long term liabilities on the balance
sheet of the Company for each Excess Cash Payment Period; (ix) Consolidated Cash
Interest Expense for such period, (x) the aggregate amount of prepayments made
pursuant to Section 4.02(c) or (e) (or other permitted uses of Net Cash Proceeds
in lieu thereof), to the extent that the applicable Net Cash Proceeds resulted
in an increase of Consolidated EBITDA (and are not in excess of such increase),
(xi) cash expenditures in respect of Hedge Agreements to the extent they exceed
the amount of expenditures expensed in determining Consolidated EBITDA, (xii)
such portion of net income of any Subsidiary organized under the laws of any
foreign jurisdiction that is prohibited or delayed by applicable local law from
being repatriated to the United States (but only to the extent of and so long as
such prohibition or delay is in effect), (xiii) the aggregate amount of
restructuring charges added to Consolidated EBITDA pursuant to clause (6) in the
definition thereof and (xiv) the aggregate amount of any cash contributions to
unfunded pension and post-retirement obligations to the extent such cash
contributions were not deducted in calculating Consolidated Net Income and not
added back in calculating Consolidated EBITDA, in each case, during such period.
“Excess Cash Payment Date” shall mean the date occurring 90 days after the last
day of each fiscal year of the Company (beginning with its fiscal year ended
November 30, 2017).
“Excess Cash Payment Period” shall mean, with respect to the repayment required
on each Excess Cash Payment Date the immediately preceding fiscal year of the
Company (beginning with its fiscal year ending November 30, 2017).
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
“Excluded Information” means information regarding the Term Loans or the Credit
Parties hereunder that the Company may have, or may later come into possession
of, that is not known to a Lender and that may be material to a decision by such
Lender to enter into an assignment of such Term Loans hereunder.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent or any Lender or required to be withheld or deducted
from a payment to the Administrative Agent or any Lender to be made by or on
account of any Obligation: (a) Taxes imposed on
17



or measured by net income (however denominated), franchise Taxes, and branch
profit Taxes, in each case (i) as a result of such Administrative Agent or
Lender (as applicable) being organized under the laws of, or having its
principal office or its applicable lending office located, in the jurisdiction
imposing such Tax (or political subdivision thereof, or (ii) that are Other
Connection Taxes; (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender pursuant to a
law in effect at the time such Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled immediately prior to the designation of a new
lending office (or assignment) to receive additional amounts from any Credit
Party with respect to such withholding Tax pursuant to Section 4.04(a); (c)
Taxes attributable to the failure by the Administrative Agent or such Lender, as
applicable, to comply with Section 4. 04(e); and (d) U.S. federal withholding
Taxes imposed under FATCA. “Existing Term Loan Class” shall have the meaning
provided in Section 2.16(a).
“Extending Term Lender” shall have the meaning assigned to it in Section
2.16(a). “Extended Term Loans” shall have the meaning provided in Section
2.16(a). “Extension Amendment” shall have the meaning assigned to it in Section
2.16(b). “Extension Election” shall have the meaning assigned to it in Section
2.16(a).
“Fair Market Value” shall mean, with respect to any asset, the price (after
taking into account any liabilities relating to such assets) that would be
negotiated in an arm’s-length transaction for cash between a willing seller and
a willing and able buyer, neither of which is under any compulsion to complete
the transaction. Fair Market Value (other than of any asset with a public
trading market) in excess of $25,000,000 shall be determined by the Board of
Directors of the Company acting reasonably and in good faith and shall be
evidenced by a board resolution delivered to the Administrative Agent.
“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of the Company and its Subsidiaries (taken as a
whole and determined on an enterprise basis), would change hands between a
willing buyer and a willing seller, within a commercially reasonable period of
time, each having reasonable knowledge of the relevant facts, with neither being
under any compulsion to act.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 147(b)(1) of the Code as of the date of this Agreement
(or any amended or successor version described above), and any intergovernmental
agreement implementing the foregoing.
“Federal Funds Rate” shall mean for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System,
as published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal Funds brokers of recognized standing selected by the
Administrative Agent.
“Fees” shall mean all amounts payable pursuant to or referred to in Section
3.01.



18



“Final Maturity Date” shall mean (a) in respect of the Loans, August 26, 2023,
(b) in respect of any Incremental Loans, August 26, 2023 or such later date as
specified in the respective Incremental Term Commitment Agreement, (c) with
respect to any Class of Extended Term Loans, the final maturity date as
specified in the applicable Extension Amendment, (d) with respect to any Other
Loans, the final maturity date as specified in the applicable Refinancing
Amendment, and (e) with respect to any Class of Replacement Term Loans, the
final maturity date as specified in the applicable amendment to this Agreement
in respect of such Replacement Term Loans; provided, in each case, that if such
day is not a Business Day, the applicable Final Maturity Date shall be the
Business Day immediately succeeding such day..
“First Priority” shall mean, with respect to any Lien purported to be created on
any Collateral pursuant to any Security Document, that such Lien is prior in
right to any other Lien thereon, other than any Permitted Liens (excluding
Permitted Liens as described in clause (y) of Section 8.01(v), but taking into
account the relative priorities set forth in the ABL/Term Loan Intercreditor
Agreement or any Pari Passu Lien Intercreditor Agreement) applicable to such
Collateral which as a matter of law (and giving effect to any actions taken
pursuant to the last paragraph of Section 8.01) have priority over the
respective Liens on such Collateral created pursuant to the relevant Security
Document.
“Flood Hazard Property” means a Mortgaged Property and/or an Additional
Mortgaged Property located in an area designated by the Federal Emergency
Management Agency as having flood or mudslide hazards.
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.
“Foreign Holdco” means Decorative Products Thailand, Inc., OMNOVA Wallcovering
(USA) Inc. and any other Domestic Subsidiary which has no material assets other
than the stock of Subsidiaries that are CFCs (which shall be indicated as a
“Foreign Holdco” on the Joinder Agreement, perfection certificate or a
perfection certificate supplement, when required to be delivered), in all cases
provided that and so long as Decorative Products Thailand, Inc., OMNOVA
Wallcovering (USA) Inc. or such other Domestic Subsidiary shall not engage in
any business or activity other than (a) the ownership of Subsidiaries that are
CFCs, (b) maintaining its corporate existence, (c) participating in Tax,
accounting and other administrative activities as the parent of Subsidiaries
that are CFCs, (d) the execution and delivery of the Credit Documents to which
it is a party and the performance of its obligations thereunder, (e) the
execution and delivery of a guaranty of the ABL Facility (provided that if the
guaranty of such Foreign Holdco of the Obligations is limited then the guaranty
of the ABL Facility will be limited in substantially the same manner) and (f)
activities incidental to the businesses or activities described in clauses (a)
through (e) above.
“Foreign Pension Plan” shall mean any plan, fund (including without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Company or any Subsidiary primarily for the
benefit of employees of the Company or any Subsidiary residing outside the
United States, which plan, fund or other similar program provides, or results
in, retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.



19



“Foreign Subsidiary” shall mean each Subsidiary of the Company that is not a
Domestic Subsidiary.
“French Promissory Notes” shall mean the promissory notes previously owed by
OMNOVA Solutions France Holding SAS to the Company and/or certain Subsidiary
Guarantors in an aggregate outstanding amount of approximately US$87,700,000.
“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of the Applicable Margins and Sections 4.02 and 8, and for all
purposes of determining the Interest Coverage Ratio, Senior Secured Net Leverage
Ratio and Total Net Leverage Ratio, including defined terms as used therein, are
subject (to the extent provided therein) to Section 11.07(a).
“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Guarantee” or “Guarantees” shall mean and include the Amended and Restated
Subsidiary Guarantee, dated as of the Closing Date, executed by the Domestic
Subsidiaries of the Company (as amended, restated, supplemented, amended and
restated or otherwise modified from time to time).
“Guaranteed Obligations” shall have the meaning provided in the Guarantees.
“Guarantor” shall mean each Subsidiary Guarantor.
“Hazardous Material” shall mean (a) any petrochemical or petroleum products,
radioactive materials, asbestos and asbestos containing materials, urea
formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; and (b)
any chemicals, materials, substances, wastes, contaminants or pollutants in any
form regulated, defined or identified as “hazardous” under any applicable
Environmental Law.
“Hedge Agreement” shall mean any interest rate swap agreement, interest rate cap
agreement, interest collar agreement, interest rate hedging agreement, interest
rate floor agreement or other similar agreement or arrangement, and any foreign
exchange contracts, currency swap agreements, commodity agreements or other
similar agreements or arrangements designed to protect against fluctuations of
currency values or commodity prices.
“Identified Participating Lenders” has the meaning assigned to it in Section
4.01(b)(v). “Identified Qualifying Lenders” has the meaning assigned to it in
Section 4.01(b)(v).
“Immaterial Subsidiary” means, as of any date, any Subsidiary of the Company (a)
the assets of which do not exceed 1.00% of the Consolidated Net Tangible Assets
of the Company and its Subsidiaries and (b) the revenues of which do not exceed
1.00% of the consolidated revenues of the Company and its subsidiaries, in each
case, as of the last day of the most recently ended Test Period; provided that
the consolidated total assets and consolidated total revenues of all Immaterial
Subsidiaries shall not exceed 2.00% of the Consolidated Net Tangible Assets and
2.00% of the consolidated total revenues, in each case, of the Company and its
Subsidiaries as of the last day of the most recently ended Test Period.



20



“Incremental Commitment Requirements” shall mean, with respect to any provision
of an Incremental Term Commitment on a given Incremental Term Commitment Date,
the satisfaction of each of the following conditions on or prior to the
effective date of the respective Incremental Term Commitment Agreement: (a) no
Default or Event of Default then exists or would result therefrom (for purposes
of such determination, assuming the relevant Incremental Loans in an aggregate
principal amount equal to the full amount of Incremental Term Commitments then
provided had been incurred, and the proposed Permitted Acquisition (if any) to
be financed with the proceeds of such Incremental Loans had been consummated, on
such date of effectiveness) and all of the representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects at such time (unless stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date); provided that, with
respect to any Incremental Term Loan Commitment the primary purpose of which is
to finance a Permitted Acquisition or similar Investment, not conditioned on
financing, permitted by this Agreement, this clause (a) may, at the Company’s
option, be tested at the time the definitive agreements for such Permitted
Acquisition are entered into rather than at the time of incurrence of the
Incremental Loans; (b) the delivery by the Company to the Administrative Agent
of an officer’s certificate executed by an Authorized Officer of the Company and
certifying as to compliance with preceding clause (a); (c) the delivery by the
Company to the Administrative Agent of an acknowledgement in form and substance
reasonably satisfactory to the Administrative Agent and executed by each
Subsidiary Guarantor, acknowledging that such Incremental Term Commitment and
all Incremental Loans subsequently incurred pursuant to such Incremental Term
Commitment shall constitute (and be included in the definition of) “Guaranteed
Obligations” under the Subsidiaries Guarantee; (d) the delivery by the Company
to the Administrative Agent of an opinion or opinions, in form and substance
reasonably satisfactory to the Administrative Agent, from counsel to the Credit
Parties reasonably satisfactory to the Administrative Agent and dated such date,
covering such of the matters set forth in the opinions of counsel delivered to
the Administrative Agent on the Closing Date pursuant to Section 5.01(c) as may
be reasonably requested by the Administrative Agent, and such other matters
incident to the transactions contemplated thereby as the Administrative Agent
may reasonably request; (e) the delivery by the Company and the other Credit
Parties to the Administrative Agent of such other officers’ certificates, board
of director resolutions and evidence of good standing as the Administrative
Agent shall reasonably request; and (f) the completion by the Company and the
other Credit Parties of such other actions as the Administrative Agent may
reasonably request in connection with such Incremental Term Commitment.
“Incremental Equivalent Debt” shall have the meaning assigned to it in Section
8.04(xiii).
“Incremental Loans” shall mean any loans incurred pursuant to an Incremental
Term Commitment pursuant to Section 2.15.
“Incremental Scheduled Repayment” shall have the meaning provided in Section
4.02(a)(ii).
“Incremental Scheduled Repayment Date” shall have the meaning provided in
Section 4.02(a)(ii).
“Incremental Term Commitment” shall mean, for any Lender or prospective Lender,
any commitment by such Lender or prospective Lender to make Incremental Loans to
the Company as agreed to by such Lender in the respective Incremental Term
Commitment Agreement delivered pursuant to Section 2.15.
“Incremental Term Commitment Agreement” shall mean each Incremental Term
Commitment Agreement in the form of Exhibit M (appropriately completed) executed
in accordance with Section 2.15.



21



“Incremental Term Commitment Date” shall mean each date upon which an
Incremental Term Commitment under an Incremental Term Commitment Agreement
becomes effective, and the respective Incremental Loans are incurred, as
provided in Section 2.15(b).
“Incremental Term Lender” shall have the meaning specified in Section 2.15(b).
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn
under all letters of credit issued for the account of such Person and all unpaid
drawings in respect of such letters of credit, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (iv) the aggregate amount required
to be capitalized under leases under which such Person is the lessee, (v) all
obligations of such person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (vi) all Contingent Obligations of such Person in respect of
Indebtedness of the types described in clauses (i)–(v) above or (viii) below,
(vii) Disqualified Stock and (viii) all net obligations or exposure under any
Hedge Agreement or under any similar type of agreement or arrangement; provided
that Indebtedness shall not include (a) payables and accrued expenses, in each
case arising in the ordinary course of business or (b) other obligations with
respect to non-compete and consulting agreements which are or were entered into
in connection with a Permitted Acquisition.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any Obligation, and (b)
to the extent not otherwise described in (a), Other Taxes.
“Indemnitee” shall have the meaning provided in Section 11.01. “Intercompany
Loans” shall have the meaning provided in Section 8.05(vii).
“Intercompany Note” shall mean promissory notes, substantially in the form of
Exhibit I evidencing Intercompany Loans.
“Interest Coverage Ratio” shall mean for any Test Period, the ratio of
Consolidated EBITDA for such Test Period to Consolidated Interest Expense for
such Test Period. All calculations of the Interest Coverage Ratio shall be made
on a pro forma basis.
“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.
“Interest Period” shall have the meaning provided in Section 2.09.
“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit N (appropriately completed).
“Junior Lien Intercreditor Agreement” shall mean a customary intercreditor
agreement, by and among the Collateral Agent and one or more collateral agents
or representatives for the holders of Indebtedness that is secured by a Lien on
the Collateral ranking junior to the Liens of the Credit Documents, in each case
permitted by this Agreement, in form and substance reasonably satisfactory to
the Agent and the Company.



22



“Knowledge” shall mean the actual knowledge, after due inquiry, by an officer of
the Company or its Subsidiaries in the ordinary course of his or her duties.
“Lender” shall mean each Person that has a Commitment or is the holder of a
Loan.
“Lending Affiliate” shall mean, with respect to any Person, any other Person (i)
directly or indirectly controlling (including, but not limited to, all
directors, officers and partners of such Person), controlled by, or under direct
or indirect common control with, such Person or (ii) that directly or indirectly
owns more than 50% of any class of the voting securities or capital stock of or
equity interests in such Person. A Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
“Lien” shall mean any mortgage, deed of trust, deed to secure debt, leasehold
mortgagee, leasehold deed of trust, leasehold deed to secure debt, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other) or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement, and any lease having substantially the same effect as
any of the foregoing).
“Loan” shall mean (x) Converted Term B-1 Loans, (y) Additional Term B-2 Loans
and (z) Term B-2 Loans; provided that following any Incremental Term Commitment
Date the term “Loans” shall include any Incremental Loans.
“Margin Stock” shall have the meaning provided in Regulation U.
“Material Adverse Effect” shall mean a material adverse change in, or a material
adverse effect upon, the operations, business, condition (financial or
otherwise) of the Company and its Subsidiaries or the Collateral, taken as a
whole; (b) a material impairment of the Company or any Affiliate of the Company
to perform under any Credit Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Company of any Credit Document to which it is a party.
“Minimum Amount” shall mean (i) with respect to Types of Loans maintained as
Eurodollar Loans, $5,000,000 (and multiples of $1,000,000 in excess thereof or
as the Administrative Agent may otherwise agree) and (ii) with respect to Types
of Loans maintained as Base Rate Loans, $1,000,000 (and multiples of $1,000,000
in excess thereof or as the Administrative Agent may otherwise agree).
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” or “Mortgages” shall mean a mortgage, deed of trust or deed to secure
debt, or similar documents in form and substance reasonably satisfactory to the
Collateral Agent (as may be amended, amended and restated, modified or
supplemented from time to time in accordance with the terms hereof and thereof),
and, after the execution and delivery thereof, shall include each Additional
Mortgage.
“Mortgage Policies” shall mean mortgagee title insurance policies or marked-up
unconditional binders for such insurance (and evidence of payment in full by the
Company of any premiums, costs and expenses related thereto, including without
limitation recording taxes and filing fees) in connection with each Mortgaged
Property issued by First American Title Insurance Company or such other title
insurers reasonably satisfactory to the Collateral Agent, in amounts reasonably
satisfactory to the Collateral Agent assuring the Collateral Agent that the
respective Mortgages on such Mortgaged Properties



23



are valid and enforceable First Priority mortgage liens on the respective
Mortgaged Properties, free and clear of all defects and encumbrances except
Permitted Encumbrances and such Mortgage Policies shall otherwise be in form and
substance reasonably satisfactory to the Collateral Agent and shall include, as
appropriate, endorsements for any matter that the Collateral Agent in its
discretion may reasonably request, and shall not include an exception for
mechanics’ liens unless such liens would constitute Permitted Encumbrances, and
shall provide for affirmative insurance and such reinsurance (including direct
access agreements) as the Collateral Agent in their discretion may reasonably
request
“Mortgaged Properties” shall mean the Mortgaged Properties set forth on Schedule
5(s), and after the execution and delivery of any Additional Mortgage, shall
include the respective Additional Mortgaged Property. For the avoidance of
doubt, neither the Company nor any Subsidiary Guarantor shall be required to
grant an Additional Mortgage on the Real Property located at 13327 Pike Road,
Stafford, Texas 77477 unless such Real Property shall no longer constitute
“Excluded Collateral” and upon the request of the Collateral Agent or the
Required Lenders.
“Multiemployer Plan” shall mean any multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale permitted by
Section 8.02(ii), the Cash Proceeds resulting therefrom net of (x) cash expenses
of sale (including brokerage fees, if any, and payment of principal, premium and
interest of Indebtedness (other than the Loans) required to be repaid as a
result of such Asset Sale) and (y) incremental Federal, state and local taxes
paid or payable as a result thereof and (b) with respect to any Recovery Event,
the cash insurance proceeds, condemnation awards and other compensation received
in respect thereof, net of all reasonable costs and expenses incurred in
connection with the collection of such proceeds, awards or other compensation in
respect of such Recovery Event.
“New Promissory Notes” shall mean the promissory notes owed by OMNOVA Solutions
(Gibraltar) Ltd. SCS to the Company and/or certain Subsidiary Guarantors in the
amount of approximately US$62,700,000 or other Intercompany Notes contemplated
by Section 8.02(xvi) being substituted for other Intercompany Notes to the
extent the requirements of Section 7.11 and the Security Agreement have been
satisfied.
“Non-Consenting Lender” shall have the meaning provided in Section 2.13(a).
“Non-Guarantor Subsidiary” shall mean (i) OMNOVA Overseas, Inc. (to the extent
such entity continues to have de minimis assets), (ii) any Subsidiary that is a
CFC, (iii) any Domestic Subsidiary of a Subsidiary of the Company that is a CFC,
(iv) any subsidiary that is prohibited by applicable law, rule or regulation or
by any contractual obligation existing on the Closing Date or existing at the
time of acquisition thereof after the Closing Date (so long as such prohibition
is not incurred in contemplation of such acquisition), in each case from
guaranteeing the Obligations or that would require consent, approval, license or
authorization to provide a guarantee from a Governmental Authority unless such
consent, approval, license or authorization has been received and (v) Immaterial
Subsidiaries. Notwithstanding anything to the contrary, Non-Guarantor Subsidiary
shall not include the Subsidiaries listed on Schedule 1.01(c) or any Subsidiary
that is a borrower or guarantor under, or pursuant to, the ABL Credit Documents.
“Note” shall have the meaning provided in Section 2.05(a).
“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).
“Notice of Conversion” shall have the meaning provided in Section 2.06.



24



“Notice Office” shall mean the office of the Administrative Agent located at
5022 Gate Parkway, Jacksonville, Florida 32256, Attention: Mark Kellam and Sara
Pelton or such other office or person as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.
“Obligations” shall mean and include:
(i)all obligations, indebtedness and liabilities (including, without limitation,
the principal of and premium, if any, and interest on the Loans, all
indemnities, fees, interest and other amounts (including all interest and other
amounts that accrue after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Credit Party at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest or other amount
is allowed or allowable in any such case, proceeding or other action)) of the
Credit Parties owing to the Secured Creditors (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), now existing or hereafter incurred under, arising out of or in connection
with each Credit Document (including, in the case of each Credit Party that is a
Guarantor, all such obligations, indebtedness and liabilities under the
Guarantee), and the due performance and compliance by Credit Parties with the
terms, conditions and agreements of each Credit Document (all such obligations,
indebtedness and liabilities under this clause (i), except to the extent
consisting of Other Obligations owing to Other Creditors described in clause
(ii), being herein collectively called the “Credit Document Obligations”;
(ii)all obligations, indebtedness and liabilities (including, without
limitation, all indemnities, fees, interest and other amounts (including all
interest and other amounts that accrue after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Credit Party at the rate provided
for in the respective documentation, whether or not a claim for post-petition
interest or other amount is allowed or allowable in any such case, proceeding or
other action)) of such Credit Party owing to the Other Creditors (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), now existing or hereafter incurred under,
arising out of or in connection with each Hedge Agreement with an Other
Creditor, whether such Hedge Agreement with an Other Creditor is now in
existence or hereafter arising, including, in the case of each Credit Party that
is a Guarantor, all such obligations, indebtedness and liabilities under the
Guarantee in respect of Hedge Agreements with Other Creditors, and the due
performance and compliance by such Credit Party with all of the terms,
conditions and agreements contained in each such Hedge Agreements with Other
Creditors (all such obligations, indebtedness and liabilities under this clause
(ii) being herein collectively called the “Other Obligations”); notwithstanding
the foregoing or anything to the contrary contained in this Agreement, Hedge
Agreements with Other Creditors that are also ABL Secured Parties shall only
constitute Other Obligations hereunder if the Grantor (as defined in the
ABL/Term Loan Intercreditor Agreement) has designated by notice in writing to
the Collateral Agent the respective Hedge Agreement as a Term Loan Obligation
(as defined in the ABL/Term Loan Intercreditor Agreement);
(iii)any and all sums advanced by the Collateral Agent in order to preserve the
Collateral or preserve its security interest in the Collateral;
(iv)in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of each Credit Party referred to in
preceding clauses (i), (ii) and (iii) after an Event of Default shall have
occurred and be continuing, the reasonable expenses of re-taking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the



25



Collateral, or of any exercise by the Collateral Agent of its rights hereunder,
together with reasonable attorneys’ fees and court costs;
(v)all amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement under Section 11.01; and
(i)without duplication, all amounts owing to the Administrative Agent, the
Collateral Agent or any of their respective affiliates pursuant to any of the
Credit Documents in its capacity as such.
It is acknowledged and agreed that the “Obligations” shall include extensions of
credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.
“Offered Amount” has the meaning assigned to it in Section 4.01(b)(vi).
“Offered Discount” has the meaning assigned to it in Section 4.01(b)(vi).
“Original Credit Agreement” has the meaning assigned to it in the recitals.
“Original Loan” shall mean each “Loan” outstanding under the Original Credit
Agreement immediately prior to the effectiveness of this Agreement on the
Closing Date; provided that upon the effectiveness of this Agreement on the
Closing Date, each Converted Term B-1 Loan shall cease to be an Original Loan.
“Organizational Documents” shall mean, with respect to any Person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such Person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such Person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such Person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such Person and (v) in any other
case, the functional equivalent of the foregoing.
“Other Commitments” shall mean one or more Classes of Term Loan commitments
hereunder that result from a Refinancing Amendment.
“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between such
Administrative Agent or Lender (as applicable) and the jurisdiction imposing
such Tax (other than connections arising from having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Credit Document, or sold or assigned an interest in
any Loan or Credit Document.
“Other Creditors” shall have the meaning assigned to that term in the Security
Agreement.
“Other Loans” shall mean one or more Classes of Term Loans that result from a
Refinancing Amendment.
“Other Obligations” shall have the meaning provided in the definition of
“Obligations.”



26



“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.13).
“Pari Passu Lien Intercreditor Agreement” shall mean a customary intercreditor
agreement, by and among the Collateral Agent and one or more collateral agents
or representatives for the holders of Indebtedness that is secured by a Lien on
the Collateral that is intended to rank pari passu with the Liens of the Credit
Documents, in each case, permitted by this Agreement, in form and substance
reasonably satisfactory to the Agent and the Company.
“Participant Register” shall have the meaning provided in Section 11.04(a).
“Participating Lender” has the meaning assigned to it in Section 4.01(b)(v)(2).
“Patriot Act” shall have the meaning provided in Section 11.15.
“Payment Office” shall mean in respect of all Loans made to the Company, Fees
and, all other amounts owing under this Agreement, the office of the
Administrative Agent located at 5022 Gate Parkway, Jacksonville, Florida 32256,
Attention: Mark Kellam and Sara Pelton, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Pension Plan” means a Plan that is also a pension plan (as defined in Section
3(2) of ERISA) subject to Title IV of ERISA which the Company or any ERISA
Affiliate sponsors, maintains, or to which it makes, is making, or is obligated
to make contributions, or in the case of a Multiemployer Plan has made
contributions at any time during the immediately preceding five (5) plan years.
“Permitted Acquisition” shall mean the acquisition by the Company or any of its
Subsidiaries contemplated by Section 8.05(xv) of all or substantially all of the
assets of a Person constituting, or more than 50% of the equity securities of a
Person engaged in, a business (the “Target”), in each case subject to the
satisfaction of the following conditions:
(i)such Permitted Acquisition shall only involve a business, or those assets of
a business, in the lines of business conducted by the Company and its
Subsidiaries on the Closing Date and any business similar, ancillary or related
thereto or which constitutes a reasonable extension or expansion thereof,
including in connection with the Company’s existing and future technology,
trademarks and patents;
(ii)such Permitted Acquisition shall be consensual and shall have been approved
by the Target’s board of directors or the same shall have been approved by the
United States Bankruptcy Court or United States District Court having
jurisdiction over the bankruptcy estate of the Target; and
(iii)no additional Indebtedness shall be incurred, assumed or otherwise be
reflected on a consolidated balance sheet of the Company and the Target after
giving effect to such Permitted Acquisition, except ordinary course payables,
accrued expenses and unsecured Indebtedness of Target or as otherwise permitted
by Section 8.04.



27



Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition shall be a Permitted Acquisition only if all
requirements of Section 8.05(xv) are met with respect thereto.
“Permitted Debt” shall mean subordinated or senior unsecured Indebtedness of the
Company or its Subsidiaries; provided that (a) the terms of such Indebtedness do
not provide for any scheduled repayment, mandatory redemption, sinking fund
obligation or other payment of principal prior to the maturity date of the
Loans, other than customary offers to purchase upon a change of control, asset
sale or casualty or condemnation event and customary acceleration rights upon an
event of default and (b) the covenants, events of default, guarantees and other
terms for such Indebtedness (provided that such Indebtedness shall have interest
rates and redemption premiums determined by the board of directors of the
Company to be market rates and premiums at the time of incurrence of such
Indebtedness), taken as a whole, are determined by the board of directors of the
Company to be either (x) not materially more restrictive to the Company and the
other Credit Parties than those set forth in this Agreement, if any (other than
(1) with respect to terms and conditions applicable after the Final Maturity
Date in effect at the time of the incurrence or issuance of such Indebtedness or
(2) subject to the immediately succeeding proviso, a Previously Absent Financial
Maintenance Covenant; provided that, notwithstanding anything to the contrary
contained herein, if any such terms of such Indebtedness contain a Previously
Absent Financial Maintenance Covenant that is in effect prior to the applicable
Final Maturity Date, such Previously Absent Financial Maintenance Covenant shall
be included for the benefit of each Class of Loans) or (y) on then prevailing
market terms and conditions; provided that a certificate of an Authorized
Officer delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness and drafts
of the documentation relating thereto, stating that the Company has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Company
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which is disagrees).
“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policies, all of which
exceptions must be acceptable to the Collateral Agent and Administrative Agent
in their reasonable discretion.
“Permitted Liens” shall have the meaning provided in Section 8.01.
“Permitted Refinancing ABL Credit Facility” shall mean a credit facility entered
into by one or more Credit Parties that refinances in full the ABL Loans and ABL
Letters of Credit, so long as (a) such credit facility does not contain
mandatory repayment provisions other than those of the type set forth in the ABL
Credit Agreement and so long as same are no more restrictive on the Company and
its Subsidiaries than those contained in the ABL Credit Agreement, (b) such
refinancing does not (i) increase the available credit to an amount in excess of
the amount permitted by clause (vii) of Section 8.04 or (ii) provide for any
guarantees or security other than guarantees from one or more Guarantors and
security in all or any portion of the Collateral, (c) to the extent then in
effect, such credit facility is subject to the ABL/Term Loan Intercreditor
Agreement, and (d) the other terms and conditions thereof, when taken as a
whole, are no more restrictive on the Company and its Subsidiaries than those
contained in the ABL Credit Agreement.
“Permitted Refinancing Indebtedness” shall mean Indebtedness of the Company or
any Subsidiary issued or incurred (including by means of the extension or
renewal of existing Indebtedness) to refinance, refund, extend or renew existing
Indebtedness (“Refinanced Indebtedness”); provided that (a) the principal amount
(or accreted value, if applicable) of such refinancing, refunding, extending or
renewing Indebtedness is not greater than the sum of (i) the principal amount
(or accreted value, if



28



applicable) of such Refinanced Indebtedness plus (ii) an amount equal to unpaid
accrued interest and premium thereon and fees and expenses reasonably incurred
in connection with such refinancing, refunding, extension or renewal, (b) such
refinancing, refunding, extending or renewing Indebtedness has a final maturity
that is no earlier than the final maturity of, and a weighted average life to
maturity that is no shorter than the remaining weighted average life of, such
Refinanced Indebtedness, (c) if such Refinanced Indebtedness or any Guarantees
thereof are subordinated to the Obligations, such refinancing, refunding,
extending or renewing Indebtedness and any Guarantees thereof remain so
subordinated on terms no less favorable to the Lenders and (d) such refinancing,
refunding, extending or renewing Indebtedness does not contain mandatory
redemption or prepayment rights on the part of the borrower or issuer of such
Indebtedness or redemption or prepayment rights exercisable by the holder of
such Indebtedness, that in either case would require payment of greater amounts
or at earlier dates by the borrower or issuer of such Indebtedness than the
Indebtedness so refinanced, refunded, extended or renewed; provided, further,
that Permitted Refinancing Indebtedness shall not include (i) Indebtedness of
the Company or a Guarantor that refinances, refunds, extends or renews
Indebtedness of a Subsidiary that is not a Guarantor or (ii) Indebtedness of a
Subsidiary that is not a Guarantor that refinances, refunds, extends or renews
Indebtedness of the Company or a Guarantor.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Company or a Subsidiary of the Company or an ERISA Affiliate,
and each such plan for the five year period immediately following the latest
date on which the Company, or a Subsidiary of the Company or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.
“Pledge Agreement” shall mean the pledge agreement substantially in the form of
Exhibit
F.
“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.
“Pledged Securities” shall have the meaning provided in the Pledge Agreement.
“Pledgee” shall have the meaning provided in the Pledge Agreement.
“Previously Absent Financial Maintenance Covenant” means, at any time (x) any
financial maintenance covenant that is not included in this Agreement at such
time and (y) any financial maintenance covenant that is included in this
Agreement at such time but with covenant levels and component definitions (to
the extent relating to such financial maintenance covenant) in this Agreement
that are less restrictive on the Company and the Subsidiaries than those in the
applicable Incremental Term Commitment Agreement, Refinancing Amendment,
Extension Amendment or amendment in respect of Replacement Loans or any
documents relating to Permitted Refinancing Indebtedness.
“Prime Lending Rate” shall mean the rate which DBNY announces from time to time
as its prime lending rate, the Prime Lending Rate to change when and as such
prime lending rate changes. The Prime Lending Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. DBNY may make commercial loans or other loans at rates of interest at,
above or below the Prime Lending Rate.



29



“pro forma basis” and “pro forma effect” shall mean on a basis in accordance
with GAAP and Regulation S-X unless otherwise reasonably satisfactory to the
Administrative Agent.
“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum and that were prepared by or on behalf of the Company and
its Subsidiaries and delivered to the Administrative Agent and the Lenders prior
to the Closing Date.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified Credit Party” shall mean the Company and each Wholly-Owned Subsidiary
Guarantor.
“Qualified Stock” shall mean any Capital Stock of the Company or a Subsidiary
other than Disqualified Stock.
“Qualifying Lender” has the meaning assigned to it in Section 4.01(b)(vi)(3).
“Quarterly Payment Date” shall mean the last Business Day of each February, May,
August and November.
“RCRA” shall mean the Resource Conservation and Recovery Act, as amended, 42
U.S.C. § 6901 et seq.
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
“Recovery Event” shall mean the receipt by the Company or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable (i) by
reason of theft, loss, physical destruction or damage or any other similar event
with respect to any Mortgaged Property, and (ii) under any policy of insurance
required to be maintained under Section 7.03 as relating to any Mortgaged
Property.
“Refinanced Term Loans” shall have the meaning provided in Section 11.12(d).
“Refinancing” shall mean the (i) repayment in full of the Obligations (as
defined in the Original Credit Agreement) under the Original Credit Agreement
(other than those arising from indemnities for which no request has been made),
or, in the case of Converted Term B-1 Loans, the conversion of such Original
Loans to Term B-2 Loans and (ii) the immediate deposit of the redemption funds
with the trustee under the Senior Note Indenture and contemporaneous
satisfaction and discharge of the Senior Notes in accordance with the terms of
the Senior Note Indenture.
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Company
executed by each of (a) the Company, (b) the Administrative Agent and (c) each
Eligible Transferee and Lender that agrees to provide any portion of the Other
Loans or Other Commitments being incurred or provided pursuant thereto, in
accordance with Section 2.17.



30



“Refinancing Documents” shall mean all documents entered into to effect the
Refinancing. “Register” shall have the meaning provided in Section 11.13.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Release” shall mean any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching of Hazardous
Materials into the Environment.
“Replaced Lender” shall have the meaning provided in Section 2.13.
“Replacement Lender” shall have the meaning provided in Section 2.13.
“Replacement Term Loans” shall have the meaning provided in Section 11.12(d).
“Replacement Term B-2 Lender” shall have the meaning provided in Amendment No.
4.
“Repricing Transaction” shall mean the prepayment or refinancing of all or a
portion of the Loans with the incurrence by any Credit Party of any long-term
bank debt financing incurred for the primary purpose of repaying, refinancing,
substituting or replacing the Loans and having an effective interest cost or
weighted average yield (as determined by the Administrative Agent consistent
with generally accepted financial practice and, in any event, excluding any
arrangement or commitment fees in connection therewith) that is less than the
interest rate for or weighted average yield (as determined by the Administrative
Agent on the same basis) of the Loans, including without limitation, as may be
effected through any amendment to this Agreement relating to the interest rate
for, or weighted average yield of, the Loans.
“Required Lenders” shall mean Lenders the sum of whose outstanding Loans
constitute greater than 50% of the sum of the total outstanding Loans; provided
that the Loans held or deemed held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.
“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes, case law or treaties.
“Resigning Agent” shall mean Deutsche Bank Trust Company Americas, as
administrative agent and collateral agent under the Original Credit Agreement.
“Returns” shall have the meaning provided in Section 6.09.



31



“S&P” shall mean Standard & Poor’s Ratings Services.
“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (at the Closing Date,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Scheduled Repayment Dates” shall have the meaning provided in Section 4.02(a).
“Scheduled Repayments” shall have the meaning provided in Section 4.02(a).
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Secured Creditors” shall have the meaning assigned to that term in the Security
Documents.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Security Agreement” shall mean the security agreement substantially in the form
of Exhibit G.
“Security Agreement Collateral” shall mean all “Collateral” as defined in each
Security Agreement.
“Security Documents” shall mean the Pledge Agreement, the Security Agreement,
each Mortgage, amended and restated Mortgage, and after the execution and
delivery thereof, any other related document, agreement or grant pursuant to
which the Company or any of its Subsidiaries grants, protects or continues a
security interest in favor of the Collateral Agent for the benefit of the
Secured Creditors.
“Senior Note Indenture” shall mean the Indenture, dated as of November 3, 2010,
entered into by and between the Company and Wells Fargo Bank, National
Association, as trustee thereunder, with respect to the Senior Notes.
“Senior Notes” shall mean the 7 7/8% Senior Notes due 2018 issued by the Company
under the Senior Note Indenture.
32



“Senior Secured Net Leverage Ratio” shall mean, at any time, the ratio of
Consolidated Net Senior Secured Debt at such time to Consolidated EBITDA for the
Test Period most recently ended. All calculations of the Senior Secured Net
Leverage Ratio shall be made on a pro forma basis.
“Stand Still Period” shall have the meaning provided in Section 9.04.
“Solicited Discount Proration” has the meaning assigned to it in Section
4.01(b)(vi).
“Solicited Discount Prepayment Amount” has the meaning assigned to it in Section
4.01(b)(vi).
“Solicited Discounted Prepayment Notice” means a written notice of the Company
of Solicited Discounted Prepayment Offers made pursuant to Section 4.01(b)(vi)
substantially in the form of Exhibit R.
“Solicited Discount Prepayment Offer” means the written offer by each Lender,
substantially in the form of Exhibit S, submitted following the Administrative
Agent’s receipt of a Solicited Discounted Prepayment Notice.
“Solicited Discounted Prepayment Response Date” has the meaning assigned to it
in Section 4.01(b)(vi).
“Specified Discount” has the meaning assigned to it in Section 4.01(b)(ii).
“Specified Discount Prepayment Amount” has the meaning assigned to it in Section
4.01(b)(ii).
“Specified Discount Prepayment Notice” means a written notice of the Company’s
Offer of Specified Discount Prepayment made pursuant to Section 4.01(b)
substantially in the form of Exhibit T.
“Specified Discount Prepayment Response” means the written response by each
Lender, substantially in the form of Exhibit U, to a Specified Discount
Prepayment Notice.
“Specified Discount Prepayment Response Date” has the meaning assigned to it in
Section 4.01(b)(ii).
“Specified Discount Proration” has the meaning assigned to it in Section
4.01(b)(iv).
“Submitted Amount” has the meaning assigned to it in Section 4.01(b)(v).
“Submitted Discount” has the meaning assigned to it in Section 4.01(b)(v).
“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting stock or other equity interests (in the
case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Company; provided that
except for Sections 6.14, 6.17, 7.01(h) and 7.12, any reference to Subsidiary of
the Company shall exclude any entity to be formed for purposes of effecting
transactions with the Asian Latex Businesses; provided further that at any time
that the foregoing entity becomes a direct or indirect



33



Wholly-Owned Subsidiary of the Company, the Company may at its option by written
notice to the Administrative Agent designate such entity a Subsidiary for all
purposes under this Agreement.
“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Company,
whether existing on the Closing Date or established, created or acquired after
the Closing Date, unless and until such time as the respective Domestic
Subsidiary is released from all of its obligations under the Guarantee in
accordance with the terms and provisions thereof. Notwithstanding the foregoing,
no Non-Guarantor Subsidiary shall be a Subsidiary Guarantor except to the extent
provided in the definition of Non-Guarantor Subsidiary.
“Target” shall have the meaning provided in the definition of “Permitted
Acquisition.”
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assignments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Term B-2 Loans” shall have the meaning provided in Section 2.01.
“Term Loan Extension Request” shall have the meaning provided in Section
2.16(a).
“Term Loan Extension Series” shall have the meaning provided in Section 2.16(a).
“Test Period” shall mean, at any time, each period of four consecutive fiscal
quarters of the Company then last ended (in each case taken as one accounting
period).
“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.
“Total Net Leverage Ratio” shall mean, at any time, the ratio of Consolidated
Net Debt at such time to Consolidated EBITDA for the Test Period most recently
ended. All calculations of the Total Net Leverage Ratio shall be made, to the
extent applicable, on a pro forma basis; provided that, for purposes of Section
8.14, events occurring after the last day of the applicable Test Period shall
not be giving effect.
“Transactions” shall mean (i) the consummation of the Refinancing, (ii) the
incurrence of the Additional Term B-2 Loans hereunder and the conversion of
Converted Term B-1 Loans to Term B-2 Loans, in each case on the Closing Date and
(iii) the payment of fees and expenses in connection with the foregoing.
“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
“United States” and “U.S.” shall each mean the United States of America.
“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
4.04(e).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the sum of the products obtained
by multiplying (x) the amount of each then



34



remaining installment or other required scheduled payments of principal,
including payment at final maturity, in respect thereof, by (y) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment.
“Wholly-Owned Domestic Subsidiary” shall mean any Domestic Subsidiary of the
Company that is a Wholly-Owned Subsidiary.
“Wholly-Owned Foreign Subsidiary” shall mean any Foreign Subsidiary of the
Company that is a Wholly-Owned Subsidiary.
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock or other equity interests (other than (a) director’s
qualifying shares and (b) any other shares of equity interests of a Foreign
Subsidiary of the Company (not to exceed 5% of such Foreign Subsidiary’s total
equity interests (determined on a fully diluted basis) required by law to be
issued to Persons other than the Company and its Wholly-Owned Subsidiaries)) is
at the time owned by such Person and/or one or more Wholly-Owned Subsidiaries of
such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such time
(other than a portion of such equity interest of any Foreign Subsidiary (not to
exceed 5% of such Foreign Subsidiary’s total equity interest (determined on a
fully diluted basis) required by law to be issued to Persons other than the
Company and its Wholly-Owned Subsidiaries).
“Wholly-Owned Subsidiary Guarantor” shall mean any Wholly-Owned Subsidiary of
the Company which is a Subsidiary Guarantor.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02 Effect of Restatement. All Original Loans owing by the Company to any
Person under the Original Credit Agreement that have not been paid to such
Persons on or prior to the Closing Date shall continue as Loans under this
Agreement and from and after the Closing Date shall be payable as set forth
herein and all interest, fees and other amounts owing in respect of such Loans
shall accrue as provided under this Agreement; provided that on the Closing Date
the Company shall repay the principal amount of all Original Loans not converted
to Term B-2 Loans on the Closing Date; provided, further, that all accrued and
unpaid interest and fees upon all Original Loans through but excluding the
Closing Date shall be paid in full on the Closing Date. This Agreement shall
amend and restate the Original Credit Agreement in its entirety, with the
parties hereby agreeing that there is no novation of the Original Credit
Agreement and on the Closing Date, the rights and obligations of the parties
under the Original Credit Agreement shall be subsumed and governed by this
Agreement. Following the Closing Date, the Original Loans shall no longer be in
effect and thereafter only Loans under this Agreement shall be outstanding until
otherwise terminated in accordance with the terms hereof.
SECTION 2.    Amount and Terms of Credit.
2.01 The Commitments. Subject to and upon the terms and conditions herein set
forth, the Additional Term B-2 Lender having an Additional Term B-2 Commitment
agrees to make a loan or loans (each, a “Term B-2 Loan”) to the Company, which
Term B-2 Loan (i) shall not exceed the Additional Term B-2 Commitment of such
Lender, (ii) shall be made on the Closing Date, (iii) may, at the option of the
Company, be incurred and maintained as, and/or converted into, Base Rate Loans
or Eurodollar Loans and



35



(iv) may be repaid or prepaid in accordance with the provisions hereof, but once
repaid or prepaid may not be reborrowed. On the Closing Date, each Converted
Term B-1 Loan of each Consenting Lender shall be automatically converted into a
loan with the same Type and Class as the Term B-2 Loan effective as of the
Closing Date in a principal amount equal to the principal amount of such
Lender’s Converted Term B-1 Loan immediately prior to such conversion. On the
Final Maturity Date, all outstanding Loans shall be repaid in full.
2.02 Minimum Amount of Each Borrowing. Except on the Closing Date, the aggregate
principal amount of each Borrowing shall not be less than the Minimum Amount.
More than one Borrowing may occur on the same date, but at no time shall there
be outstanding more than five Borrowings of Eurodollar Loans hereunder (or such
greater number as may be acceptable to the Administrative Agent).
2.03 Notice of Borrowing.
(a)With respect to any Loans to be made or converted on the Closing Date, the
Company shall give the Administrative Agent at its Notice Office written notice
(or telephonic notice promptly confirmed in writing) of each Loan. Each such
written notice or written confirmation of telephonic notice (each, a “Notice of
Borrowing”) shall be irrevocable and shall be given by the Company in the form
of Exhibit A, appropriately completed to specify (i) the date of such incurrence
(which shall be a Business Day), (ii) the aggregate principal amount of the
Loans to be made and (iii) in the case of Eurodollar Loans, the initial Interest
Period to be applicable thereto. The Administrative Agent shall promptly (and in
any event within one Business Day after its receipt of a Notice of Borrowing)
give each Lender notice of such proposed incurrence, of such Lender’s
proportionate share thereof and of the other matters required by the immediately
preceding sentence to be specified in the Notice of Borrowing.
(b)Without in any way limiting the obligation of the Company to confirm in
writing any telephonic notice of any incurrence of Loans, the Administrative
Agent may act without liability upon the basis of telephonic notice of such
incurrence, believed by the Administrative Agent, in good faith to be from an
Authorized Officer of the Company prior to receipt of written confirmation. In
each such case, the Company hereby waives the right to dispute the
Administrative Agent’s record of the terms of such telephonic notice of such
incurrence of Loans absent manifest error.
2.04 Disbursement of Funds. No later than 12:00 Noon (New York time) on the
Closing Date, the Additional Term B-2 Lenders will make available such Borrowing
of Additional Term B-2 Loans requested to be made on such date, in immediately
available funds at the Payment Office of the Administrative Agent, and the
conversion of Converted Term B-1 Loans shall be effective no later than 12:00
Noon (New York time) on the Closing Date. The Administrative Agent will make
available to the Company at the Payment Office in immediately available funds,
the aggregate of the amounts so made available by the Lenders prior to 1:00 P.M.
(New York time) on such day, to the extent of funds actually received by the
Administrative Agent. Unless the Administrative Agent shall have been notified
by any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Administrative Agent such Lender’s portion of any
Borrowing to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date
of Borrowing and the Administrative Agent may, in reliance upon such assumption,
make available to the Company a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender,
the Administrative Agent shall be entitled to recover such corresponding amount
on demand from such Lender. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Company and the Company shall
immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover on demand from such
Lender or the Company, as the case may be, interest on such corresponding amount
in respect of each day



36



from the date such corresponding amount was made available by the Administrative
Agent to the Company until the date such corresponding amount is recovered by
the Administrative Agent, at a rate per annum equal to (i) if recovered from
such Lender, the overnight Federal Funds Rate and (ii) if recovered from the
Company, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 2.08. Nothing in this Section 2.04 shall be
deemed to relieve any Lender from its obligation to make Loans hereunder or to
prejudice any rights which the Company may have against any Lender as a result
of any failure by such Lender to make Loans hereunder.
2.05    Notes.
(c)At the request of any Lender, the Company’s obligation to pay the principal
of, and interest on, the Loans made by such Lender to the Company shall be
evidenced by a promissory note duly executed and delivered by the Company
substantially in the form of Exhibit B with blanks appropriately completed in
conformity herewith (each, a “Note” and, collectively, the “Notes”).
(d)The Note issued by the Company to any Lender shall (i) be executed by the
Company, (ii) be payable to the order of such Lender and be dated the date of
issuance, (iii) be in a stated principal amount equal to the aggregate initial
principal amount of the Loans of such Lender, (iv) mature on the Final Maturity
Date, (v) bear interest as provided in the appropriate clause of Section 2.08 in
respect of the Base Rate Loans and Eurodollar Loans, as the case may be,
evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 4.01 and mandatory repayment as provided in Section 4.02 and (vii) be
entitled to the benefits of this Agreement and the Guarantees and be secured by
the Security Documents.
(e)Each Lender will note on its internal records the amount of each Loan made by
it and each payment in respect thereof and will prior to any transfer of any of
its Notes endorse on the reverse side thereof the outstanding principal amount
of Loans evidenced thereby. Failure to make any such notation shall not affect
the Company’s obligations in respect of such Loans.
(f)Notwithstanding anything to the contrary contained above in this Section 2.05
or elsewhere in this Agreement, Notes shall only be delivered to Lenders which
at any time specifically request the delivery of such Notes. No failure of any
Lender to request, obtain, maintain or produce a Note evidencing its Loans to
the Company shall affect or in any manner impair the obligations of the Company
to pay the Loans (and all related Obligations) incurred by the Company which
would otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or Guarantees therefor
provided pursuant to any Credit Document. Any Lender which does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in preceding clause (c). At any time when any
Lender requests the delivery of a Note to evidence any of its Loans, the Company
shall (at its expense) promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.
2.06 Conversions. The Company shall have the option to convert on any Business
Day all or a portion equal to at least the applicable Minimum Amount of the
outstanding principal amount of the Loans made to the Company pursuant to one or
more Borrowings of one or more Types of Loans into a Borrowing or Borrowings of
another Type of Loan; provided that (i) except as otherwise provided in Section
2.10(b), Eurodollar Loans may be converted into Base Rate Loans only on the last
day of an Interest Period applicable to the Eurodollar Loans being converted and
no such partial conversion of Eurodollar Loans shall reduce the outstanding
principal amount of such Eurodollar Loans made pursuant to a single Borrowing to
less than the applicable Minimum Amount, (ii) Base Rate Loans may not be
converted into Eurodollar Loans if any Default or Event of Default is in
existence on the date of the conversion (unless the Administrative Agent and the
Required Lenders otherwise agree) and (iii) no conversion pursuant to this



37



Section 2.06 shall result in a greater number of Borrowings of Eurodollar Loans
than is permitted under Section 2.02. Each such conversion (other than automatic
conversions pursuant to the last paragraph of Section 2.09) shall be effected by
the Company giving the Administrative Agent at its Notice Office prior to 12:00
Noon (New York time) at least three Business Days’ prior written notice (each, a
“Notice of Conversion”) specifying the Loans to be so converted, the Borrowing
or Borrowings pursuant to which such Loans were made, the date of such
conversion (which shall be a Business Day) and, if to be converted into
Eurodollar Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall give each Lender prompt notice of any such proposed
conversion affecting any of its Loans.
2.07 Pro Rata Borrowings. All Borrowings of Loans under this Agreement shall be
incurred from the Lenders pro rata on the basis of their Commitments in respect
of Loans. It is understood that no Lender shall be responsible for any default
by any other Lender of its obligation to make Loans hereunder and that each
Lender shall be obligated to make the Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to fulfill its commitments
hereunder.
2.08    Interest.
(h)Subject to Section 1.02 (with respect to accrued interest and unpaid interest
on Original Loans prior to the Closing Date), the Company agrees to pay interest
in respect of the unpaid principal amount of each Base Rate Loan from the date
the proceeds thereof are made available to the Company to (but excluding) the
earlier of the conversion or maturity (whether by acceleration or otherwise) of
such Base Rate Loan, at a rate per annum which shall be equal to the sum of the
Applicable Margin plus the Base Rate in effect from time to time.
(i)Subject to Section 1.02 (with respect to accrued interest and unpaid interest
on Original Loans prior to the Closing Date), the Company agrees to pay interest
in respect of the unpaid principal amount of each Eurodollar Loan from the date
the proceeds thereof are made available to the Company to (but excluding) the
earlier of the conversion or maturity (whether by acceleration or otherwise) of
such Eurodollar Loan, at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the Applicable Margin plus the
Eurodollar Rate for such Interest Period.
(j)Overdue principal and, to the extent permitted by law, overdue interest in
respect of each shall, in each case, bear interest at a rate per annum equal to
the greater of (x) the rate which is 2% in excess of the rate then borne by such
Loans and (y) the rate which is 2% in excess of the rate otherwise applicable to
Base Rate Loans from time to time, and all other overdue amounts payable
hereunder and under any other Credit Document shall bear interest at a rate per
annum equal to the rate which is 2% in excess of the rate applicable to Loans
that are maintained at Base Rate Loans from time to time. Interest that accrues
under this Section 2.08(c) shall be payable on demand.
(k)Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, quarterly in arrears on each Quarterly Payment Date, (ii)
in respect of each Eurodollar Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period and (iii) in respect of each Loan, on any repayment or
prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.
(l)Upon each Interest Determination Date, the Administrative Agent shall
determine the respective interest rate for each Interest Period applicable to
the Eurodollar Loans for which such determination is being made and shall
promptly notify the Company and the Lenders thereof. Each such determination
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.



38



2.09 Interest Periods. At the time it gives any Notice of Conversion in respect
of the conversion of any Loan (in the case of the initial Interest Period
applicable thereto) or no later than 12:00 Noon (New York time) on the third
Business Day prior to the expiration of an Interest Period applicable to such
Loan (in the case of any subsequent Interest Period), the Company shall have the
right to elect, by giving the Administrative Agent notice thereof, the interest
period (each, an “Interest Period”) applicable to such Loan, which Interest
Period shall, at the option of the Company, be a one, two, three or six-month
period, or such shorter period as the Administrative Agent may agree in its sole
discretion, or if agreed upon by each Lender making such Eurodollar Loan, a
twelve-month period; provided that:
(v)all Eurodollar Loans comprising a Borrowing shall at all times have the same
Interest Period;
(vi)the initial Interest Period for any Borrowing of Eurodollar Loans shall
commence on the date of such Borrowing (including the date of any conversion
thereto from a Borrowing of Base Rate Loans) and each Interest Period occurring
thereafter in respect of such Loans shall commence on the day on which the next
preceding Interest Period applicable thereto expires;
(vii)if any Interest Period relating to a Eurodollar Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;
(viii)if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, however, that if any Interest Period would otherwise expire on a
day which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
(ix)no Interest Period may be selected at any time when a Default or an Event of
Default is then in existence (unless the Administrative Agent and the Required
Lenders otherwise agree); and
(x)no Interest Period shall be selected which extends beyond the Final Maturity
Date.
If by 12:00 Noon (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Company has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Company
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.
2.10    Increased Costs, Illegality, etc.
(a)    In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent):
(i)    on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the London interbank market, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of Eurodollar Rate;



39



(i)(ii) at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any Loan which
such Lender deems to be material because of any change since the date of this
Agreement in any applicable law or governmental rule, regulation, order,
guideline or request (whether or not having the force of law) or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request (a “Change
in Law”), which (A) subjects the Administrative Agent or any Lender to any Taxes
(except for (I) Excluded Taxes and (II) Indemnified Taxes for which a payment is
required pursuant to Section 4.04(a)), (B) with respect to Eurodollar Loans,
changes official reserve requirements (but, in all events, excluding reserves
required under Regulation D to the extent included in the computation of the
Eurodollar Rate) and/or (C) with respect to Eurodollar Loans, imposes any other
condition affecting such Lender or the London interbank market or the position
of such Lender in such market; or
(ii)(iii) at any time, that the making or continuance of any Eurodollar Loan has
been made (x) unlawful by any Change in Law, (y) impossible by compliance by any
Lender in good faith with any governmental request made after the date of this
Agreement (whether or not having force of law) or (z) impracticable as a result
of a Change in Law which materially and adversely affects the London interbank
market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i)) shall promptly give notice (by telephone confirmed in
writing) to the Company and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (xy) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Company and the Lenders
that the circumstances giving rise to such notice by the Administrative Agent no
longer exist, and any Notice of Borrowing or Notice of Conversion given by the
Company with respect to Eurodollar Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by the Company, (y)
in the case of clause (ii) above, the Company agrees to pay to such Lender, upon
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its reasonable discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
received or receivable hereunder (a written notice as to the additional amounts
owed to such Lender, showing the basis for the calculation thereof, based on
averaging and attribution methods among customers which are reasonable,
submitted to the Company by such Lender in good faith shall, absent manifest
error, be final and conclusive and binding on all the parties hereto) and (z) in
the case of clause (iiiii) above, the Company shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by law.
(b)At any time that any Loan is affected by the circumstances described in
Section 2.10(a)(iii) or (iiiii), the Company may (and in the case of a
Eurodollar Loan affected by the circumstances described in Section
2.10(a)(iiiii) shall) either (x) if the affected Loan is then being made
initially or pursuant to a conversion, cancel the respective Borrowing by giving
the Administrative Agent telephonic notice (confirmed in writing) on the same
date that the Company was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.10(a)(iii) or (iiiii) or (y) if the affected Loan is
then outstanding, upon at least three Business Days’ written notice to the
Administrative Agent and the affected Lender, require the affected Lender to
convert such Loan into a Base Rate Loan or repay such Loan in full; provided
that if more than one Lender is affected at any time, then all affected Lenders
must be treated the same pursuant to this Section 2.10(b).
(m)If any Lender shall have determined that, after the date hereof, the adoption
of any applicable law, rule or regulation regarding capital adequacy or
liquidity requirements, or any change



40



therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) of any such authority, central bank or comparable agency, has or would have
the effect of reducing the rate of return on such Lender’s or such other
corporation’s capital or assets as a consequence of such Lender’s Commitment or
Loans hereunder or its obligations hereunder to a level below that which such
Lender or such other corporation could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s or
such other corporation’s policies with respect to capital adequacy or liquidity
requirements), then from time to time, upon written demand by such Lender (with
a copy to the Administrative Agent), accompanied by the notice referred to in
the penultimate sentence of this clause (c), the Company agrees to pay to such
Lender such additional amount or amounts as will compensate such Lender or such
other corporation for such reduction. In determining such additional amounts,
each Lender will act reasonably and in good faith and will use reasonable
averaging and attribution methods. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Company (a copy of which shall be sent by
such Lender to the Administrative Agent), which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not release or diminish the
Company’s obligations to pay additional amounts pursuant to this Section 2.10(c)
upon the subsequent receipt of such notice except as provided in Section 2.14. A
Lender’s reasonable good faith determination of compensation owing under this
Section 2.10(c) shall, absent manifest error, be final and conclusive and
binding on all the parties hereto.
(d)    If prior to the commencement of such Interest Periodany Interest Period
for a
Borrowing of Eurodollar Loans:
(xi)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate or ICE LIBOR, as applicable, for such Interest
Period; or
(xii)the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate or ICE LIBOR, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Company and the Lenders that
the circumstances giving rise to such notice no longer exist (which notice shall
be promptly given by the Administrative Agent when such circumstances no longer
exist), (i) any Notice of Conversion that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Borrowing of Eurodollar
Loans shall be ineffective, and (ii) if any Notice of Borrowing requests a
Borrowing of Eurodollar Loans, such Borrowing shall be made as a Borrowing of
Base Rate Loans; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
(e)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (d)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (d)(i) have not arisen but the
supervisor for the administrator of the ICE LIBOR screen or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public



41



statement identifying a specific date after which the ICE LIBOR shall no longer
be used for determining interest rates for loans, then the Administrative Agent
and the Company shall endeavor to establish an alternate rate of interest to the
Eurodollar Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin). Any such
amendment shall be at no cost to the Company and its Subsidiaries other than the
reimbursement of the Administrative Agent’s cost and expenses contemplated by
Section 11.01(a).
(f)    Notwithstanding anything to the contrary in Section 11.11, such amendment
shall become effective without any further action or consent of any other party
to this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders of each
Class stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(f) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.10(d), only to the extent the ICE LIBOR for such
Interest Period is not available or published at such time on a current basis),
(x) any Notice of Conversion that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Borrowing of Eurodollar Loans shall be
ineffective and (y) if any Notice of Borrowing requests a Borrowing of
Eurodollar Loans, such Borrowing shall be made as a Borrowing of Base Rate
Loans; provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
2.11 Compensation. The Company agrees to compensate each Lender, upon its
written request (which request shall set forth the basis for requesting such
compensation), for all reasonable losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Eurodollar Loans (but excluding loss of profits)) which such Lender
has sustained: (i) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing of, or conversion from or into, Eurodollar
Loans does not occur on a date specified therefor in a Notice of Borrowing or
Notice of Conversion (whether or not withdrawn by the Company); (ii) if any
repayment (including any repayment made pursuant to Section 4.01 or 4.02 or a
result of an acceleration of the Loans pursuant to Section 9 or as a result of
the replacement of a Lender pursuant to Section 2.13 or 11.12(b)) or conversion
of any Eurodollar Loans occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any prepayment of any Eurodollar
Loans is not made on any date specified in a notice of prepayment given by the
Company; or (iv) as a consequence of (x) any other default by the Company to
repay its Loans when required by the terms of this Agreement or any Note held by
such Lender or (y) any election made pursuant to Section 2.10(b).
2.12 Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(a)(iii) or (iiiii), Section
2.10(c) or Section 4.04 with respect to such Lender, it will, if requested by
the Company, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of such Section. Nothing in this Section 2.12 shall affect or postpone any of
the obligations of the Company or the right of any Lender provided in Sections
2.10 and 4.04.



42



2.13 Replacement of Lenders.
(g)(i) If any Lender refuses to consent to certain proposed changes, waivers,
discharges or terminations with respect to this Agreement which have been
approved by the Required Lenders as provided in Section 11.12(b) (each a
“Non-Consenting Lender”), (ii) upon the occurrence of any event giving rise to
the operation of Section 2.10(a)(iii) or (iiiii), Section 2.10(c) or Section
4.04 with respect to any Lender which results in such Lender charging to the
Company increased costs or (iii) any Lender becomes a Defaulting Lender, the
Company shall have the right, in accordance with the requirements of Section
11.04(b), if no Event of Default will exist after giving effect to such
replacement, to replace such Lender (the “Replaced Lender”) with an Eligible
Transferee or Transferees (collectively, the “Replacement Lender”), reasonably
acceptable to the Administrative Agent; provided that (i) at the time of any
replacement pursuant to this Section 2.13, the Replacement Lender shall enter
into one or more Assignment and Assumption Agreements pursuant to Section
11.04(b) (and with the assignment fee payable pursuant to said Section 11.04(b)
to be paid by the Replacement Lender) pursuant to which the Replacement Lender
shall acquire all of the Commitments and outstanding Loans of the Replaced
Lender and, in connection therewith, shall pay to the Replaced Lender in respect
thereof an amount equal to the sum of (A) an amount equal to the principal of,
and all accrued interest on, all outstanding Loans of the Replaced Lender and
(B) an amount equal to all accrued, but theretofore unpaid, Fees owing to the
Replaced Lender pursuant to Section 3.01 and (ii) all obligations of the Company
owing to the Replaced Lender (other than those specifically described in clause
(i) above in respect of which the assignment purchase price has been, or is
concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement.
(h)Upon the execution of the respective Assignment and Assumption Agreements,
the payment of amounts referred to in clauses (i) and (ii) of the proviso
contained in Section 2.13(a) and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note executed by the
Company, the Replacement Lender shall become a Lender hereunder and the Replaced
Lender shall cease to constitute a Lender hereunder, except with respect to
indemnification provisions applicable to the Replaced Lender under this
Agreement (including, without limitation, Sections 2.10, 2.11, 4.04, 11.01 and
11.06), which shall survive as to such Replaced Lender.
2.14 Limitations on Additional Amounts, etc. Notwithstanding anything to the
contrary contained in Section 2.10 or 2.11 of this Agreement, unless a Lender
gives notice to the Company that it is obligated to pay an amount under the
respective Section within 180 days after the date such Lender incurs the
respective increased costs, loss, expense or liability, reduction in amounts
received or receivable or reduction in return on capital, then such Lender shall
only be entitled to be compensated for such amount by the Company pursuant to
said Section 2.10 or 2.11, as the case may be, to the extent the costs, loss,
expense or liability, reduction in amounts received or receivable or reduction
in return on capital are incurred or suffered on or after the date which occurs
180 days prior to such Lender giving notice to the Company that it is obligated
to pay the respective amounts pursuant to said Section 2.10 or 2.11 as the case
may be; provided that if the circumstances giving rise to such claims have a
retroactive effect, then such 180-day period shall be extended to include the
period of such retroactive effect. This Section 2.14 shall have no applicability
to any Section of this Agreement other than said Sections 2.10 or 2.11.
2.15 Incremental Term Commitments.
(a)    The Company shall have the right in coordination with the Administrative
Agent as to all of the matters set forth below in this Section 2.15, but without
requiring the consent of any of the Lenders, to request at any time and from
time to time after the Closing Date, that one or more Lenders (and/or one or
more other Persons which are Eligible Transferees and which will become Lenders
as provided below) satisfactory to the Administrative Agent (with such consent
not to be unreasonably
43



withheld) provide Incremental Term Commitments and, subject to the applicable
terms and conditions contained in this Agreement, make Incremental Loans
pursuant thereto; provided, however, that (i) no Lender shall be obligated to
provide an Incremental Term Commitment as a result of any such request by the
Company, and until such time, if any, as such Lender has agreed in its sole
discretion to provide an Incremental Term Commitment and executed and delivered
to the Administrative Agent an Incremental Term Commitment Agreement in respect
thereof as provided in clause (b) of this Section 2.15, such Lender shall not be
obligated to fund any Incremental Loans, (ii) any Lender (including any Eligible
Transferee who will become a Lender) may so provide an Incremental Term
Commitment without the consent of any other Lender, (iii) [reserved], (iv) the
aggregate principal amount of Incremental Loans that may be incurred under this
Section 2.15 shall not exceed the greater of (A)(1) $85,000,000120,000,000 minus
(2) the aggregate outstanding principal amount of all Incremental Loans,
Incremental Term Commitments and Incremental Equivalent Debt incurred or issued
in reliance on this clause (A) and (B) an aggregate principal amount such that,
at the time of the incurrence of any Incremental Loans and immediately after
giving effect thereto, determined on a pro forma basis, the Senior Secured Net
Leverage Ratio for the most recently ended Test Period shall not exceed
4.00:1.00,1.00; provided that, with respect to any Incremental Term Commitment
the primary purpose of which is to finance a Permitted Acquisition or similar
Investment permitted by this Agreement, whose consummation is not conditioned on
the availability of, or on obtaining, financing, this clause (iv) may, at the
Company’s option, be tested on a pro forma basis giving effect to such Permitted
Acquisition or similar Investment, as applicable, at the time the definitive
agreements for such Permitted Acquisition or similar Investment, as applicable,
are entered into rather than at the time of incurrence of the Incremental Loans
(and, in connection with any subsequent calculation of such ratio or any
incurrence ratio under Section 8.04(xii) or (xvi) prior to the consummation or
termination of such Permitted Acquisition or similar Investment, as applicable,
such ratio shall be calculated on a pro forma basis giving effect to such
Permitted Acquisition or similar Investment, as applicable, and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof)), (v) all Incremental Loans made pursuant to an
Incremental Term Commitment (and all interest, fees and other amounts payable
thereon) shall be Obligations under this Agreement and the other applicable
Credit Documents and shall be secured by the Security Documents, and guaranteed
under the Guarantee, on a pari passu basis with all other Obligations secured by
the Security Documents and guaranteed under the Subsidiaries Guarantee, (vi) the
maturity date of any Incremental Loans shall not be earlier than the Final
Maturity Date, (vii) the Weighted Average Life to Maturity of any such
Incremental Loans shall be no shorter than the Weighted Average Life to Maturity
of the existing Loans, (viii) in the event the initial yield on any Incremental
Loan (as reasonably determined by the Administrative Agent to be equal to the
sum of (x) the margin above the Eurodollar Rate on such Incremental Loan, (y) if
such Incremental Loans are initially made at a discount or the Lenders making
the same receive a fee directly or indirectly from the Company or any of its
Subsidiaries for doing so (but excluding any arrangement or commitment fees not
paid to the Lenders thereof generally) (the amount of such discount or fee,
expressed as a percentage of the Incremental Loans, being referred to herein as
“OID”), the amount of such OID (based on an assumed four year weighted average
life) and (z) any minimum Eurodollar rate applicable to any such Incremental
Loans) (the “Incremental Yield”) exceeds the initial yield on the existing Loans
by more than 50 basis points (taking into account the same factors in making the
determination of the yield on the Incremental Loans and assuming a weighted
average life of four years; the amount of such excess above 50 basis points
being referred to herein as the “Yield Differential”), then the Applicable
Margin then in effect for Loans shall automatically be increased by the Yield
Differential, effective upon the making of the Incremental Loans; (ix) (A) any
amortization payments in respect of Incremental Loans shall be no more than
ratable with amortization payments in respect of the existing Loans and (B) any
Incremental Loans shall otherwise be no more than pari passu with the existing
Loans with respect to mandatory prepayments and other prepayment rights, and (x)
except as provided in clauses (vi)-(ix) above, the terms applicable to such
Incremental Loans



44



(including the interest rates applicable thereto) shall be reasonably
satisfactory to the Administrative Agent and as set forth in the respective
Incremental Term Commitment Agreement.
(b)At the time of the provision of Incremental Term Commitments pursuant to this
Section 2.15, the Company, the Administrative Agent and each such Lender or
other Eligible Transferee which agrees to provide an Incremental Term Commitment
(each, an “Incremental Term Lender”) shall execute and deliver to the
Administrative Agent an Incremental Term Commitment Agreement, with the
effectiveness of such Incremental Term Lender’s Incremental Term Commitment to
occur (and with the respective Incremental Loans to be made) on the date set
forth in such Incremental Term Commitment Agreement, which date in any event
shall be no earlier than the date on which (w) all fees required to be paid in
connection therewith at the time of such effectiveness shall have been paid
(including, without limitation, any agreed upon upfront or arrangement fees),
(x) all Incremental Commitment Requirements are satisfied, (y) all other
conditions set forth in this Section 2.15 shall have been satisfied, and (z) all
other conditions precedent that may be set forth in such Incremental Term
Commitment Agreement shall have been satisfied. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Term
Commitment Agreement and to the extent requested by any Incremental Term Lender,
a Note will be issued, at the Company’s expense, to such Incremental Term Lender
in conformity with the requirements of Section 2.05.
(i)Notwithstanding anything to the contrary in Section 11.11, each Incremental
Term Commitment Agreement may, without the consent of any other Lender, effect
such amendments to any Credit Documents (including amendments to increase the
amortization payments or interest rate margins thereunder or add customary call
protection provisions with respect thereto to allow for the applicable
Incremental Loans to be fungible with an existing tranche of Term Loans
hereunder) as may be necessary or appropriate, in the opinion of the Company and
the Administrative Agent, to effect the provisions of this Section 2.15(c).
(j)This Section 2.15 shall supersede any provisions in Section 11.11 to the
contrary. For the avoidance of doubt, any of the provisions of this Section 2.15
may be amended with the consent of the Required Lenders; provided that no
Incremental Term Commitment Agreement shall effect any amendments that would
require the consent of each affected Lender or all Lenders pursuant to the
proviso in the first paragraph of Section 11.11, unless each such Lender has, or
all such Lenders have, as the case may be, given its or their consent to such
amendment.
2.16 Maturity Extension.
(a)    Extension of Loans. The Company may at any time and from time to time
request that all or a portion of the Loans of any Class (each, an “Existing Term
Loan Class”) be converted or exchanged to extend the scheduled Final Maturity
Date of any payment of principal with respect to all or a portion of any
principal amount of such Loans (any such Loans which have been so extended,
“Extended Term Loans”) and to provide for other terms consistent with this
Section 2.16. Prior to entering into any Extension Amendment with respect to any
Extended Term Loans, the Company shall provide written notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Class, with such request offered
equally to all such Lenders of such Existing Term Loan Class) (each, a “Term
Loan Extension Request”) setting forth the proposed terms of the Extended Term
Loans to be established, which terms shall be identical in all material respects
to the Loans of the Existing Term Loan Class from which they are to be extended
except that (i) the scheduled final maturity date shall be extended and all or
any of the scheduled amortization payments, if any, of all or a portion of any
principal amount of such Extended Term Loans may be delayed to later dates than
the scheduled amortization, if any, of principal of the Loans of such Existing
Term Loan Class (with any such delay resulting in a corresponding adjustment to
the scheduled amortization payments reflected in the



45



Extension Amendment, the Incremental Term Commitment Agreement, the Refinancing
Amendment or any other amendment, as the case may be, with respect to the
Existing Term Loan Class from which such Extended Term Loans were extended, in
each case as more particularly set forth in Section 2.16(b) below), (ii)(A) the
interest rates (including through fixed interest rates), interest margins, rate
floors, upfront fees, funding discounts, original issue discounts and voluntary
prepayment terms and premiums with respect to the Extended Term Loans may be
different than those for the Loans of such Existing Term Loan Class and/or (B)
additional fees and/or premiums may be payable to the Lenders providing such
Extended Term Loans in addition to any of the items contemplated by the
preceding clause (A), in each case, to the extent provided in the applicable
Extension Amendment, (iii) the Extended Term Loans may have optional prepayment
terms (including call protection and prepayment terms and premiums) as may be
agreed between the Company and the Lenders thereof, (iv) any Extended Term Loans
may participate on a pro rata basis, less than a pro rata basis or greater than
a pro rata basis in any mandatory prepayments of Loans hereunder (except that,
unless otherwise permitted under this Agreement, such Extended Term Loans may
not participate on a greater than pro rata basis as compared to any earlier
maturing Class of Loans in any mandatory prepayments under Section 4.02(g) as
specified in the respective Term Loan Extension Request and (v) the Extension
Amendment may provide for (x) additional, but not contrary, covenants and terms
that apply to any period after the Final Maturity Date in respect of Term B-2
Loans that is in effect immediately prior to the establishment of such Extended
Term Loans and (y) subject to the immediately succeeding proviso, a Previously
Absent Financial Maintenance Covenant; provided that, notwithstanding anything
to the contrary contained herein, if any such terms of such Extended Term Loans
contain a Previously Absent Financial Maintenance Covenant that is in effect
prior to the applicable Final Maturity Date, such Previously Absent Financial
Maintenance Covenant shall be included for the benefit of the Loans. No Lender
shall have any obligation to agree to have any of its Loans of any Existing Term
Loan Class converted into Extended Term Loans pursuant to any Term Loan
Extension Request. Any Extended Term Loans extended pursuant to any Term Loan
Extension Request shall be designated a series (each, a “Term Loan Extension
Series”) of Extended Term Loans for all purposes of this Agreement and shall
constitute a separate Class of Loans from the Existing Term Loan Class from
which they were extended; provided that any Extended Term Loans amended from an
Existing Term Loan Class may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Term Loan
Extension Series with respect to such Existing Term Loan Class.Extension
Request. The Company shall provide the applicable Extension Request to the
Administrative Agent at least ten (10) Business Days (or such shorter period as
the Administrative Agent may determine in its sole discretion) prior to the date
on which Lenders under the applicable Existing Term Loan Class are requested to
respond. Any Lender holding a Loan under an Existing Term Loan Class (each, an
“Extending Term Lender”) wishing to have all or a portion of its Loans of an
Existing Term Loan Class or Existing Term Loan Classes, as applicable, subject
to such Extension Request converted or exchanged into Extended Term Loans, as
applicable, shall notify the Administrative Agent (each, an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Loans which it has elected to convert or exchange into Extended
Term Loans. In the event that the aggregate principal amount of Loans subject to
Extension Elections exceeds the amount of Extended Term Loans requested pursuant
to the Extension Request, Loans subject to Extension Elections shall be
converted or exchanged into Extended Term Loans on a pro rata basis (subject to
such rounding requirements as may be established by the Administrative Agent)
based on the aggregate principal amount of Loans included in each such Extension
Election or as may be otherwise agreed to in the applicable Extension Amendment.
Any Lender not responding within the above time period shall be deemed not to
have consented to such extension. The Administrative Agent shall promptly notify
the Company and the applicable Lenders of such Lenders’ responses. Extension
Amendment. Extended Term Loans shall be established pursuant to an amendment
(each, an “Extension Amendment”) to this Agreement (which, notwithstanding
anything to the contrary set forth in Section 11.11, shall not require the
consent of any Lender other than the Extending Lenders with respect to the
Extended Term Loans) executed by the Company, the Administrative Agent and the
Extending Lenders. Each request for an Extension Series of Extended Term Loans
proposed to be incurred under this Section 2.16 shall be in an



46



aggregate principal amount that is not less than $20,000,000 or any whole
multiple of $1,000,000 in excess thereof or such lower amount as the Company and
the Administrative Agent may agree (it being understood that the actual
principal amount thereof provided by the applicable Lenders may be lower than
such minimum amount). In addition to any terms and changes required or permitted
by Section 2.16(a), each of the parties hereto agrees that this Agreement and
the other Credit Documents may be amended pursuant to an Extension Amendment,
without the consent of any other Lenders, to the extent necessary to (i) in
respect of each Extension Amendment in respect of Extended Term Loans, amend the
scheduled amortization payments pursuant to Section 4.02(a) or the applicable
Incremental Term Commitment Agreement, Extension Amendment, Refinancing
Amendment or other amendment, as the case may be, with respect to the Existing
Term Loan Class from which the Extended Term Loans were exchanged to reduce each
scheduled repayment amount for the Existing Term Loan Class in the same
proportion as the amount of Loans of the Existing Term Loan Class is to be
reduced pursuant to such Extension Amendment (it being understood that the
amount of any repayment amount payable with respect to any individual Loan of
such Existing Term Loan Class that is not an Extended Term Loan shall not be
reduced as a result thereof); (ii) reflect the existence and terms of the
Extended Term Loans incurred pursuant thereto; (iii) modify the prepayments set
forth in Section 4.02 to reflect the existence of the Extended Term Loans and
the application of prepayments with respect thereto and (iv) effect such other
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to effect the provisions of this Section 2.16, and the Lenders hereby
expressly authorize the Administrative Agent to enter into any such Extension
Amendment. In connection with any Extension Amendment, the Company shall, if
reasonably requested by the Administrative Agent, deliver customary
reaffirmation agreements and/or such amendments to the Collateral Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
such Extended Term Loans are provided with the benefit of the applicable Credit
Documents.Notwithstanding anything to the contrary contained in this Agreement,
on any date on which any Existing Term Loan Class is converted or exchanged to
extend the related scheduled maturity date(s) in accordance with paragraph (a)
of this Section 2.16, in the case of the existing Loans of each Extending
Lender, the aggregate principal amount of such existing Loans shall be deemed
reduced by an amount equal to the aggregate principal amount of Extended Term
Loans so converted or exchanged by such Lender on such date, and the Extended
Term Loans shall be established as a separate Class of Loans (together with, in
the case of Extended Term Loans, any other Extended Term Loans so established on
such date), except as otherwise provided under Section 2.16(a).No conversion or
exchange of Loans or Commitments pursuant to any Extension Amendment in
accordance with this Section 2.16 shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.This Section 2.16 shall
supersede any provisions in Section 4.1, 4.2 or 11.11 to the contrary. For the
avoidance of doubt, any of the provisions of this Section 2.16 may be amended
with the consent of the Required Lenders. For the avoidance of doubt, no
Extension Amendment shall effect any amendments that would require the consent
of each affected Lender or all Lenders pursuant to the proviso in the first
paragraph of Section 11.11, unless each such Lender has, or all such Lenders
have, as the case may be, given its or their consent to such
amendment.Refinancing Amendments.
(a)    Extension of Loans. At any time after the Closing Date, the Company may
obtain,
from any Lender or any Eligible Transferee, Other Loans to refinance all or any
portion of the applicable Class or Classes of Loans then outstanding under this
Agreement which will be made pursuant to Other Loan Commitments, in the case of
Other Loans pursuant to a Refinancing Amendment; provided that such Other Loans
(i) shall rank equal in priority in right of payment with the other Loans and
Commitments hereunder, (ii) shall be unsecured or rank pari passu (without
regard to the control of remedies) or junior in right of security with any
Obligations under this Agreement and, if secured on a junior basis, shall be
subject to a Junior Lien Intercreditor Agreement, (iii) if secured, shall not be
secured by any property or assets of the Company or its Subsidiaries other than
the Collateral, (iv) are not at any time guaranteed by any Subsidiary of the
Company other than Subsidiary Guarantors, (v)(A) will have interest rates
(including



47



through fixed interest rates), interest margins, rate floors, upfront fees,
funding discounts, original issue discounts and prepayment terms and premiums as
may be agreed by the Company and the Lenders thereof and/or (B) may provide for
additional fees and/or premiums payable to the Lenders providing such Other
Loans in addition to any of the items contemplated by the preceding clause (A),
in each case, to the extent provided in the applicable Refinancing Amendment,
(vi) may have optional prepayment terms (including call protection and
prepayment terms and premiums) as may be agreed between the Company and the
Lenders thereof, (vii) will have a final maturity date no earlier than, and, in
the case of Other Loans, will have a Weighted Average Life to Maturity equal to
or greater than, the Loans being refinanced (except by virtue of amortization or
prepayment of the Loans prior to the time of such refinancing) and (viii) will
have such other terms and conditions (other than as provided in foregoing
clauses (ii) through (vii)) that are determined by the board of directors of the
Company to either (1) reflect market terms and conditions (taken as a whole) at
the time of incurrence of such Other Loans (as determined by the Company in good
faith) or (2) if otherwise not consistent with the terms of such Class of Loans
or Commitments being refinanced, not be materially more restrictive to the
Company, when taken as a whole, than the terms of such Class of Loans or
Commitments being refinanced, except to the extent necessary to provide for (x)
covenants and other terms applicable to any period after the Final Maturity Date
of the Class of Loans or Commitments being refinanced in effect immediately
prior to such refinancing or (y) subject to the immediately succeeding proviso,
a Previously Absent Financial Maintenance Covenant; provided that,
notwithstanding anything to the contrary contained herein, if any such terms of
the Other Loans contain a Previously Absent Financial Maintenance Covenant that
is in effect prior to the applicable Final Maturity Date, such Previously Absent
Financial Maintenance Covenant shall be included for the benefit of each Class
of Loans; provided, further, that a certificate of an Authorized Officer
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Other Loans, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness and drafts of the
documentation relating thereto, stating that the Company has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Company within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which is disagrees). Any Other Loans
may participate on a pro rata basis, less than a pro rata basis or greater than
a pro rata basis in any mandatory prepayments of Loans hereunder (except that,
unless otherwise permitted under this Agreement or unless the Class of Loans
being refinanced was so entitled to participate on a greater than a pro rata
basis in such mandatory prepayments, such Other Loans may not participate on a
greater than a pro rata basis as compared to any earlier maturing Class of Loans
constituting Obligations in any mandatory prepayments under Section 4.02(b)), as
specified in the applicable Refinancing Amendment. In connection with any
Refinancing Amendment, the Company shall, if reasonably requested by the
Administrative Agent, deliver customary reaffirmation agreements and/or such
amendments to the Collateral Documents as may be reasonably requested by the
Administrative Agent in order to ensure that such Other Loans are provided with
the benefit of the applicable Credit Documents.Each Class of Other Commitments
and Other Loans incurred under this Section 2.17 shall be in an aggregate
principal amount that is not less than $20,000,000 or any whole multiple of
$1,000,000 in excess thereof or such lower amount as the Company and the
Administrative Agent may agree (or such other amount to repay any Class of
outstanding Term Loans in full). The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Other Commitments
and Other Loans incurred pursuant thereto (including any amendments necessary to
treat the Other Loans and/or Other Commitments as Loans and Commitments). Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to effect the provisions of this Section 2.17.This Section 2.17 shall
supersede any provisions in Section 4.1, 4.2 or 11.11 to the contrary. For the
avoidance of doubt, any of the



48



provisions of this Section 2.17 may be amended with the consent of the Required
Lenders. For the avoidance of doubt, no Refinancing Amendment shall effect any
amendments that would require the consent of each affected Lender or all Lenders
pursuant to the proviso in the first paragraph of Section 11.11, unless each
such Lender has, or all such Lenders have, as the case may be, given its or
their consent to such amendment. No Lender shall be under any obligation to
provide any Other Commitment unless such Lender executes a Refinancing
Amendment.Fees; Reductions of Commitment.
3.01 Agent Fees. The Company agrees to pay to each Agent, for its own account,
such fees as are agreed to in writing by the Company and each Agent from time to
time.
3.02 Mandatory Reduction of Commitments.
(k)The Commitment of each Lender shall terminate in its entirety on the Closing
Date (after giving effect to the incurrence of Loans on such date).
(l)Each Incremental Term Commitment made pursuant to an Incremental Term
Commitment Agreement shall be terminated in its entirety on the respective
Incremental Term Commitment Date, in each case after giving effect to the making
of the respective Incremental Loans on such date.
SECTION 4.    Prepayments; Payments; Taxes.
4.01 Voluntary Prepayments.
(a)    The Company shall have the right to prepay Loans, without premium or
penalty (except for amounts owing under Section 2.11 and except as set forth in
the following paragraphs), in whole or in part from time to time on the
following terms and conditions:
(xiii)the Company shall give the Administrative Agent at its Notice Office (A)
at least one Business Day’s prior written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay Base Rate Loans or (B) at least
three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay Eurodollar Loans, which notice (in
each case) shall specify the amount of such prepayment and the Types of Loans to
be prepaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings pursuant to which such Eurodollar Loans were made, which notice the
Administrative Agent shall promptly transmit to each of the Lenders;
(xiv)each partial prepayment in respect of any Loans shall be in an aggregate
principal amount of at least the applicable Minimum Amount and, if greater, in
integral multiples as set forth in the definition of Minimum Amount; provided
that no such voluntary partial prepayment of Eurodollar Loans made pursuant to
any Borrowing shall reduce the outstanding Loans made pursuant to such Borrowing
to an amount less than the applicable Minimum Amount;
(xv)each prepayment in respect of any Loans made pursuant to a Borrowing shall
be applied pro rata among such Loans; and
(xvi)each prepayment of Loans pursuant to this Section 4.01 shall be applied to
the then remaining Scheduled Repayments and Incremental Scheduled Repayments in
such order as the Company shall specify to the Administrative Agent in writing
at the time of such prepayment, and if the Company fails to so specify the
application of such prepayment at the time of such prepayment, then such
prepayment shall be applied to reduce the then remaining Scheduled



49



Repayments and Incremental Scheduled Repayments in direct order of maturity
(based upon the then remaining principal amount of each such Scheduled Repayment
and Incremental Scheduled Repayment).
(b)    Notwithstanding anything in any Credit Document to the contrary, so long
as (x) no Default has occurred and is continuing and (y) purchases or payments
of Loans pursuant to this Section 4.01(b) are not funded with the proceeds of
ABL Loans, any Credit Party may (I) purchase outstanding Loans on a non-pro rata
basis through open market purchases or (II) prepay the outstanding Loans, which
shall, in each case, for the avoidance of doubt, be automatically and
permanently canceled immediately upon acquisition by the Credit Parties, and in
the case of this clause (II) only, which shall be prepaid on the following
basis:
(iii)Any Credit Party shall have the right to make a voluntary prepayment of
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Term Loan Prepayment”), in each case made in accordance with this
Section 4.01(b) and without premium or penalty.
(iv)(A) Any Credit Party may from time to time offer to make a Discounted Term
Loan Prepayment by providing the Auction Agent with five (5) Business Days’
notice in the form of a Specified Discount Prepayment Notice; provided that (I)
any such offer shall be made available, at the sole discretion of the relevant
Credit Party, to (x) each Lender and/or (y) each Lender with respect to any
Class of Loans on an individual Class basis, (II) any such offer shall specify
the aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable Class, the Class or Classes
of Loans subject to such offer and the specific percentage discount to par (the
“Specified Discount”) of such Loans to be prepaid (it being understood that
different Specified Discounts and/or Specified Discount Prepayment Amounts may
be offered with respect to different Classes of Loans and, in such event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section 4.01(b)), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to such Lenders (the “Specified
Discount Prepayment Response Date”).
(B)Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Loans at
the Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount and the Classes of such Lender’s Loans to be
prepaid at such offered discount. Each acceptance of a Discounted Term Loan
Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable. Any
Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.
(A)If there is at least one Discount Prepayment Accepting Lender, the relevant
Credit Party will make a prepayment of outstanding Loans pursuant to this
paragraph (ii) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and Classes



50



of Loans specified in such Lender’s Specified Discount Prepayment Response given
pursuant to subsection (B) above; provided that, if the aggregate principal
amount of Loans accepted for prepayment by all Discount Prepayment Accepting
Lenders exceeds the Specified Discount Prepayment Amount, such prepayment shall
be made pro rata among the Discount Prepayment Accepting Lenders in accordance
with the respective principal amounts accepted to be prepaid by each such
Discount Prepayment Accepting Lender and the Auction Agent (in consultation with
such Credit Party and subject to rounding requirements of the Auction Agent made
in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the relevant Credit Party of the respective Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the Classes to be
prepaid, (II) each Lender of the Discounted Prepayment Effective Date, and the
aggregate principal amount and the Classes of Loans to be prepaid at the
Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, Class and Type of Loans of such Lender to be prepaid at the
Specified Discount on such date. Each determination by the Auction Agent of the
amounts stated in the foregoing notices to the applicable Credit Party and such
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the applicable Credit Party shall
be due and payable by such Credit Party on the Discounted Prepayment Effective
Date in accordance with subsection (vi) below (subject to subsection (x) below).
(iii)    (A) Any Credit Party may from time to time solicit Discount Range
Prepayment
Offers by providing the Auction Agent with five (5) Business Days’ notice in the
form of a Discount Range Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of such Credit Party, to
(x) each Lender and/or (y) each Lender with respect to any Class of Loans on an
individual Class basis, (II) any such notice shall specify the maximum aggregate
principal amount of the relevant Loans (the “Discount Range Prepayment Amount”),
the Class or Classes of Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Loans with respect to each relevant Class of Loans willing to be prepaid by
such Credit Party (it being understood that different Discount Ranges and/or
Discount Range Prepayment Amounts may be offered with respect to different
Classes of Loans and, in such event, each such offer will be treated as a
separate offer pursuant to the terms of this Section 4.01(b)), (III) the
Discount Range Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by the applicable Credit Party shall remain outstanding
through the Discount Range Prepayment Response Date. The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Discount Range
Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York time, on the third Business Day after the date of
delivery of such notice to such Lenders (the “Discount Range Prepayment Response
Date”). Each Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Loans of the applicable Class or Classes and the maximum
aggregate principal amount and Classes of such Lender’s Loans (the “Submitted
Amount”) such Lender is willing to have prepaid at the Submitted Discount. Any
Lender whose Discount Range Prepayment Offer is not received by the Auction
Agent by the Discount Range Prepayment Response Date shall be deemed to have
declined to accept a Discounted Term Loan Prepayment of any of its Loans at any
discount to their par value within the Discount Range.



51



(B)The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Credit Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Loans to be prepaid at such Applicable Discount in
accordance with this subsection (iii). The relevant Credit Party agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by the Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Term Loan Prepayment in an aggregate principal amount
equal to the lower of (I) the Discount Range Prepayment Amount and (II) the sum
of all Submitted Amounts. Each Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Loans equal to its Submitted Amount (subject to any
required proration pursuant to the following subsection (C)) at the Applicable
Discount (each such Lender, a “Participating Lender”).
(A)If there is at least one Participating Lender, the relevant Credit Party will
prepay the respective outstanding Loans of each Participating Lender in the
aggregate principal amount and of the Classes specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Credit Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Credit Party of
the respective Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the Classes to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount and Classes of Loans to be prepaid
at the Applicable Discount on such date, (III) each Participating Lender of the
aggregate principal amount and Classes of such Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the relevant
Credit Party and Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to the applicable
Credit Party shall be due and payable by such Credit Party on the Discounted
Prepayment Effective Date in accordance with subsection (vi) below (subject to
subsection (x) below).
(iv)    (A) Any Credit Party may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Solicited Discounted Prepayment Notice; provided that
(I) any such solicitation shall be extended, at the sole discretion of such
Credit Party, to (x) each Lender and/or (y) each Lender with respect to any
Class of Loans on an individual Class basis, (II) any such notice shall specify
the maximum aggregate amount of the Loans (the “Solicited Discounted Prepayment
Amount”) and



52



the Class or Classes of Loans the applicable Credit Party is willing to prepay
at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different Classes of Loans
and, in such event, each such offer will be treated as a separate offer pursuant
to the terms of this Section 4.01(b)), (III) the Solicited Discounted Prepayment
Amount shall be in an aggregate amount not less than $5,000,000 and whole
increments of $1,000,000 in excess thereof and (IV) each such solicitation by
the applicable Credit Party shall remain outstanding through the Solicited
Discounted Prepayment Response Date. The Auction Agent will promptly provide
each Appropriate Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York time, on the third Business Day after the date of delivery
of such notice to such Lenders (the “Solicited Discounted Prepayment Response
Date”). Each Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date, and (z) specify
both a discount to par (the “Offered Discount”) at which such Lender is willing
to allow prepayment of its then outstanding Loan and the maximum aggregate
principal amount and Classes of such Loans (the “Offered Amount”) such Lender is
willing to have prepaid at the Offered Discount. Any Lender whose Solicited
Discounted Prepayment Offer is not received by the Auction Agent by the
Solicited Discounted Prepayment Response Date shall be deemed to have declined
prepayment of any of its Loans at any discount.
(C)The Auction Agent shall promptly provide the relevant Credit Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Credit Party shall review
all such Solicited Discounted Prepayment Offers and select the smallest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to such Credit Party (the
“Acceptable Discount”), if any. If such Credit Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Credit Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (B) (the “Acceptance Date”), such
Credit Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from such Credit Party by the
Acceptance Date, such Credit Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.
(B)Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by the Auction Agent by the Solicited Discounted Prepayment
Response Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with such Credit Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the aggregate principal amount and the Classes of Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the relevant Credit Party at
the Acceptable Discount in accordance with this Section 4.01(b). If the
applicable Credit Party elects to accept any Acceptable Discount, then such
Credit Party agrees to accept all Solicited Discounted Prepayment Offers
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date, in the order from largest Offered Discount to smallest Offered Discount,
up to and including the Acceptable Discount. Each Lender that has submitted a
Solicited Discounted Prepayment Offer with an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Loans equal to its Offered Amount (subject to any
required pro-rata reduction pursuant to the following sentence) at the
Acceptable Discount (each such Lender, a “Qualifying Lender”). The applicable
Credit Party will prepay outstanding Loans



53



pursuant to this subsection (iv) to each Qualifying Lender in the aggregate
principal amount and of the Classes specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Loans
for those Qualifying Lenders whose Offered Discount is greater than or equal to
the Acceptable Discount (the “Identified Qualifying Lenders”) shall be made pro
rata among the Identified Qualifying Lenders in accordance with the Offered
Amount of each such Identified Qualifying Lender and the Auction Agent (in
consultation with such Credit Party and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Credit Party of the Discounted Prepayment Effective Date and Acceptable
Prepayment Amount comprising the Discounted Term Loan Prepayment and the Classes
to be prepaid, (II) each Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Loans and the
Classes to be prepaid to be prepaid at the Applicable Discount on such date,
(III) each Qualifying Lender of the aggregate principal amount and the Classes
of such Lender to be prepaid at the Acceptable Discount on such date, and (IV)
if applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Credit Party and Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to such Credit Party shall be due and payable by such Credit Party
on the Discounted Prepayment Effective Date in accordance with subsection (vi)
below (subject to subsection (x) below).
(v)In connection with any Discounted Term Loan Prepayment, the Credit Parties
and the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Term Loan Prepayment, the payment of customary fees
and expenses from a Credit Party to such Auction Agent for its own account in
connection therewith.
(xvii)If any Loan is prepaid in accordance with subsections (ii) through (iv)
above, a Credit Party shall prepay such Loans on the Discounted Prepayment
Effective Date. The relevant Credit Party shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
12:00 p.m., New York time, on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the relevant Class(es) of Loans and Lenders
as specified by the applicable Credit Party in the applicable offer. The Loans
so prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of the outstanding Loans pursuant to this
Section 4.01(b) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, and shall be
applied to the relevant Loans of such Lenders in accordance with their
respective applicable share as calculated by the Auction Agent in accordance
with this Section 4.01(b). The aggregate principal amount of the Classes and
installments of the relevant Loans outstanding shall be deemed reduced by the
full par value of the aggregate principal amount of the Classes of Loans prepaid
on the Discounted Prepayment Effective Date in any Discounted Term Loan
Prepayment. In connection with each prepayment pursuant to this Section 4.01(b),
the relevant Credit Party shall make a customary representation to the assigning
or assignee Lenders, as applicable, that it does not possess material non-public
information with respect to the Company and its Subsidiaries that either (1) has
not been disclosed to the Lenders generally (other than Lenders that have
elected not to receive such information) or (2) if not disclosed to the Lenders,
would reasonably be expected to have a material effect on, or



54



otherwise be material to (A) a Lender’s decision to participate in any such
Discounted Term Loan Prepayment or (B) the market price of such Loans, or shall
make a statement that such representation cannot be made.
(vii)To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 4.01(b), established by the Auction Agent acting in
its reasonable discretion and as reasonably agreed by the applicable Credit
Party.
(ii)Notwithstanding anything in any Credit Document to the contrary, for
purposes of this Section 4.01(b), each notice or other communication required to
be delivered or otherwise provided to the Auction Agent (or its delegate) shall
be deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.
(iii)Each of the Credit Parties and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this Section 4.01(b)
by itself or through any Affiliate of the Auction Agent and expressly consents
to any such delegation of duties by the Auction Agent to such Affiliate and the
performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent who actually performed activities under this Section 4.01(b) and
its respective activities in connection with any Discounted Term Loan Prepayment
provided for in this Section 4.01(b) as well as activities of the Auction Agent.
(iv)Each Credit Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date, Discount Range Prepayment Response Date or
Solicited Discounted Prepayment Response Date (and if such offer is revoked
pursuant to the preceding clauses, any failure by such Credit Party to make any
prepayment to a Lender, as applicable, pursuant to this Section 4.01(b) shall
not constitute a Default or Event of Default under Section 9 or otherwise).
(v)Each Lender acknowledges that in connection with the prepayment of any Loans
pursuant to Section 4.01(b)(II), (A) such Lender has independently and without
reliance on the Company or any of its Subsidiaries made such Lender’s own
analysis and determined to enter into an assignment of such Term Loans and to
consummate the transactions contemplated thereby notwithstanding such Lender’s
lack of knowledge of the Excluded Information and (B) the Company and its
Subsidiaries shall have no liability to such Lender, and such Lender hereby
waives and releases, to the extent permitted by law, any claims such Lender may
have against the Company and its Subsidiaries, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information. Each
Lender further acknowledges that the Excluded Information may not be available
to the Administrative Agent, the Auction Agent or the other Lenders hereunder.
The foregoing notwithstanding, in the event that, on or prior to the date that
is six months following the ClosingAmendment No. 4 Effective Date, the Company
(x) makes any prepayment of Loans in connection with any Repricing Transaction,
or (y) effects any amendment of this Agreement



55



resulting in a Repricing Transaction, the Company shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
without duplication, (I) in the case of clause (x), a prepayment premium of 1%
of the principal amount of the Loans being prepaid and (II) in the case of
clause (y), a payment equal to 1% of the aggregate principal amount of the
applicable Loans outstanding immediately prior to such amendment and that is
prepaid or refinanced pursuant to such amendment with the incurrence of
long-term bank debt financing.
4.02 Mandatory Repayments.
(m)(i) In addition to any other mandatory repayments pursuant to this Section
4.02, on the last Business Day of each fiscal quarter (beginning with the last
Business Day of November, 2016) (each, a “Scheduled Repayment Date”), the
Company shall repay a principal amount of the Loans, to the extent then
outstanding, as is set forth opposite each such fiscal quarter below or the
Final Maturity Date, as applicable (each such repayment, as the same may be
reduced as provided in Section 4.01 or 4.02(f), a “Scheduled Repayment”):
Scheduled Repayment Dates    Amount
Each fiscal quarter ending from November, 2016
through August, 2023    $875,000
The Final Maturity Date    All remaining
amounts
(ii)    In addition to any other mandatory repayments pursuant to this Section
4.02, the Company shall be required to make, with respect to Incremental Loans
or any Class of Extended Term Loans, to the extent then outstanding, scheduled
amortization payments of such Incremental Loans or Extended Term Loans on the
dates and in the principal amounts set forth in the respective Incremental Term
Commitment Agreement or Extension Amendment (each such date, an “Incremental
Scheduled Repayment Date,” and each such repayment, as the same may be reduced
as provided in Sections 4.01 and 4.02(f), an “Incremental Scheduled Repayment”).
(n)In addition to any other mandatory repayments pursuant to this Section 4.02,
within one Business Day following each date after the Closing Date upon which
the Company and/or any of its Subsidiaries receives any proceeds from any
incurrence of Indebtedness (excluding any Indebtedness permitted to be incurred
pursuant to Section 8.04 as such Section 8.04 is in effect on the Closing Date),
an amount equal to 100% of the cash proceeds therefrom (net of underwriting
discounts or placement discounts and commissions and other reasonable fees and
costs associated therewith) shall be applied as a mandatory repayment in
accordance with the requirements of Sections 4.02(f) and (g).
(o)In addition to any other mandatory repayments pursuant to this Section 4.02,
within one Business Day following each date on and after the Closing Date upon
which the Company and/or any of its Subsidiaries receives Cash Proceeds from any
Asset Sale made pursuant to Section 8.02(ii) (in excess of $15,000,000 per
fiscal year of the Company), an amount equal to 100% of the Net Cash Proceeds
therefrom shall be applied as a mandatory repayment in accordance with the
requirements of Sections 4.02(f) and (g); provided that such Net Cash Proceeds
shall not be required to be so applied on such date if no Default or Event of
Default then exists and the Company delivers a certificate to the Administrative
Agent on or prior to such date stating that such Net Cash Proceeds shall be used
either to purchase (i) assets used or to be used in the business of the Company
or its Subsidiaries in compliance with this Agreement or (ii) equity interests
in a Person engaged in a business of a type described in Section 8.10 in
connection with a Permitted Acquisition, in each case within 270 days following
the date of such Asset



56



Sale (which certificate shall set forth the estimates of the proceeds to be so
expended), and provided, further, that if all or any portion of such Net Cash
Proceeds not so applied in accordance with Sections 4.02(f) and (g) are not so
used within such 270 day period, such remaining portion shall be applied on the
last day of such period as a mandatory repayment as provided above in this
Section 4.02(c).
(d)In addition to any other mandatory repayments pursuant to this Section 4.02,
on each Excess Cash Payment Date, an amount equal to the remainder of (A)
applicable ECF Percentage of the Excess Cash Flow for the relevant Excess Cash
Payment Period minus (B) the aggregate principal amount of all voluntary
prepayments of ABL Loans and Loans (but, in the case of the ABL Loans, only to
the extent accompanied by a voluntary reduction to the “Commitments” as defined
in the ABL Credit Agreement) during such period, or at the Company’s election,
following such Excess Cash Payment Period and prior to the Excess Cash Payment
Date, in each case to the extent made with internally generated funds, shall be
applied as a mandatory repayment in accordance with the requirements of Sections
4.02(f) and (g).
(p)In addition to any other mandatory repayments pursuant to this Section 4.02,
within 10 days following each date after the Closing Date on which the Company
or any of its Subsidiaries receives any proceeds from any Recovery Event, an
amount equal to 100% of the proceeds of such Recovery Event (net of reasonable
costs including, without limitation, legal costs and expenses and taxes incurred
in connection with such Recovery Event) shall be applied as a mandatory
repayment in accordance with the requirements of Sections 4.02(f) and (g);
provided that so long as no Default or Event of Default then exists and to the
extent such proceeds do not exceed $30,000,000, such proceeds shall not be
required to be so applied on such date to the extent that the Company has
delivered a certificate to the Administrative Agent on or prior to such date
stating that such proceeds shall be (or have been, as the case may be) used to
repair, replace or restore any properties or assets in respect of which such
proceeds were paid or purchase assets used or to be used in the business of the
Company or its Subsidiaries in compliance with this Agreement (i) within 360
days following the date of such Recovery Event (which certificate shall set
forth the estimates of the proceeds to be so expended) or (ii) on or after the
date of the event giving rise to the relevant Recovery Event so long as such
date is not more than 60 days prior to the date of such Recovery Event (which
certificate shall set forth the amounts of the proceeds actually expended);
provided, further, that if all or any portion of such proceeds not required to
be applied in accordance with Sections 4.02(f) and
(g)pursuant to the preceding proviso are not so used within the periods provided
in the immediately preceding proviso, such remaining portion shall be applied on
the last day of such period as a mandatory repayment in accordance with the
requirements of Sections 4.02(f) and (g).
(f)Each amount required to be applied pursuant to Sections 4.02(b), (c), (d) and
(e) in accordance with this Section 4.02(f) shall be applied to repay the
outstanding principal amount of Loans; provided, however, that (x) if at the
time of any mandatory repayment pursuant to this Section 4.02(f) the ABL
Borrowing Availability is less than $20,000,000 (or, in the case of amounts
required to be applied pursuant to Section 4.02(d), $25,000,000, such mandatory
repayment instead shall be applied (i) first, to repay the outstanding principal
amount of the ABL Loans in an amount necessary to cause the ABL Borrowing
Availability to be equal to $20,000,000 (or, in the case of amounts required to
be applied pursuant to Section 4.02(d), $25,000,000), and (ii) second, to repay
the outstanding principal amount of the Loans, and (y) without limiting the
provisions of preceding subclause (x), if as part of any Asset Sale or Recovery
Event, any Collateral is being sold or has been damaged or taken (as the case
may be) that is used in calculating the Borrowing Base (as defined in the ABL
Credit Agreement) then the amount of the Net Cash Proceeds from such Asset Sale
or the net proceeds from such Recovery Event (as the case may be) that is
attributable to such Collateral shall be applied to the outstanding ABL Loans in
an amount equal to the value of such Collateral for which credit is given in
such Borrowing Base (immediately prior to such Asset Sale or Recovery Event),
and the remaining portion of such Net Cash Proceeds or net insurance proceeds
shall be applied as a mandatory repayment in accordance with the requirements of
Section 4.02(c) or (e), as the case may be.



57



(g)With respect to each repayment of Loans required by this Section 4.02, the
Company may designate the Types of Loans which are to be repaid and, in the case
of Eurodollar Loans, the specific Borrowing or Borrowings pursuant to which such
Loans were made; provided that: (i) if any repayment of Eurodollar Loans made
pursuant to a single Borrowing shall reduce the outstanding Eurodollar Loans
made pursuant to such Borrowing to an amount less than the applicable Minimum
Amount, such Borrowing shall be immediately converted into a Borrowing of Base
Rate Loans; (ii) each repayment of any Loans made pursuant to a Borrowing shall
be applied pro rata among such Loans; (iii) each repayment shall be applied to
all outstanding Incremental Loans on a pro rata basis; (iv) each repayment shall
be applied to all outstanding Extended Term Loans on a pro rata basis; and (v)
each prepayment of Loans and Incremental Loans pursuant to this Section 4.02
shall be applied to the then remaining Scheduled Repayments and Incremental
Scheduled Repayments on a pro rata basis.
(q)All outstanding Loans, Incremental Loans and Extended Term Loans shall be
repaid on the Final Maturity Date. The Company shall repay to the Administrative
Agent for the ratable account of the Lenders holding Original Loans that are not
Converted Term B-1 Loans, the outstanding principal amount of such Original
Loans that are not Converted Term B-1 Loans on the Closing Date.
(r)Notwithstanding any other provisions of this Section 4.02, (A) to the extent
that any or all of the Net Cash Proceeds of any Asset Sale by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 4.02(c) (a
“Foreign Disposition”), the Net Cash Proceeds of any Recovery Event from a
Foreign Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow
attributable to a Foreign Subsidiary are prohibited or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Cash Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay Term Loans at the times provided in this Section 4.02 but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Company hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all actions reasonably required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be promptly effected and an amount equal to such repatriated
Net Cash Proceeds or Excess Cash Flow will be promptly (and in any event not
later than two (2) Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 4.02 to the extent
otherwise provided herein and (B) to the extent that the Company has determined
in good faith that repatriation of any of or all the Net Cash Proceeds of any
Foreign Disposition, any Foreign Casualty Event or Excess Cash Flow attributable
to a Foreign Subsidiary would have a material adverse tax cost consequence
(taking into account any foreign tax credit or benefit actually realized in
connection with such repatriation) with respect to such Net Cash Proceeds or
Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so affected may be
retained by the applicable Foreign Subsidiary.
4.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
no later than 12:00 Noon (local time in the city in which such payments are to
be made) on the date when due and shall be made in Dollars in immediately
available funds at the Payment Office of the Administrative Agent. Whenever any
payment to be made hereunder or under any Note shall be stated to be due on a
day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable at the applicable rate during such extension.



58



4.04 Net Payments; Taxes.
(s)All payments made by or on behalf of any Obligation will be made without
setoff, counterclaim or other defense. Except as required by applicable law, all
such payments will be made free and clear of, and without deduction or
withholding for, any Taxes. If any Taxes are required by applicable law to be
withheld or deducted by any applicable withholding agent from any such payments,
(i) the applicable withholding agent shall make such deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law, and (ii) to the extent
such Taxes constitute Indemnified Taxes, the amount payable by the applicable
Credit Party to the Administrative Agent or such Lender shall be increased as
necessary so that every payment of all amounts due under this Agreement or under
any other Credit Document, after such withholding or deduction for or on account
of any Indemnified Taxes (including such withholding or deduction applicable to
such additional amounts payable under this Section 4.04) received by each Lender
(or, in the case of a payment received by the Administrative Agent for its own
account, the Administrative Agent) will not be less than the amount it would
have received had not such deduction or withholding been made.
(t)The Credit Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment or, any Other Taxes.
(u)The Company will furnish to the Administrative Agent, within 45 days after
the payment of any Taxes by any Credit Party to any Governmental Authority
pursuant to this Section 4.04, certified copies of Tax receipts issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment, or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(v)The Company agrees to indemnify and hold harmless each Lender and the
Administrative Agent, and reimburse such Lender or Administrative Agent within
10 days after its written request, for the amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 4.04) payable or paid by such Lender or
Administrative Agent or required to be withheld or deducted from a payment to
such Lender or Administrative Agent and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth such payment or liability delivered to Company by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(w)(i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.04(e)(ii)(A), (ii)(B), and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Each Lender agrees that if any form, certification or other
documentation it previously delivered expires or becomes
59



obsolete or inaccurate in any respect, it shall update such documentation or
promptly notify the Company and the Administrative Agent of its legal ineligible
to do so.
(ii)    Without limiting the generality of the foregoing,
(A)    Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), two accurate and
complete original signed copies of Internal Revenue Service Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;
(B)    Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) agrees to deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), two accurate and
complete original signed copies of whichever of the following is applicable:
a.Internal Revenue Service Form W-8ECI;
b.In the case of a Lender claiming the benefits of an income tax treaty to which
the United States is a party, Internal Revenue Service Form W-8BEN or Form
W-8BEN-E, as applicable, certifying to such Lender’s entitlement to the benefits
of such treaty;
c.In the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (1) a certificate substantially in
the form of Exhibit C-1 to the effect that such Lender is not a “Bank” within
the meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
the Company within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable (with respect to the portfolio interest
exemption); or
d.To the extent a Lender is not the beneficial owner, Internal Revenue Service
Form W-8IMY, accompanied by Internal Revenue Service Form W-8ECI, Form W-8BEN,
or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Lender is a partnership and one or more direct or indirect partners of
such Lender are claiming the portfolio interest exemption, such Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-4 on behalf of each such direct and indirect partner;
(C)    Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) shall, to the extent it is legally eligible
to do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax,



60



duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    If a payment to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA”: shall include any amendments made to FATCA after the date
of this Agreement.
(iii)Notwithstanding any other provision of this Section 4.04(e), no Lender
shall be required to deliver any form or other documentation pursuant to this
Section 4.04(e) that it is not legally eligible to deliver.
(vi)Each Lender hereby authorizes the Administrative Agent to deliver to the
Credit Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
4.04(e).
(f)    If the Company pays any additional amount under this Section 4.04 to a
Lender and such Lender determines in its sole discretion exercised in good faith
that it has actually received any refund of any Taxes with respect to such
additional amount , such Lender shall pay to the Company an amount equal to such
refund (but only to the extent of additions amounts and indemnity payments made
under this Section 4.04 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that (i) the Company, upon the request
of such Lender, shall repay to such Lender the amount paid over pursuant to this
Section 4.04(f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such Lender is required to
repay such refund to such Governmental Authority; (ii) nothing in this Section
4.04(f) shall require a Lender to make available its Tax returns or disclose any
other information that the Company deems confidential to the Company or any
other Person; and (iii) no Lender shall be required to pay any amounts pursuant
to this Section 4.04(f) at any time a Default or Event of Default exists.
Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to the Company the payment of which would place such
Lender in a less favorable net after-Tax position than such Lender would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
SECTION 5.    Conditions Precedent to Closing Date. The effectiveness of the
restatement of the Original Credit Agreement contemplated by this Agreement is
subject to the satisfaction of the following conditions:



61



(a)Execution of Agreement. On or prior to the Closing Date the Administrative
Agent shall have received a counterpart of this Agreement executed and delivered
by the Company.
(b)Opinions of Counsel. On the Closing Date, the Administrative Agent shall have
received (i) from Vorys, Sater, Seymour and Pease LLP, counsel to the Company
and its Subsidiaries, an opinion addressed to the Administrative Agent, the
Collateral Agent and each of the Lenders and dated the Closing Date covering the
matters set forth in Exhibit D and (ii) from local counsel to the Company and
its Subsidiaries reasonably satisfactory to the Administrative Agent, opinions
addressed to the Administrative Agent, the Collateral Agent and each of the
Lenders and dated the Closing Date, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall cover such matters
incident to the transactions contemplated herein and in the other Credit
Documents as the Administrative Agent may reasonably request.
(c)Corporate Documents; Proceedings. On the Closing Date, the Administrative
Agent shall have received a certificate, dated the Closing Date, signed by an
Authorized Officer of each Credit Party, and attested to by the Secretary or any
Assistant Secretary of such Credit Party, substantially in the form of Exhibit E
with appropriate insertions, together with copies of the Certificate of
Incorporation and By-Laws (or their equivalents) of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and the
foregoing shall be reasonably acceptable to the Administrative Agent; and all
Business and legal proceedings and all instruments and agreements relating to
the transactions contemplated by this Agreement and the other Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent, and
the Administrative Agent shall have received all information and copies of all
documents and papers, including records of Business proceedings, governmental
approvals, good standing certificates and bring-down certificates, if any, which
the Administrative Agent may have reasonably requested in connection therewith,
such documents and papers where appropriate to be certified by proper Business
or governmental authorities.
(d)[Reserved]
(e)Litigation. There shall be no litigation, arbitration, administrative
proceeding or consent decree that could reasonably be expected to (1) have a
Material Adverse Effect on the Company and its Subsidiaries, taken as a whole,
or (2) materially impair the ability of the parties to consummate the
TransactionTransactions.
(f)Financial Statements; Pro Forma Financials; Projections. On or prior to the
Closing Date, the Administrative Agent shall have received true and correct
copies of the historical financial statements, the pro forma financial
statements and the Projections referred to in Sections 6.05(a), (c) and (d).
(g)Fees. The Amendment No. 3 Joint Lead Arrangers and Administrative Agent shall
have received all Fees and other amounts due and payable on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including the legal fees and expenses of Cahill Gordon &
Reindel LLP, special counsel to the Agent, and the fees and expenses of any
local counsel, foreign counsel, appraisers, consultants and other advisors)
required to be reimbursed or paid by the Company hereunder or under any other
Credit Document.
(h)No Default; Representations and Warranties. On the Closing Date, (i) there
shall exist no Default or Event of Default and (ii) all representations and
warranties contained herein or



62



in the other Credit Documents shall be true and correct to the extent
contemplated by the preamble provision to Article VI.
(i)    Officer’s Certificate. On the Closing Date, the Administrative Agent
shall have received a certificate dated such date signed by the President or any
Vice President of the Company stating that all of the applicable conditions set
forth in clauses (h), (j) and (p) have been met.
(j)    Consummation of the TransactionTransactions
(xviii)On or prior to the Closing Date, the Company shall have consummated the
Refinancing.
(xix)On the Closing Date and after giving effect to the consummation of each
component of the TransactionTransactions to be consummated on or prior to the
Closing Date, the Company and its Subsidiaries shall have no indebtedness for
money borrowed or preferred stock outstanding other than (i) the Loans, (ii) the
ABL Loans and ABL Letters of Credit, (iii) intercompany Indebtedness among the
Credit Parties, (iv) the Senior Notes, subject to the immediate deposit of the
redemption funds with the trustee under the Senior Note Indenture and
contemporaneous satisfaction and discharge of the Senior Notes in accordance
with the terms of the Senior Note Indenture on or about the Closing Date and (v)
certain other indebtedness existing on the Closing Date as listed on Schedule
5(j)(vi).
(k)    Consents. The Administrative Agent shall be satisfied that all requisite
Governmental Authorities and third parties shall have approved or consented to
the Transaction Transactions, and there shall be no governmental or judicial
action, actual or threatened, that has or would have, singly or in the
aggregate, a reasonable likelihood of restraining, preventing or imposing
burdensome conditions on the Transaction Transactions or the other transactions
contemplated hereby.
(l)    Margin Regulations. After giving effect to the TransactionTransactions,
including the making of Loans and the use of proceeds thereof, the Company shall
not be in violation of the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
(m)    Security Documents. On the Closing Date, each Credit Party shall have
duly authorized, executed and delivered the Security Agreement, the Pledge
Agreement and such amendments and supplements to the Security Documents as the
Administrative Agent shall reasonably require to ensure the continued perfection
of the security interests of the Collateral Agent in the Collateral together
with proper financing statements (Form UCC-1 or such other financing statements
or similar notices as shall be required by local law) or amendments to such
financing statements, fully executed (to the extent necessary) for filing under
the UCC or other appropriate filing offices of each jurisdiction as may be
necessary or, in the reasonable opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by the Security
Documents.
(n)    ABL/Term Loan Intercreditor Agreement and ABL Credit Documents. On the
Closing Date, (i) each Credit Party, the Collateral Agent (for and on behalf of
the Secured Creditors) and the ABL Collateral Agent (for and on behalf of the
lenders under the ABL Credit Agreement and JPMorgan Chase Bank, N.A., as
administrative agent under the ABL Credit Agreement) shall have duly authorized,
executed and delivered the ABL/Term Loan Intercreditor Agreement in the form of
Exhibit K and (ii) the Administrative Agent shall have received from the



63



Company any other amendments to the ABL Documents, which shall be in a form and
substance reasonably satisfactory to the Administrative Agent.
(o)Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a solvency certificate from the chief financial officer of the
Company in the form of Exhibit L.
(i)Notice of Borrowing. Prior to the making of the Term B-2 Loans, the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.03(a).
(j)Notes. There shall have been delivered to the Administrative Agent for the
account of each of the Lenders requesting them the appropriate Notes in each
case executed by the Company and in the amount, maturity and as otherwise
provided herein.
(k)Flood Due Diligence. A completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination, and for the Mortgaged Property on
which improvements are located in a special flood hazard area, (x) a notice
about special flood hazard area status and flood disaster assistance duly
executed by the applicable Credit Parties and (y) evidence of insurance required
by Section 7.03(c) in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.
(l)Perfection Certificate. On or prior to the Closing Date the Administrative
Agent shall have received a Perfection Certificate executed and delivered by the
Company and each Guarantor.
(m)USA PATRIOT Act. No later than three Business Days in advance of the Closing
Date, the Administrative Agent shall have received all documentation and other
information reasonably requested with respect to any Credit Party in writing by
any Initial Lender at least ten Business Days in advance of the Closing Date,
which documentation or other information is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act.
(n)Lien Searches. On or prior to the Closing Date, the Administrative Agent
shall have received copies of recent lien, bankruptcy, judgment, copyright,
patent and trademark searches in each jurisdiction reasonably requested by the
Administrative Agent with respect to each Credit Party, none of which encumber
Collateral (other than Liens permitted hereunder).
(o)Agency Resignation, Appointment, Assignment and Assumption Agreement. On or
prior to the Closing Date, the Administrative Agent shall have received the
Agency Resignation, Appointment, Assignment and Assumption Agreement.
(p)Guarantee. On or prior to the Closing Date the Administrative Agent shall
have received the Guarantee.
SECTION 6.    Representations and Warranties. In order to induce the Lenders to
enter into this Agreement and to make the Loans as provided herein, the Company
makes the following representations and warranties, on behalf of itself and its
Subsidiaries, in each case after giving effect to the Transaction consummated on
the Closing Date and the date of each other Credit Event, as applicable, with
the occurrence of each Credit Event on the Closing Date and the date of each
other Credit Event, as applicable, being deemed to constitute a representation
and warranty that the matters specified in this



64



Section 6 are true and correct in all material respects (except that any
representation or warranty that is qualified by its terms as to materiality or
as to a Material Adverse Effect shall be true and correct in all respects) on
and as of the date when made (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (except that
any representation or warranty that is qualified by its terms as to materiality
or as to a Material Adverse Effect shall be true and correct in all respects)
only as of such specified date):
6.01    Status. Each of the Company and its Subsidiaries (i) is a duly organized
and validly existing corporation, limited partnership or limited liability
company in good standing under the laws of the jurisdiction of its organization,
except where the failure to be in good standing could not reasonably be expected
to have a Material Adverse Effect, (ii) has the corporate, limited partnership
or company power and authority to own its property and assets and to transact
the business in which it is engaged and presently proposes to engage and (iii)
is duly qualified and is authorized to do business and is in good standing in
each jurisdiction where the conduct of its business requires such qualifications
except for failures to be so qualified which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
6.02 Power and Authority. Each Credit Party has the corporate, limited
partnership or limited liability company power and authority to execute, deliver
and perform the terms and provisions of each of the Documents to which it is
party and has taken all necessary corporate, partnership or limited liability
company action to authorize the execution, delivery and performance by it of
each such Document. Each Credit Party has duly executed and delivered each of
the Documents to which it is party, and each such Document constitutes the
legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (regardless of whether considered in proceedings in equity or at law)
and an implied covenant of good faith and fair dealing.
6.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Documents to which it is a party, nor compliance by it with the
terms and provisions thereof, (i) will contravene any provision of any
applicable law, statute, rule or regulation or any applicable order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
conflict with, or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents and the ABL Security Documents) upon
any of the properties or assets of the Company or any of its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, to which the Company or any of its Subsidiaries is a party or by
which it or any of its property or assets is bound or to which it may be subject
or (iii) will violate any provision of the certificate of incorporation or
by-laws or other organizational documents, as applicable, of the Company or any
of its Subsidiaries.
6.04 Governmental Approvals. No order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by,
any governmental or public body or authority, or any subdivision thereof, is
required (i) to authorize, or is required in connection with, the execution,
delivery and performance of any Document by any Credit Party or (ii) to ensure
the legality, validity, binding effect or enforceability of any such Document
with respect to any Credit Party, except those (A) which have been obtained or
made, (B) the absence of which, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect or (C) for filings
and recordings required to perfect the security interests created under the
Security Document and the ABL Security Documents.



65



6.05    Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.
(x)(i) The audited consolidated balance sheet of the Company and its
Subsidiaries for the fiscal year of the Company ended November 30, 2015 and the
related consolidated statements of income, cash flows and shareholders’ equity
of the Company and its Subsidiaries for such fiscal year, and (ii) the unaudited
consolidated balance sheet of the Company and its Subsidiaries for the two
fiscal quarters of the Company ended May 31, 2016 and the related consolidated
statements of income and cash flows of the Company and its Subsidiaries for such
fiscal quarters present fairly in all material respects the consolidated
financial condition of the Company and its Subsidiaries at the dates of said
financial statements and the results for the periods covered thereby, subject,
in the case of the unaudited financial statements, to normal year-end
adjustments. All such financial statements have been prepared in accordance with
GAAP consistently applied, except to the extent provided in the notes to said
financial statements.
(y)On and as of the Closing Date, on a pro forma basis after giving effect to
the Transaction and to all Indebtedness incurred, and to be incurred (including,
without limitation, the Loans and the additional ABL Loans, if any) and Liens
created, and to be created, by each Credit Party in connection therewith, with
respect to the Company and its Subsidiaries (on a consolidated basis), (x) the
sum of the assets, at Fair Value, of each of the Company and its Subsidiaries
(on a consolidated basis) will exceed their debts, (y) they have not incurred
nor intended to, nor believe that they will, incur debts beyond their ability to
pay such debts as such debts mature and (z) they will have sufficient capital
with which to conduct their business. For purposes of this Section 6.05(b), (A)
“debt” means any liability on a claim, and “claim” means (i) right to payment
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured or (ii) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed contingent, matured,
unmatured, disputed, undisputed, secured or unsecured, and (B) the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all facts and circumstances existing at such time (including after giving
effect to any claims of contribution, subrogation or other reimbursement
rights), can reasonably be expected to become a liquidated, matured and fixed
liability to the extent such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standards No. 5.
(z)The pro forma consolidated balance sheet of the Company as of May 31, 2016 as
reflected in the Confidential Information Memorandum, a copy of which has
heretofore been furnished to each Lender, presents good faith estimate of the
consolidated pro forma financial condition of the Company after giving effect to
the Transaction at the date thereof.
(aa)The Projections are based on good faith estimates and assumptions made by
the management of the Company, and on the Closing Date such management believed
that the Projections were reasonable and attainable, it being recognized by the
Lenders, however, that projections as to future events are not to be viewed as
facts and that the actual results during the period or periods covered by the
Projections probably will differ from the projected results and that the
differences may be material.
(ab)Except (i) as fully disclosed in the financial statements referred to in
Section 6.05(a)(i) and (ii) for the Indebtedness permitted pursuant to Section
8.04, there were as of the Closing Date no liabilities or obligations with
respect to the Company or any of its respective Subsidiaries of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether or
not due) which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. As of the Closing Date and except
for the Indebtedness permitted pursuant to Section 8.04, the Company knows of no
reasonable basis for the assertion against it or any of its respective
Subsidiaries of any liability or obligation



66



of any nature whatsoever that is not fully disclosed in the financial statements
referred to in Section 6.05(a) which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
(f)    After giving effect to the Transaction, since November 30, 2015, there
has been no change in the condition (financial or otherwise), business,
operations, assets or liabilities of the Company or any of its Subsidiaries that
has had, or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
6.06 Litigation. There are no actions, suits or proceedings pending or, to the
Knowledge of the Company or any of its Subsidiaries, threatened (i) with respect
to any Document or (ii) that could reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect.
6.07 True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Company or any of its Subsidiaries in writing
to the Administrative Agent or any Lender (including, without limitation, all
information contained in the Credit Documents) for purposes of or in connection
with this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is true and accurate in all material respects on the date as
of which such information is dated or certified and not incomplete by omitting
to state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided; provided that, with respect to
projected financial information, (a) the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time and (b) no representation or warranty is made as to the
impact of future general economic conditions or as to whether the Company and
its Subsidiaries’ projected consolidated results as set forth in the projected
financial information will actually be realized, it being recognized by the
Administrative Agent and the Lenders that such projections as to future events
are not to be viewed as facts and that actual results for the periods covered by
the projected financial information may differ materially from such financial
projections.
6.08 Use of Proceeds; Margin Regulations.
(ac)All proceeds of Term B-2 Loans made on the Closing Date shall be used by the
Company to finance the Transactions and, to the extent of any excess of loan
proceeds over those necessary to finance the Transactions, for general corporate
purposes.
(ad)The proceeds of Incremental Loans shall be utilized for the general
corporate purposes of the Company and its Subsidiaries (including, without
limitation, to finance Permitted Acquisitions, to pay fees and expenses in
connection therewith, to prepay or repay the ABL Loans and other Indebtedness
and to fund Dividends to the extent permitted by this Agreement).
(ae)No part of the proceeds of any Loan or Incremental Loan will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. The making of any Loan or Incremental
Loan and the use of the proceeds thereof will not violate or be inconsistent
with the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.
6.09 Tax Returns and Payments. Each of the Company and each of its Subsidiaries
has timely filed or caused to be timely filed (including pursuant to any valid
extensions of time for filing) with the appropriate Governmental Authority, all
material returns, statements, forms and reports for Taxes (the “Returns”)
required to be filed by or with respect to the income, properties or operations
of each of the



67



Company and its Subsidiaries, as the case may be. The Returns accurately reflect
in all material respects all liability for Taxes of the Company and its
Subsidiaries as a whole for the periods covered thereby. Each of the Company and
its Subsidiaries have paid all material Taxes payable by them (including in its
capacity as withholding agent) which have become due other than those contested
in good faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, consistently applied, and which would not
individually or in the aggregate cause a Material Adverse Effect. There is no
action, suit, proceeding, investigation, audit, or claim now pending regarding
any material Taxes relating to the Company or any of its Subsidiaries. As of the
Closing Date, neither the Company nor any of its Subsidiaries has entered into
an agreement or waiver or been requested to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
any material Taxes of the Company or any of its Subsidiaries. None of the
Company or any of its Subsidiaries has incurred, or will incur, any material Tax
liability in connection with the Transaction or any other transactions
contemplated hereby (it being understood that the representation contained in
this sentence does not cover any future Tax liabilities of the Company or any of
its Subsidiaries arising as a result of the operation of their businesses in the
ordinary course of business). The Company and each of its Subsidiaries have made
adequate provision in accordance with GAAP for all material Taxes not yet due
and payable. Neither the Company nor any of its Subsidiaries have ever been a
party to any “reportable transaction” within the meaning of Section 6707A(c)(1)
of the Code and Section 1.6011-4(b) of the Treasury Department Regulations,
except as could not be reasonably expected to, individually or in the aggregate,
result in a Material Adverse Effect.
6.10 ERISA; Foreign Pension Plans.
(af)No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to have a Material
Adverse Effect. The Company and its Subsidiaries are in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan. Using actuarial assumptions and
computation methods consistent with subpart 1 of subtitle E of Title IV of
ERISA, the aggregate liabilities of the Company and each ERISA Affiliate to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan, would not
reasonably be expected to result in a Material Adverse Effect.
(ag)Each Foreign Pension Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities except to the extent that the failure to
comply therewith would not reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries has incurred any
obligation in an amount that would reasonably be expected to result in a
Material Adverse Effect in connection with the termination of or withdrawal from
any Foreign Pension Plan.
(ah)The Company is not and will not be using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans or the Commitments;
6.11 The Security Documents.
(a)    The provisions of the Security Agreement are effective to create in favor
of the Collateral Agent for the benefit of the Secured Creditors a legal, valid
and enforceable security interest in, and/or Lien on, all right, title and
interest of each Credit Party in all of the Security Agreement Collateral
described therein, and each Security Document (upon filing of financing
statements, delivery of control agreements, and delivery of possession or other
requirements with respect to equity interests of Foreign



68



Subsidiaries as set forth therein) creates a fully perfected First Priority Lien
on, and/or security interest in, all right, title and interest of such Credit
Party in all of the Security Agreement Collateral described therein to the
extent the Security Agreement Collateral consists of the type of property in
which a security interest may be perfected by filing a financing statement under
the UCC, possession or by control, subject to no other Liens other than
Permitted Liens (and subject to the terms of the ABL/Term Loan Intercreditor
Agreement). The recordation of the Assignment of Security Interest in U.S.
Patents and Trademarks in the form attached to the Security Agreement in the
United States Patent and Trademark Office together with filings on Form UCC-1
made pursuant to the Security Agreement are effective, under applicable law, to
perfect the security interest granted to the Collateral Agent in the trademarks
and patents covered by the Security Agreement.
(c)The provisions of the Pledge Agreement are effective to create in favor of
the Collateral Agent, as Pledgee for the benefit of the Secured Creditors a
legal, valid and enforceable security interest in, and/or Lien on, all right,
title and interest of each Credit Party in all of the Pledge Agreement
Collateral and the security interests created in favor of the Collateral Agent,
as Pledgee, for the benefit of the Secured Creditors under the Pledge Agreement
constitute (upon filing of financing statements, delivery of control agreements,
and delivery of possession or other requirements with respect to equity
interests of Foreign Subsidiaries as set forth therein) first priority perfected
security interests in the Pledged Securities (assuming, in respect of
certificated stock and securities constituting promissory notes, the Collateral
Agent’s continuous possession thereof) described in the Pledge Agreement,
subject to no security interests of any other Person (other than Permitted Liens
(and subject to the terms of the ABL/Term Loan Intercreditor Agreement)
described in clauses (y) and (z) of Section 8.01(v)). Except as provided in the
immediately preceding sentence, no filings or recordings are required in order
to perfect (or maintain the perfection or priority of) the security interests
created in the Pledged Securities and the proceeds thereof under the Pledge
Agreement (other than filings of proper UCC-1 Financing Statements in respect of
the Pledged Securities constituting promissory notes and uncertificated equity
interests, which filings have been made).
(ai)Each of the Mortgages will create, upon the filing thereof, as security for
the obligations purported to be secured thereby, a valid and enforceable (upon
satisfaction of any filing or other requirements set forth therein) and
perfected first priority mortgage lien and security interest in the respective
Mortgaged Property in favor of the Collateral Agent (or such other trustee as
may be required or desired under local law) for the benefit of the Secured
Creditors, superior to and prior to the rights of all third Persons and subject
to no other Liens (except Permitted Encumbrances).
6.12 Properties; No Recovery Event. (a) All Real Property owned or leased by the
Company or any of its Domestic Subsidiaries as of the Closing Date, and the
nature of the interest therein, is set forth in Schedule 6.12. Each of the
Company and each of its Subsidiaries has good and marketable title to all
material properties owned by it, and a valid leasehold interest in all material
property leased by it, including (in each case) all material property reflected
in the most recent historical balance sheets referred to in Section 6.05(a)
(except as sold or otherwise disposed of since the date of such balance sheet in
the ordinary course of business or as permitted by the terms of this Agreement),
free and clear of all Liens, other than Permitted Encumbrances. (b) Neither the
Company nor any Subsidiary has received any notice of, nor has Knowledge of, the
occurrence or pendency or contemplation of any casualty or condemnation
affecting all or any portion of its property.
6.13 Capitalization. On the Closing Date, the authorized capital stock of the
Company is as disclosed in the Company’s Form 10-K for the fiscal year ended
November 30, 2015. All such outstanding capital stock has been duly and validly
issued and, except as set forth on Schedule 6.13, are free of preemptive rights
and subject to no security interests of any other Person (other than Permitted
Liens). Except as set forth on Schedule 6.13, neither the Company nor any of its
Subsidiaries has outstanding any



69



securities convertible into or exchangeable for its membership interests or
outstanding any rights to subscribe for or to purchase, or any options for the
purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its membership interests.
6.14 Subsidiaries. Schedule 6.14 lists each Subsidiary of the Company, and the
direct and indirect ownership interest of the Company therein, in each case as
of the Closing Date.
6.15 Compliance with Statutes, etc. Each of the Company and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, except such noncompliances as could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
6.16 Investment Company Act. Neither the Company nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
6.17 Environmental Matters.
(aj)Each of the Company and each of its Subsidiaries, their respective
operations and Real Property is in compliance with and has no liability under
Environmental Law, and has obtained and is in compliance with any permits,
registrations or approvals issued or required under such Environmental Law.
Except with respect to matters that would not result in a Material Adverse
Effect, there is no past or pending or, to the Knowledge of the Company or any
of its Subsidiaries, nor has the Company received written notice of, a
threatened Environmental Claim against the Company or any of its Subsidiaries or
any Real Property currently or, to the Knowledge of the Company or any of its
Subsidiaries, previously owned, leased or operated by the Company or any of its
Subsidiaries or any of their respective predecessors in interest. There are no
facts, circumstances, conditions or occurrences on any Real Property currently
owned, leased or operated by the Company or any of its Subsidiaries or, to the
Knowledge of the Company or any of its Subsidiaries, on any formerly owned or
operated Real Property that could reasonably be expected (i) to result in any
non-compliance with any Environmental Law, or to form the basis of an
Environmental Claim against the Company or any of its Subsidiaries or any
currently owned or operated Real Property or (ii) to cause any such Real
Property to be subject to any material restrictions on the ownership, occupancy,
use or transferability of such Real Property by the Company or any of its
Subsidiaries under Environmental Law.
(ak)Neither the Company nor any of its Subsidiaries is obligated to perform any
action or otherwise incur any expense under Environmental Law pursuant to any
order, decree, judgment or agreement by which it is bound or has assumed by
contract, agreement or operation of law, and none of them are conducting or
financing any response action or other corrective action pursuant to
Environmental Law with respect to any Real Property or any other location.
(al)No person with an indemnity or contribution obligation to the Company or any
of its Subsidiaries relating to compliance with or liability under Environmental
Law is in default with respect to such obligation.
(am)The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, remediation or
cleanup pursuant to any Environmental Law.



70



(e)    Notwithstanding anything to the contrary in this Section 6.17, the
representations made in this Section 6.17 shall only be untrue if the effect of
all violations, claims, restrictions, failures, noncompliance, liabilities and
other circumstances of the types described above could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
6.18 Labor Relations. Except as disclosed on Schedule 6.18, as of the Closing
Date (a) there is no collective bargaining agreement or other labor contract
covering employees of the Company or any of its Subsidiaries, (b) no such
collective bargaining agreement or other labor contract is scheduled to expire
during the term of this Agreement, (c) to the Company’s Knowledge, no union or
other labor organization is seeking to organize, or to be recognized as, a
collective bargaining unit of employees of the Company or any of its
Subsidiaries or for any similar purpose, (d) there is no pending or (to the
Company’s Knowledge) threatened, strike or work stoppage and (e) there is no
pending or (to the Company’s
Knowledge) threatened unfair labor practice claim, or other labor dispute
against or affecting the Company or its Subsidiaries or their employees that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
6.19 Patents, Licenses, Franchises and Formulas. Each of the Company and each of
its Subsidiaries owns all patents, trademarks, permits, service marks, trade
names, copyrights, licenses, franchises and formulas, or rights with respect to
the foregoing, and has obtained assignments of all licenses and other rights of
whatever nature, necessary for the present and proposed conduct of its business,
without any known conflict with the rights of others except, with respect to any
matter specified in this Section 6.19, as could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.
6.20    Indebtedness. Schedule 5(k)(vi) sets forth a true and complete list of
all indebtedness for borrowed money (other than (i) Intercompany Loans, (ii) the
Obligations and (iii) the ABL Loans) and related obligations of the Company and
its Subsidiaries as of the Closing Date and which is to remain outstanding after
giving effect to the Transaction, in each case showing the aggregate principal
amount thereof and the name of the respective borrower and any other entity
which directly or indirectly guaranteed such debt.
6.21    Reserved.
6.22 Insurance. Set forth on Schedule 6.22 hereto is a true, correct and
complete summary of all insurance carried by each Credit Party on and as of the
Closing Date, with the amounts insured set forth therein.
6.23 Anti-Terrorism Laws.
(an)No Credit Party, none of its Subsidiaries and, to the Knowledge of the
Company, none of its Affiliates and none of the respective officers, directors,
brokers or agents of such Credit Party, such Subsidiary or Affiliate (i) has
violated or is in violation of Anti-Terrorism Laws or (ii) has engaged or
engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Co-operation and
Development’s Financial Action Task Force on Money Laundering.
(ao)No Credit Party, none of its Subsidiaries and, to the Knowledge of the
Company, none of its Affiliates and none of the respective officers, directors,
brokers or agents of such Credit Party, such Subsidiary or such Affiliate acting
or benefiting in any capacity in connection with the Loans engages



71



in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.
6.24 Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to promote compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and their respective officers and employees and to the
Knowledge of the Company its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the Knowledge of the Company, any agent of the Company
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing, or use of proceeds orwill violate, and the Transaction will not
violate, any Anti-Corruption Law or applicable Sanctions.
SECTION 7.    Affirmative Covenants. The Company hereby covenants and agrees for
itself and each of its Subsidiaries that on and after the Closing Date, after
giving effect to the Transactions, and until all Commitment have terminated and
the Loans and Notes, together with interest, Fees and all other Credit Document
Obligations (other than contingent indemnification obligations for which a claim
has not been asserted) are paid in full:
7.01 Information Covenants. The Company will furnish to the Administrative Agent
(which shall promptly distribute a copy to each Lender):
(q)Quarterly Financial Statements. Within 45 days after the close of the first
three quarterly accounting periods in each fiscal year of the Company,
commencing with the period ending August 31, 2016, the consolidated balance
sheet of the Company and its Subsidiaries as at the end of each such quarterly
accounting period and the related consolidated statement of income and the
related consolidated statement of cash flows for each such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
each such quarterly accounting period (other than the fourth quarterly
accounting period), setting forth comparative figures for the related periods in
the prior fiscal year, all of which shall be in reasonable detail and certified
by the chief financial officer or treasurer of the Company that they fairly
present in all material respects the financial condition of the Company and its
Subsidiaries as of the dates indicated and the results of their operations and
changes in their cash flows for the periods indicated, subject to normal
year-end audit adjustments and shall be accompanied by a management discussion
and analysis of the results of operations and financial condition with respect
to such period.
(r)Annual Financial Statements. Within 90 days after the close of each fiscal
year of the Company, commencing with the period ending November 30, 2016, the
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year and the related consolidated statement of income and the
related consolidated statement of cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and audited and accompanied by
a report and opinion by Ernst & Young LLP, any other independent registered
public accountants or such other independent registered public accountants of
recognized national standing reasonably acceptable to the Administrative Agent,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit.
(s)Budgets. No later than 90 days after the close of each fiscal year of the
Company, a budget in form reasonably satisfactory to the Administrative Agent
(including budgeted



72



statements of income and cash flows and balance sheets) prepared by the Company
for (x) each monthly accounting period in such fiscal year and (y) such fiscal
year prepared in summary form, in each case, of the Company and its
Subsidiaries, accompanied by the statement of the chief financial officer or
treasurer of the Company to the effect that, to such officer’s Knowledge, the
budget is a reasonable estimate of the period covered thereby. Additionally,
within 60 days after the consummation of each Permitted Acquisition for which
the aggregate consideration (i.e., the aggregate amount of cash, the Company’s
common equity (or options or warrants therefore) paid equals or exceeds
$50,000,000, a revised budget in the form described above taking into account
the effects of such Permitted Acquisition on the budget for the remainder of the
fiscal year covered by the original budget.
(d)Officers’ Certificates. At the time of the delivery of the financial
statements provided for in Sections 7.01(a) and (b), a certificate of the chief
financial officer or treasurer of the Company to the effect that no Default or
Event of Default has occurred and is continuing or, if any Default or Event of
Default has occurred and is continuing, specifying the nature and extent
thereof, which certificate shall, if delivered with the financial statements
required by Section 7.01(b), set forth the amount of (and the calculations
required to establish) Excess Cash Flow for the respective Excess Cash Payment
Period.
(t)[Reserved]
(u)Notice of Default and Litigation. Promptly, and in any event within five
Business Days after an officer of the Company or any of its Subsidiaries obtains
Knowledge thereof, notice of (i) the occurrence of any event which constitutes a
Default or an Event of Default (provided such Default or Event of Default is
continuing) or (ii) any litigation or governmental investigation or proceeding
pending or threatened (x) against the Company or any of its Subsidiaries which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (y) with respect to any Document.
(v)Other Reports and Filings. Prompt notice of the filing of all financial
information, proxy materials and other information and reports, if any, which
the Company or any of its Subsidiaries shall file with the SEC or deliver to
lenders under the ABL Credit Agreement (or any trustee, Administrative Agent or
other representative therefor) and not otherwise required to be delivered
hereunder. If filings with the SEC are not electronically available, the Company
and its Subsidiaries will promptly provide copies of the same to the
Administrative Agent.
(w)Environmental Matters. Promptly upon, and in any event within fifteen
Business Days after, an officer of the Company or any of their Subsidiaries
obtains Knowledge thereof, provide notice of one or more of the following
environmental matters, unless such environmental matters could not, individually
or when aggregated with all other such environmental matters taken together with
any and all exceptions to the representations and warranties set forth in
Section 6.17, be reasonably expected to have a Material Adverse Effect; provided
that in any event the Company and its Subsidiaries shall deliver to the
Administrative Agent all material notices relating to such material matters
received by the Company or any of its Subsidiaries from any Governmental
Authority under, or pursuant to, CERCLA:
(a)any pending or threatened (in writing) Environmental Claim against the
Company or any of its Subsidiaries or any Real Property owned, leased or
operated by the Company or any of its Subsidiaries;



73



(ii)any condition or occurrence on, or arising from, any Real Property owned,
leased or operated by the Company or any of its Subsidiaries that (a) results in
noncompliance by the Company or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against the Company or any of its Subsidiaries or any such
Real Property;
(xx)any condition or occurrence on any Real Property owned or operated by the
Company or any of its Subsidiaries that could reasonably be expected to cause
such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability by the Company or any of its Subsidiaries of
such Real Property under any Environmental Law; and
(xxi)the taking or financing of any investigatory response or other corrective
action to the actual or alleged presence or Release or threat of Release of any
Hazardous Material on, at, under or from any Real Property owned, leased or
operated by the Company or any of its Subsidiaries, or by the Company or any of
its Subsidiaries on any third-party site, in each case as required by any
Environmental Law or any Governmental Authority.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or response or other corrective action and
the Company’s or such Subsidiary’s response thereto.
(i)Annual Meetings with Lenders. At the request of the Administrative Agent, the
Company shall, once during each fiscal year of the Company, hold a meeting or
conference call (at a mutually agreeable location and time) with all of the
Lenders at which meeting or conference call the financial results of the
previous fiscal year and the financial condition of the Company and the budgets
presented for the current fiscal year shall be reviewed.
(x)Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Company or any of its Subsidiaries
as the Administrative Agent or any Lender may reasonably request.
7.02 Books, Records and Inspections. The Company will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries in conformity with GAAP (or the comparable foreign
equivalent thereof) and all requirements of law shall be made of all material
dealings and transactions in relation to its business and activities. The
Company will, and will cause each of its Subsidiaries to, permit officers and
designated representatives of the Administrative Agent or any of its agents or
consultants (a) to visit and inspect, during regular business hours and under
guidance of officers of the Company or such Subsidiary, any of the properties of
the Company or any of its Subsidiaries and (b) to examine the books of account
of the Company and any of its Subsidiaries and discuss the affairs, finances and
accounts of the Company and any of its Subsidiaries with, and be advised as to
the same by, its and their officers and independent accountants all at such
reasonable times and intervals, upon such reasonable notice and to such
reasonable extent as the Administrative Agent or such Lender may request.
7.03 Maintenance of Property; Insurance.
(a)    The Company will, and will cause each of its Subsidiaries to, (i) keep
all material property necessary and useful in its business in good working order
and condition, (ii) maintain insurance



74



on its property with reputable and solvent insurance companies in at least such
amounts and against at least such risks as is consistent and in accordance with
industry practice and (iii) furnish to each Lender, upon written request, full
information as to the insurance carried.
(d)The Company will, and will cause each of its Subsidiaries to, at all times
keep their respective property in which a Lien has been granted to the
Collateral Agent insured in favor of the Collateral Agent, and all policies
(including the Mortgage Policies) or certificates (or certified copies thereof)
with respect to such insurance (and any other insurance maintained by the
Company or any such Subsidiary) (i) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee (with respect
to Collateral) or, to the extent permitted by applicable law, as an additional
insured), (ii) shall state that such insurance policies shall not be canceled
without 30 days’ prior written notice thereof (or 10 days’ prior written notice
in the case of cancellation for the non-payment of premiums) by the respective
insurer to the Collateral Agent and (iii) shall be deposited with the Collateral
Agent.
(ap)If the Company or any of its Subsidiaries shall fail to maintain all
insurance in accordance with this Section 7.03, or if the Company or any of its
Subsidiaries shall fail to so endorse and deposit all policies or certificates
with respect thereto, the Administrative Agent and/or the Collateral Agent shall
have the right (but shall be under no obligation), upon notice to the Company,
to procure such insurance, and the Company agree to reimburse the Administrative
Agent or the Collateral Agent, as the case may be, for all costs and expenses of
procuring such insurance. Without limiting the generality of the foregoing,
Company will maintain or cause to be maintained (i) flood insurance with respect
to each Flood Hazard Property that is located in a community that participates
in the National Flood Insurance Program, in each case in compliance with the
Flood Insurance Laws and in form and substance reasonably acceptable to the
Administrative Agent and the Required Lenders.
7.04 Maintenance of Existence; Intellectual Property. The Company will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve and keep in full force and effect its existence, its material rights
and ability to conduct businesses as currently conducted, licenses, trademarks,
copyrights and patents; provided, however, that nothing in this Section 7.04
shall prevent (i) transactions permitted by Section 8.02 or (ii) the withdrawal
by the Company or any of its Subsidiaries of qualification as a foreign
corporation in any jurisdiction where such withdrawal could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
7.05 Compliance with Statutes, etc. The Company will, and will cause each of its
Subsidiaries to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions, including ERISA, imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property, except such noncompliance as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
The Company will maintain in effect and enforce policies and procedures designed
to promote compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
7.06 Compliance with Environmental Laws.
(a)    (i) The Company will comply, and will use commercially reasonable efforts
to cause each of its Subsidiaries to comply, with Environmental Law applicable
to its operations and those of its Subsidiaries and to the ownership, lease or
operation of Real Property now or hereafter owned, leased or operated by the
Company or any of its Subsidiaries, will promptly pay or cause to be paid all
costs and expenses incurred in connection with such compliance, and will keep or
cause to be kept all such Real Property free and clear of any Liens imposed
pursuant to such Environmental Laws and (ii) neither the



75



Company nor any of its Subsidiaries will generate, use, treat, store, Release,
or permit the generation, use, treatment, storage or Release of Hazardous
Materials on, at, under or from any Real Property now or hereafter owned, leased
or operated by the Company or any of its Subsidiaries, or transport or permit
the transportation of Hazardous Materials to or from any such Real Property,
except to the extent that the failure to comply with the requirements specified
in clause (i) or (ii) above, either individually or in the aggregate taken
together with any and all exceptions to the representations and warranties set
forth in Section 6.17, could not reasonably be expected to result in liability
that could have a Material Adverse Effect. If required to do so under any
applicable legally binding directive or order of any Governmental Authority, the
Company agrees to undertake, and cause each of its Subsidiaries to undertake, to
the extent required under Environmental Law, any clean up, removal, remedial or
other action necessary to address any Hazardous Materials at or emanating from
any Real Property owned or operated by the Company or any of its Subsidiaries in
accordance with the requirements of Environmental Law and in accordance with
such legally binding orders and directives of any Governmental Authority, except
to the extent that (x) the Company or such Subsidiary is contesting such order
or directive in good faith and by appropriate proceedings and for which adequate
reserves have been established to the extent required by GAAP or (y) the failure
to take any such action could not reasonably be expected to have a Material
Adverse Effect.
(b)    At the written request of the Administrative Agent or the Required
Lenders, at any time and from time to time as is reasonable after (i) the
Obligations have become due and payable pursuant to Section 9 or (ii) the
Lenders receive notice under Section 7.01(h) for any event for which notice is
required to be delivered for any Real Property, the Company will provide, at its
sole cost and expense, an environmental site assessment report in accordance
with current industry standards concerning any relevant Real Property now or
hereafter owned or operated by the Company or any of its Subsidiaries, prepared
by an environmental consulting firm approved by the Administrative Agent, for
which approval shall not be unreasonably withheld, indicating the presence or
absence of Hazardous Materials and the potential cost of any response or other
corrective action addressing any Hazardous Materials on, at or emanating from
such Real Property. If the Company fails to provide the same within 60 days
after such request was made, the Administrative Agent may order the same, and
the Company, to the extent the Company has the authority to do so, shall grant
and hereby grants, to the Administrative Agent and the Lenders and their
Administrative Agents, access to such Real Property and specifically grants the
Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment, all at the
sole joint and several expense of the Company.
7.07 ERISA.
(aq)The Company will furnish to the Administrative Agent prompt written notice
of the occurrence of any ERISA Event (or any similar event in respect of any
Foreign Pension Plans) that, alone or together with any other ERISA Events (or
any similar event in respect of any Foreign Pension Plans) that have occurred,
could reasonably be expected to result in liability of the Company and its
Subsidiaries in excess of $2,500,000. Each notice delivered under this Section
7.07 shall be accompanied by a statement of an Authorized Officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
(ar)Upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Company or any ERISA Affiliate with the Internal Revenue Service with respect to
each Pension Plan; (ii) the most recent actuarial valuation report for each
Pension Plan; (iii) all notices received by the Company or any ERISA Affiliate
from a Multiemployer Plan sponsor or any governmental agency concerning an ERISA
Event; and (iv) such other documents or governmental reports or filings relating
to any Employee Benefit Plan as the Administrative Agent shall reasonably
request.



76



(c)    Upon request by the Administrative Agent, copies of (i) any documents
described in Section 101(k) of ERISA that the Company or any ERISA Affiliate may
request with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that the Company or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided that if the Company or any ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, the applicable entity shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.
7.08 End of Fiscal Years; Fiscal Quarters. The Company will cause (i) its fiscal
year to end on November 30 and (ii) its fiscal quarters to end on February 28,
May 31, August 31 and November 30 of each fiscal year.
7.09 Performance of Obligations. The Company will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, deed of trust, indenture, loan agreement or credit agreement and each
other material agreement, contract or instrument by which it is bound, except
such non-performances as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect; provided that the failure to pay
any Indebtedness shall not constitute a breach of this Section 7.09 unless it
shall give rise to an Event of Default under Section 9.04.
7.10 Payment of Taxes. The Company will pay and discharge, and will cause each
of its Subsidiaries to pay and discharge, all material Taxes imposed upon the
Company or its Subsidiaries, or upon the income or profits of the Company or its
Subsidiaries, or upon any properties belonging to the Company or its
Subsidiaries, in each case on a timely basis, and all lawful claims which, if
unpaid, might become a lien or charge not otherwise permitted under Section
8.01(i) upon any properties of the Company or any such Subsidiary; provided that
none of the Company or any such Subsidiary shall be required to pay any such
material Tax which is being contested in good faith and by appropriate
proceedings if the Company or any such Subsidiary has maintained adequate
reserves with respect thereto in accordance with GAAP.
7.11    Additional Security; Further Assurances.
(a)    In the event that the Company or any Subsidiary Guarantor acquires any
fee ownership in Real Property after the Closing Date, the Company shall
promptly notify the Collateral Agent and, at the request of the Collateral Agent
or the Required Lenders (or as otherwise required at such time pursuant to the
ABL/Term Loan Intercreditor Agreement) from time to time, the Company will, and
will cause such Subsidiary Guarantor to, execute any and all further documents
(including Mortgages), financing statements, agreements (including guarantee and
security agreements) and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under applicable law, or which the Collateral
Agent may reasonably request, to grant, preserve, protect or perfect (including
as a result of any change in applicable law) the Liens created or intended to be
created by the Security Documents or the validity or priority of any such Lien,
all at the expense of the Company (each such Mortgage, an “Additional Mortgage”)
in such additional Real Property of any of the Company or a Subsidiary Guarantor
(each such Real Property, an “Additional Mortgaged Property”). All such
Additional Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Collateral Agent and shall constitute
valid and enforceable perfected Liens superior to and prior to the rights of all
third Persons and subject to no other Liens, in either case except Permitted
Encumbrances. The Additional Mortgages or instruments related thereto shall have
been duly recorded or filed in such manner and in such places as are required by
law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent required to be granted pursuant to the Additional Mortgages and
all taxes, fees and other charges payable in connection therewith shall have
been



77



paid in full. Notwithstanding anything to the contrary contained above in this
Section 7.11(a), in connection with any Real Property that has been designated
as an Additional Mortgaged Property, the Company shall not nor any Subsidiary
Guarantor shall be required to grant an Additional Mortgage therein to the
extent that such a grant is prohibited by the terms of any document evidencing a
prior Lien thereon to the extent permitted under Section 8.01(vii), (viii) or
(xiv) (and the senior lienholder has not consented thereto).
(e)Following the Closing Date, the Company will, and will cause each of its
Subsidiaries to, at the expense of the Company and such Subsidiaries, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent from
time to time such conveyances, financing statements, transfer endorsements,
powers of attorney, certificates, and other assurances or instruments and take
such further steps relating to the Collateral covered or intended to be covered
by any of the Security Documents as the Collateral Agent may reasonably require
to ensure the validity, enforceability, perfection or priority of the Collateral
Agent’s and Administrative Agent’s security interest in the Collateral or to
enable the Collateral Agent and Administrative Agent to realize or exercise the
rights and benefits intended to be created by the Security Documents.
Furthermore, the Company shall cause to be delivered to the Collateral Agent
such opinions of counsel, title insurance, appraisals, surveys, life of loan
flood hazard determinations (together with a notices about special flood hazard
area status and flood disaster assistance duly executed by the Company and the
applicable Credit Party relating thereto, if applicable) and other related
documents as may be reasonably requested by the Collateral Agent to assure
itself that this Section 7.11 has been complied with.
(as)In the event the Administrative Agent or the Required Lenders reasonably
determine the following are required or advisable under applicable law or
regulation, the Company shall obtain real estate appraisals with respect to each
Mortgaged Property, which real estate appraisal shall follow the valuation
procedures set forth in 12 CFR, Part 34 - Subpart C, and shall otherwise be in
form and substance reasonably satisfactory to the Administrative Agent.
(at)The Company agrees that each action required above by this Section 7.11
shall be completed as soon as possible, but in no event later than 90 days after
such action is requested in writing to be taken by the Administrative Agent or
such longer period as may be agreed to by the Administrative Agent.
7.12 Ownership of Subsidiaries. The Company will at all times ensure that each
of its Subsidiaries remains as a Wholly-Owned Subsidiary of the Company except
(i) to the extent that any such Subsidiary is merged, consolidated or liquidated
in a transaction permitted by Section 8.02(viii), (ix), (xiv) or (xvii), (ii)
for non-Wholly-Owned Subsidiaries acquired pursuant to a Permitted Acquisition
and (iii) for joint ventures otherwise permitted pursuant to Section 8.05.
7.13 Use of Proceeds. The Company will use the proceeds of the Loans and
Incremental Loans only as provided in Section 6.08.
7.14 Maintenance of Company Separateness. The Company will, and will cause each
of its Subsidiaries to, satisfy customary Business formalities, including (to
the maximum extent required under applicable Business laws) the holding of
regular board of directors’ and shareholders’ meetings or action by directors or
shareholders without a meeting and the maintenance of Business records. Neither
the Company nor any other Credit Party shall make any payment to a creditor of
any Non-Guarantor Subsidiary in respect of any liability of any Non-Guarantor
Subsidiary, and no lender account of any Non-Guarantor Subsidiary shall be
commingled with any lender account of the Company or any other Credit Party. Any
financial statements distributed to any creditors of any Non-Guarantor
Subsidiary shall clearly establish or indicate the corporate separateness of
such Non-Guarantor Subsidiary from the Company and its other



78



Subsidiaries. Finally, neither the Company nor any of its Subsidiaries shall
take any action, or conduct its affairs in a manner, which is likely to result
in the Business existence of the Company, any other Credit Party or any
Non-Guarantor Subsidiaries being ignored, or in the assets and liabilities of
the Company or any other Credit Party being substantively consolidated with
those of any other such Person or any Non-Guarantor Subsidiary in a bankruptcy,
reorganization or other insolvency proceeding.
7.15 Deposit Accounts. For each Deposit Account maintained by a Credit Party
(other than (i) any Deposit Account maintained with the Collateral Agent, (ii)
any Deposit Account that is used solely for payroll or that is a controlled
disbursement account intended to have a zero balance at the end of each Business
Day and (iii) any Deposit Account maintained with JPMorgan Chase Bank, N.A., in
its capacity as agent under the ABL Credit Agreement), the respective Credit
Party shall use its commercially reasonable efforts to cause the bank with which
the Deposit Account is maintained to execute and deliver to the Collateral
Agent, within 30 days after the date hereof (as such date may be extended from
time to time by the Collateral Agent in its sole discretion) or, if later, at
the time of the establishment of the respective Deposit Account, a “control
agreement” in a form reasonably satisfactory to the Collateral Agent.
Notwithstanding anything in this Section 7.15 to the contrary, (a) if at any
time a Deposit Account excluded under the foregoing sentence (other than any
Deposit Account maintained with the Collateral Agent) is or becomes subject to a
“control agreement” for the benefit of the ABL Secured Parties (as defined in
the Security Agreement), then the respective Credit Party shall within 30 days
after the date hereof (as such date may be extended from time to time by the
Collateral Agent in its sole discretion) or, if later, contemporaneously with
the execution and delivery of each such “control agreement” for the benefit of
the ABL Secured Parties execute and deliver a “control agreement” with respect
to such Deposit Account in a form reasonably satisfactory to the Collateral
Agent and (b) if at any time the ABL Borrowing Availability is less than
$15,000,000, then each Credit Party shall within 30 days after such time execute
and deliver a “control agreement” in a form reasonably satisfactory to the
Collateral Agent, with respect to each Deposit Account not then subject to a
“control agreement,” unless otherwise agreed to by the Collateral Agent in
writing. Unless otherwise agreed to by the Collateral Agent in writing, if any
bank with which a Deposit Account is maintained refuses to, or does not, enter
into such a “control agreement” to the extent and by the date required
hereunder, then the respective Credit Party shall promptly (and in any event
within 30 days after such date or such longer period as may be acceptable to the
Collateral Agent) close the respective Deposit Account and transfer all balances
therein to the Cash Collateral Account (as defined in the Security Agreement) or
another Deposit Account subject to a “control agreement” in a form reasonably
satisfactory to the Collateral Agent. Notwithstanding the foregoing, no control
agreements shall be required with respect to any Deposit Account other than the
(x) Cash Collateral Accounts and the Term Collateral Account (as defined in the
Security Agreement), to the extent requested by the Collateral Agent and (y)
Deposit Accounts that are required to be subject to control agreements pursuant
to the ABL Credit Documents.
7.16 Post-Closing Obligations. To the extent not delivered on the Closing Date,
the Credit Parties shall deliver (and, with respect to Mortgaged Property, use
their commercially reasonable efforts to deliver) the following to the
Administrative Agent (or where specifically referenced, the Collateral Agent)
within the time period set forth for each item in this Section 7.16, unless such
time period is otherwise extended by the Administrative Agent in its reasonable
discretion:
(a)    no later than 90 days following the Closing Date (unless waived or
extended by
the Administrative Agent in its reasonable discretion), an assignment and
amended and restated Mortgage encumbering each Mortgaged Property, each duly
executed and acknowledged by the applicable Credit Party and each in form and
substance reasonably satisfactory to the Collateral Agent;



79



(b)no later than 90 days following the Closing Date (unless waived or extended
by the Administrative Agent in its reasonable discretion), with respect to each
Mortgaged Property, a date down endorsement to the existing mortgagee’s title
insurance policy or, if not available, a new Mortgage Policy, disclosing no
additional liens or title exceptions against the Mortgaged Properties other than
Permitted Encumbrances, extending the date of such mortgagee’s title insurance
policy to the date of recordation of such amended and restated Mortgage, and
providing assurance reasonably satisfactory to the Collateral Agent that the
lien on such Mortgaged Property in favor of the Collateral Agent shall continue
to have the enforceability and priority in effect immediately prior to the
Closing Date and shall be in form and substance reasonably acceptable to the
Collateral Agent;
(y)no later than 90 days following the Closing Date (unless waived or extended
by the Administrative Agent in its reasonable discretion), if requested by the
Collateral Agent, surveys with respect to the Mortgaged Properties in form and
substance reasonably satisfactory to the Collateral Agent;
(z)no later than 90 days following the Closing Date (unless waived or extended
by the Administrative Agent in its reasonable discretion), evidence of payment
of all applicable filing, documentary, stamp, intangible, mortgage and recording
taxes, recording and filing fees, and title insurance premiums and fees in
connection with the matters set forth in clauses (a), (b) and (c) above;
(aa)no later than 90 days following the Closing Date (unless waived or extended
by the Administrative Agent in its reasonable discretion), from local counsel to
the Company and its Subsidiaries reasonably satisfactory to the Administrative
Agent, an opinion addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent and shall cover the lien granted pursuant to the Mortgages
and such other matters incident to the transactions contemplated herein and in
the other Credit Documents as the Administrative Agent may reasonably request;
(ab)no later than 90 days following the Closing Date, insurance certificates and
endorsements to the insurance policies and related schedules described in
Section 7.03(b) in form and substance reasonably acceptable to the Collateral
Agent;
(ac)no later than 90 days following the Closing Date, all documents,
certificates and opinions (including a customary opinion of Gibraltar counsel in
form and substance reasonably satisfactory to the Collateral Agent) requested to
be delivered and all other actions requested to be taken by the Collateral Agent
in connection with the creation and perfection of a security interest in the
Capital Stock of Omnova Holdings (Gibraltar) Limited shall have been taken;
(ad)no later than 90 days following the Closing Date, Annex F (Schedule of
Deposit Accounts) to the Security Agreement, certified by an Authorized Officer
of the Credit Parties, which Annex shall replace Annex F to the Security
Agreement delivered on the Closing Date;
(ae)no later than 25 days following the Closing Date, Annex H (Schedule of Marks
and Application), Annex I (Schedule of Patents and Applications) and Annex J
(Schedule of Copyrights and Applications) to the Security Agreement and
Schedules 12(a), (b), and (c) to the Perfection Certificate, certified by an
Authorized Officer of the Credit Parties, which Annexes and Schedules shall
replace the corresponding Annexes and Schedules delivered on the Closing Date;



80



(j)no later than 25 days following the Closing Date, instruments or documents
evidencing the grant of a security interest in the intellectual property set
forth in the Annexes and Schedules referred to in Section 7.16 (i), in proper
form for filing with the United States Patent and Trademark Office and United
States Copyright Office;
(af)to the Collateral Agent, no later than 25 days following the Closing Date
all Instruments (as defined in the Security Agreement) set forth on Schedule 11
to the Perfection Certificate and all Notes listed on Annex C (Schedule of
Notes) to the Pledge Agreement, constituting Collateral accompanied by
instruments of transfer or assignments duly executed in blank in form and
substance satisfactory to the Administrative Agent, it being understood that all
Intercompany Notes shall be pledged and subordinated in the manner provided in
Section 8.05(vii); and
(ag)to the Collateral Agent, no later than 25 days following the Closing Date
all certificates representing Collateral listed on Schedules 10(a) and 10(b) of
the Perfection Certificate or Annex B (Schedule of Stock), Annex D (Schedule of
Limited Liability Company Interests) or Annex E (Schedule of Partnership
Interests) to the Pledge Agreement, accompanied by instruments of transfer or
assignments duly executed in blank in form and substance satisfactory to the
Administrative Agent.
SECTION 8.    Negative Covenants. The Company hereby covenants and agrees for
itself and each of its Subsidiaries that on and after the Closing Date, after
giving effect to the Transactions, and until all Commitments have terminated and
the Loans and Notes, together with interest, Fees and all other Credit Document
Obligations (other than contingent indemnification obligations for which a claim
has not been asserted), are paid in full:
8.01 Liens. The Company will not, and will not permit any of their Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets (real or personal, tangible or intangible) of the Company
or any of its Subsidiaries, whether now owned or hereafter acquired, or sell any
such property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable with recourse to the Company or any of its Subsidiaries), or assign
any right to receive income; provided that the provisions of this Section 8.01
shall not prevent the creation, incurrence, assumption or existence of the
following (Liens described below are herein referred to as “Permitted Liens”):
(xxii)Liens for Taxes not yet due and payable or Liens for Taxes being contested
in good faith by appropriate proceedings for which adequate reserves have been
established to the extent required by GAAP, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;
(xxiii)Liens in respect of property or assets of the Company or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business, such as carriers’, warehousemen’s, materialmen’s and mechanics’ liens
and other similar Liens arising in the ordinary course of business, and (x)
which do not in the aggregate materially detract from the value of the Company’s
or such Subsidiary’s property or assets or materially impair the use thereof in
the operation of the business of the Company or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;
(xxiv)Liens in existence on the Closing Date which are listed, and the property
subject thereto described, on Schedule 8.01, but no renewals or extensions of
such Liens shall be permitted



81



unless (x) the aggregate principal amount of the Indebtedness, if any, secured
by such Liens does not increase from that amount outstanding at the time of any
such renewal or extension and (y) any such renewal or extension does not
encumber any additional assets or properties of the Company or any of its
Subsidiaries;
(iv)Permitted Encumbrances;
(xxv)Liens created by or pursuant to (x) this Agreement and the Security
Documents, (y) the ABL Credit Agreement and the ABL Security Documents (subject
to the terms of the ABL/Term Loan Intercreditor Agreement), and (z) any Hedge
Agreements entered into with any Lender or Agent or any Affiliate thereof (each,
as defined in the ABL Credit Agreement) under the ABL Credit Agreement;
(xxvi)leases or subleases granted to other Persons in the ordinary course of
business not materially interfering with the conduct of the business of the
Company or any of its Subsidiaries;
(xxvii)Liens upon assets subject to Capitalized Lease Obligations or purchase
money Indebtedness to the extent permitted by Section 8.04(iii); provided that
(x) such Liens only serve to secure the payment of Indebtedness arising under
such Capitalized Lease Obligation or purchase money Indebtedness and (y) the
Lien encumbering the asset giving rise to the Capitalized Lease Obligation or
purchase money Indebtedness does not encumber any other asset of the Company or
any of its Subsidiaries;
(xxviii)Liens placed upon assets (including Real Property) at the time of
acquisition or construction thereof by the Company or any such Subsidiary or
within 90 days thereafter to secure Indebtedness incurred to pay all or a
portion of the purchase price or construction costs thereof and extensions,
renewals or replacements of any of the foregoing; provided that, in either case,
(x) the aggregate outstanding principal amount of all Indebtedness secured by
Liens permitted by this clause (viii) shall not at any time exceed the amount
permitted under Section 8.04(iii) and (y) in all events, the Lien encumbering
the assets so acquired does not encumber any other asset of the Company or any
of its Subsidiaries;
(xxix)any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any of its Subsidiaries or existing on any property or
asset of any Person that becomes a Subsidiary of the Company after the date
hereof prior to the time such Person becomes a Subsidiary of the Company;
provided that (i) such Lien was not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary of the Company, as
the case may be, (ii) such Lien shall not apply to any other property or assets
of the Company or any of its Subsidiaries and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary of the Company;
(xxx)easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not
materially interfering with the conduct of the business of the Company or any of
its Subsidiaries;
(xxxi)Liens arising from precautionary UCC financing statement filings or
similar filings regarding operating leases and consigned goods;
(xxxii)statutory and common law landlords’ liens under leases to which the
Company or any of its Subsidiaries is a party;



82



(xiii)Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety bonds (other than appeal bonds), bids, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money);
(iv)Liens in favor of securities intermediaries, lenders and other depositary
institutions relating to normal and customary banker’s liens, liens, rights of
setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with such entities;
(v)the Company and its Subsidiaries may sell or assign overdue accounts
receivable in connection with the collection thereof in the ordinary course of
business to the extent permitted under Section 8.02;
(vi)any (x) interest or title of a lessor or sublessor (other than a Credit
Party) under any lease entered into by the Company or any of its Subsidiaries as
lessee to the extent that such lease is permitted to be entered into pursuant to
this Agreement, (y) restriction or encumbrance to which the interest or title of
such lessor or sublessor may be subject (including, without limitation, ground
leases and other prior leases of the premises, mortgages, mechanics liens, tax
liens and easements) or (z) subordination of the interest of the lessee or
sublessee under any such lease to any restriction or encumbrance referred to in
the preceding clause (y);
(vii)Liens on the assets of Foreign Subsidiaries securing Indebtedness permitted
under Section 8.04;
(viii)Liens not otherwise permitted pursuant to this Section 8.01 which secure
obligations permitted under this Agreement not exceeding, in the aggregate at
any one time outstanding, the greater of (x) $50,000,000 and (y) 11.2% of
Consolidated Net Tangible Assets as of the time of incurrence;
(ix)Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such Liens are being contested in
good faith by appropriate proceedings, adequate reserves have been set aside and
no material property is subject to a material risk of loss or forfeiture and the
claims in respect of such Liens are fully covered by insurance (subject to
ordinary and customary deductibles) and a stay of execution pending appeal or
proceeding for review is in effect;
(x)Liens on the Collateral securing Indebtedness permitted under Section
8.04(xiii)(x) and (y) and (xviii); provided that any Liens securing Indebtedness
permitted under Section 8.04(xviii) (I) shall not exceed, in the aggregate at
any one time outstanding, $15,000,000 and (II) are limited to Liens on the
assets related to such supply chain finance services; provided, further, any
such Indebtedness permitted under Section 8.04(xiii)(x) and (y) satisfies the
requirements in Section 8.04(xiii), as applicable, and such Liens have the
priority specified therein and are subject to the intercreditor agreements
specified therein;
(xi)possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of investments permitted by this Agreement,
provided that such liens (a) attach only to such investments and (b) secure only
obligations incurred in the ordinary course and



83



arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing; and
(xxii)    Liens in favor of customs and revenues authorities imposed by
applicable law arising in the ordinary course of business in connection with the
importation of goods solely to the extent the following conditions are
satisfied: (A) such Liens secure obligations that are being contested in good
faith by appropriate proceedings, (B) the applicable Credit Party or Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation.
In connection with the granting of Liens permitted by this Section 8.01 by the
Company or any of its Subsidiaries, the Administrative Agent and the Collateral
Agent shall be authorized to and shall take any actions necessary to be taken by
it in connection therewith (including, without limitation, by executing
appropriate lien releases or lien subordination agreements in favor of the
holder or holders of such Liens, in either case solely with respect to the item
or items of property subject to such Liens) to afford the lenders and/or
creditors of the Company and its Subsidiaries with the Permitted Liens (and
related rights) to which they are entitled under this Section 8.01, to the
extent provided, subject to and in accordance with Section 10.11.
8.02 Consolidation, Merger, Sale of Assets, etc. The Company will not, and will
not permit any of its Subsidiaries to, wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation, or make an
Asset Sale (or agree to make an Asset Sale at any future time), or enter into
any sale-leaseback transactions, except that:
(xxxiii)the Company and its Subsidiaries may make sales of Cash Equivalents and
inventory, including sales of inventory to the Company and other Subsidiaries,
in the ordinary course of business;
(xxxiv)the Company and its Subsidiaries may make sales or other dispositions of
assets; provided that (x) each such sale results in consideration at least 75%
of which shall at the time received be in the form of cash (provided that in
lieu of cash the Company may receive, as consideration, assets which the Company
would have been permitted to reinvest in under the terms of Section 4.02(c) if
the Company had received cash consideration), (y) the aggregate sale proceeds
from all assets subject to such sales shall not exceed the greater of (a)
$15,000,000 and (b) 10% of consolidated total assets of the Company and its
Subsidiaries, in each case in any fiscal year of the Company, plus, in the case
of a sale or disposition of foreign assets or a Foreign Subsidiary, $100,000,000
in the aggregate after the Closing Date and (z) Net Cash Proceeds therefrom in
excess of $15,000,000 are either applied as provided in Section 4.02(c) or
reinvested in assets to the extent permitted by Section 4.02(c);
(xxxv)Capital Expenditures by the Company and its Subsidiaries shall be
permitted;
(xxxvi)the Company and its Subsidiaries may sell or otherwise dispose of
damaged, obsolete or worn-out assets that are no longer necessary for the proper
conduct of their respective business for fair market value;
(xxxvii)transactions permitted by Section 8.05 shall be permitted;



84



(vi)The Company and its Subsidiaries may grant leases or subleases to other
Persons in the ordinary course of business and not materially interfering with
the conduct of the business of the Company and its Subsidiaries taken as a
whole;
(vii)each of the Company and its Subsidiaries may lease (as lessee) real or
personal property in the ordinary course of business (so long as any such lease
does not create a Capitalized Lease Obligation except to the extent permitted by
Section 8.04(iii));
(viii)any Foreign Subsidiary of the Company may be sold or transferred to,
merged with and into, or be dissolved or liquidated, or any of its assets,
Capital Stock or other equity interests otherwise sold or transferred to (x) the
Company or (y) any Wholly-Owned Subsidiary of the Company, so long as the
Company and its Subsidiaries shall be in compliance with the requirements of
Section 7.11 and the Security Agreement;
(ix)any Domestic Subsidiary of the Company may be merged with and into, or be
dissolved or liquidated into, or transfer any of its assets to (x) the Company
or (y) any Wholly-Owned Domestic Subsidiary of the Company, so long as the
Company and its Subsidiaries shall be in compliance with the requirements of
Section 7.11 and the Security Agreement;
(x)the Company and each of the Subsidiary Guarantors may sell or otherwise
transfer assets (other than any Mortgaged Properties) between or among one
another;
(xi)Non-Guarantor Subsidiaries may sell or otherwise transfer assets between or
among one another or to the Company or a Subsidiary Guarantor;
(xii)each of the Company and its Subsidiaries may sell or discount accounts
receivable in the ordinary course of business, but only in connection with the
collection or compromise thereof;
(xiii)each of the Company and its Subsidiaries may, in the ordinary course of
business, license patents, trademarks, copyrights and know-how to third Persons,
so long as each such license does not prohibit the granting of a Lien by the
Company or such Subsidiary in the intellectual property covered by such license;
(xiv)each of the Company and its Subsidiaries may liquidate any Non-Guarantor
Subsidiary;
(xv)[reserved];
(xvi)in addition to the foregoing, the Company and/or certain Subsidiary
Guarantors may transfer, directly or indirectly, in one transaction or a series
of transactions, Intercompany Notes owed to the Company or a Wholly-Owned
Subsidiary by a Wholly-Owned Subsidiary, including the French Promissory Notes
to OMNOVA Solutions (Gibraltar) Ltd. SCS, so long as the New Promissory Notes
that the Company will obtain in connection with the transfer thereof are pledged
as additional collateral security for the Obligations and promptly delivered to
the Collateral Agent, together with instruments of transfer duly executed in
blank, in accordance with the ABL/Term Loan Intercreditor Agreement and the
Security Documents (in which case the Collateral Agent shall be deemed to have
released their lien on such notes transferred by the Company and/or certain
Subsidiary Guarantors, as applicable); and



85



(xvii)    to the extent the Company and its Subsidiaries comply with the
requirements of Section 7.11 and the Security Agreement, the Company and the
Subsidiaries may complete any restructuring, regardless of whether accomplished
by liquidation, contribution, distribution, merger, amalgamation or any other
technique, whereby the ownership of Foreign Subsidiaries is changed, so long as
each such Foreign Subsidiary that is a Subsidiary of the Company prior to such
restructuring and is intended to remain in existence following such
restructuring remains, directly or indirectly, a Subsidiary of the Company after
such restructuring.
For purposes of clause (x) of the proviso to clause (ii) above, the following
shall be deemed to be cash:
(au)the amount (without duplication) of any liability (other than any
Indebtedness of the Company or a Guarantor (whether outstanding on the Closing
Date or thereafter incurred)) which is subordinated by its terms in right of
payment to the Obligations that would be recorded on a balance sheet prepared in
accordance with GAAP of the Company or such Subsidiary that is expressly (x)
assumed by a Person other than the Company or a Subsidiary, or (y) expunged by
the holder of such liability, and with respect to which, in each case, the
Company or such Subsidiary, as the case may be, is unconditionally released from
further liability with respect thereto;
(av)the amount of any obligations or securities received from such transferee
that are within 180 days repaid, converted into or sold or otherwise disposed of
for cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
actually so received);
(aw)any contingent earn-out obligation received by the Company or any Subsidiary
in such Asset Sale having an aggregate potential payout, taken together with all
other contingent earn-out obligations received pursuant to this clause since the
Closing Date that are at the time outstanding and held by the Company or any
Subsidiary, not to exceed $20,000,000 at that time then outstanding (after
giving effect to any payment or reduction);
(ax)any Designated Noncash Consideration received by the Company or any
Subsidiary in such Asset Sale having an aggregate Fair Market Value, taken
together with all other Designated Noncash Consideration received pursuant to
this clause since the Closing Date that is at the time outstanding and held by
the Company or any Subsidiary, not to exceed the greater of (x) $25,000,000 or
(y) 5.5% of Consolidated Net Tangible Assets at the time of the receipt of such
Designated Noncash Consideration, with the Fair Market Value of each item of
Designated Noncash Consideration being measured at the time received and without
giving effect to subsequent changes in value; and
(ay)if at any time any non-cash consideration received by the Company or any
Subsidiary in connection with any Asset Sale is repaid, converted into or sold
or otherwise disposed of for cash or Cash Equivalents (other than interest
received with respect to any such non-cash consideration), then the date of such
repayment, conversion, sale or other disposition shall be deemed to constitute
the date of an Asset Sale hereunder and the Net Cash Proceeds thereof shall be
applied in accordance with Section 4.02.
To the extent the Required Lenders waive the provisions of this Section 8.02
with respect to the sale or other disposition of any Collateral, or any
Collateral is sold or otherwise disposed of as permitted by this Section 8.02,
such Collateral (unless transferred to a Credit Party or a Subsidiary thereof)
shall in each case be sold or otherwise disposed of free and clear of the Liens
created by the Security Documents and the Administrative Agent shall take such
actions (including, without limitation, directing the Collateral Agent to take
such actions) as are appropriate in connection therewith.



86



8.03 Dividends. The Company will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Company or any of its Subsidiaries, except that:
(xxxviii)any Subsidiary of the Company may pay Dividends to (x) the Company or
(y) any Wholly-Owned Subsidiary of the Company;
(xxxix)any non-Wholly-Owned Subsidiary of the Company may pay cash Dividends to
its shareholders or equity owners generally so long as the Company or its
respective Subsidiary which owns the equity interest in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the equity interest in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of equity interests of such Subsidiary);
(xl)the Company may pay cash Dividends so long as (a) no Default or Event of
Default is in existence at such time or would result therefrom and (b) the
amount of such Dividend, when added to the aggregate amount of Dividends made
pursuant to this clause (iii) after the Closing Date and the aggregate amounts
paid pursuant to Section 8.05(xv) and (xviii) after the Closing Date, would not
exceed the Available Amount in effect at such time; provided that, with respect
to any Dividend made pursuant to this clause (iii), the Total Net Leverage Ratio
(calculated on a pro forma basis) is less than or equal to 3.50:1.00;
(xli)the Company and any of its Subsidiaries may declare and pay Dividends
payable solely in the common stock or other Capital Stock that is not
Disqualified Stock of such Person; and
(xlii)so long as no Default or Event of Default has occurred and is continuing,
the Company and any of its Subsidiaries may make Dividends in an amount not to
exceed $5,000,000 per fiscal year to pay for the repurchase, retirement or other
acquisition or retirement for value of Capital Stock (other than Disqualified
Stock) of the Company pursuant to and in accordance with employment contracts,
stock option plans or other benefit plans or similar arrangements for
consultants, management (including directors and officers) or employees of the
Company and any of its Subsidiaries.
8.04 Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
(xliii)Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
(xliv)existing Indebtedness to the extent the same is listed on Schedule
5(j)(vi) and Permitted Refinancing Indebtedness in respect of such Indebtedness;
(xlv)Indebtedness evidenced by Capitalized Lease Obligations and purchase money
Indebtedness of the Company and its Subsidiaries, including any Indebtedness
assumed in connection with the acquisition of assets; provided that in no event
shall the aggregate principal amount of Capitalized Lease Obligations, and the
principal amount of all such Indebtedness incurred or assumed in each case after
the Closing Date, permitted by this clause (iii) exceed at any time outstanding
the greater of (x) $25,000,000 and (y) 5.6% of Consolidated Net Tangible Assets
as of the time of incurrence;
(xlvi)intercompany Indebtedness among the Company and its Subsidiaries to the
extent permitted by Section 8.05;



87



(vi)Indebtedness of the Company and its Subsidiaries under Hedge Agreements so
long as management of the Company has determined that the entering into of such
Hedge Agreements are bona fide hedging activities;
(xvii)[Reserved];
(xviii)Indebtedness of the Credit Parties arising under the ABL Credit Documents
(or any Permitted Refinancing ABL Credit Facility) in an aggregate principal
amount not to exceed the greater of (i) $140,000,000155,000,000 and (ii) the sum
of (x) 85% of the net book value of the accounts receivable of the Company and
its Wholly-Owned Domestic Subsidiaries and (y) the lesser of 65% of the net book
value of the inventory of the Company and its Wholly-Owned Domestic Subsidiaries
and 85% of net orderly liquidation value, less, in each case, the aggregate
principal amount of all principal repayments with the proceeds from Asset Sales
utilized in accordance with Section 4.02(f) that permanently reduce the
commitments thereunder;
(xix)any Credit Party may become liable as a guarantor with respect to
obligations of any other Credit Party or any Foreign Subsidiary, which
obligations are not otherwise prohibited under this Agreement;
(xx)Indebtedness in respect of those accounts receivable permitted to be sold or
discounted pursuant to Section 8.02(xi);
(xxi)Indebtedness representing deferred compensation to employees and directors
of the Company or its Subsidiaries; provided that the aggregate principal amount
of Indebtedness permitted by this clause (x) shall not exceed $15,000,000 at any
time outstanding;
(xxii)additional Indebtedness of the Company and its Subsidiaries not otherwise
permitted under this Section 8.04 not to exceed $50,000,000 in aggregate
principal amount at any one time outstanding;
(xxiii)Indebtedness of a Subsidiary of the Company acquired after the Closing
Date in connection with a Permitted Acquisition (or Indebtedness assumed at the
time of a Permitted Acquisition of an asset securing such Indebtedness);
provided that the aggregate principal amount of all such Indebtedness
outstanding at any one time pursuant to this clause (xii) shall not exceed (A)
$10,000,000 plus (B) an additional amount of Indebtedness if (x) such
Indebtedness consists of Permitted Debt and (y) after giving effect to the
incurrence of such Permitted Debt and the respective Permitted Acquisition, the
Interest Coverage Ratio for the then most recently ended Test Period is greater
than 2.00:1.00 determined on a pro forma basis; provided, further, that, with
respect to any Indebtedness acquired pursuant to this Section 8.04(xii)(B) the
primary purpose of which is to finance a Permitted Acquisition permitted by this
Agreement, whose consummation is not conditioned on the availability of, or on
obtaining, financing, this Section 8.04(xii)(B) may, at the Company’s option, be
tested on a pro forma basis giving effect to each Permitted Acquisition at the
time the definitive agreements for such Permitted Acquisition are entered into
rather than at the time of incurrence of such Indebtedness pursuant to this
Section 8.04(xii)(B) (and, in connection with any subsequent calculation of such
ratio or any incurrence ratio under Section 2.15 or 8.04(xvi) prior to the
consummation or termination of such Permitted Acquisition, such ratio shall be
calculated on a pro forma basis giving effect to such Permitted Acquisition and
other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof)); and Permitted Refinancing
Indebtedness in respect of any of the foregoing;



88



(xiii)    Indebtedness of the Credit Parties (in the form of (x) notes or loans
secured by Collateral on a pari passu basis with the Obligations or (y) notes or
loans secured by Collateral on a basis junior in priority to the Obligations)
incurred by the Company to the extent that (1)(a) the aggregate principal amount
of Indebtedness incurred pursuant to this clause (xiii) shall not exceed the
aggregate amount of Incremental Loans available under Section 2.15 and (b) such
Indebtedness will be subject to the applicable incurrence tests set forth in
Section 2.15 and the conditions set forth in clauses (a) and (b) of the
definition of Incremental Commitment Requirements; provided that with respect to
all Indebtedness incurred pursuant to this clause (xiii) except for interim or
bridge financings that provide for automatic conversion, subject to customary
conditions, to Indebtedness meeting the requirements of this subclause (1), such
Indebtedness does not have a final maturity date earlier than the Final Maturity
Date applicable at such time and its Weighted Average Life to Maturity shall not
be shorter than the then longest remaining Weighted Average Life to Maturity of
any Class of Loans; (2) such Indebtedness shall not have mandatory prepayment,
redemption or offer to purchase events prior to the date that is 91 days after
the then Final Maturity Date more onerous than those applicable to the Loans
(other than (i) customary prepayments, redemptions or offers to purchase upon a
change of control, asset sale event or casualty event, (ii) customary
acceleration rights upon the occurrence of an event of default or (iii)
customary prepayments, redemptions or offer to purchases set forth in any bridge
facility or similar interim credit facility); (3) except as provided otherwise
in Sections 2.16, 2.17 and 11.11(d), the covenants, events of default,
guarantees and other terms of such Indebtedness, when taken as a whole (other
than interest rate, redemption premiums and other pricing terms), are determined
by the board of directors of the Company to be either (x) not materially more
restrictive to the Company and the other Credit Parties than those set forth in
this Agreement, if any (other than (1) with respect to terms and conditions
applicable after the Final Maturity Date in effect at the time of the incurrence
or issuance of such Indebtedness or (2) subject to the immediately succeeding
proviso, a Previously Absent Financial Maintenance Covenant; provided that,
notwithstanding anything to the contrary contained herein, if any such terms of
such Indebtedness contain a Previously Absent Financial Maintenance Covenant
that is in effect prior to the applicable Final Maturity Date, such Previously
Absent Financial Maintenance Covenant shall be included for the benefit of each
Class of Loans) or (y) on then prevailing market terms and conditions; provided
that a certificate of an Authorized Officer delivered to the Administrative
Agent at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness and drafts of the documentation relating
thereto, stating that the Company has determined in good faith that such terms
and conditions satisfy the foregoing requirement shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Company within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which is disagrees); (4) such Indebtedness is not Incurred or
guaranteed by any Subsidiary of the Company that is not a Credit Party; (5) such
Indebtedness is not secured by any Liens on any property or assets of the
Company or any other Credit Party that do not constitute Collateral; (6) if such
Incremental Equivalent Debt is in the form of term loans secured on a pari passu
basis with the Collateral, the existing Lenders shall benefit from the
protections in Section 2.15(a)(viii), (7) an Authorized Officer of the holders
of such Incremental Equivalent Debt shall have entered into the ABL/Term Loan
Intercreditor Agreement and a Pari Passu Lien Intercreditor Agreement (if such
Incremental Equivalent Debt is secured on a pari passu basis with the
Collateral) or a Junior Lien Intercreditor Agreement (if such Incremental
Equivalent Debt is secured on a basis junior to the Collateral), as applicable
and (8) (A) any amortization payments in respect of such Indebtedness shall be
no more than ratable with amortization payments in respect of the existing Loans
and (B) such Indebtedness shall otherwise be no more than pari passu with the
existing Loans with respect to mandatory prepayments and other prepayment rights



89



(such Indebtedness incurred pursuant to this clause (xiii) being referred to as
“Incremental Equivalent Debt”) and (ii) any Permitted Refinancing Indebtedness
in respect of the foregoing;
(xiv)(i) Indebtedness of Foreign Subsidiaries that are not Guarantorsin
connection with lines of credit from time to time owing to Persons other than a
Credit Party;, provided that the aggregate amount of such Indebtedness under
this clause (xiv)(i) does not exceed $25,000,000 at any one time outstanding;
and (ii) additional Indebtedness of Subsidiaries that are not Guarantors from
time to time owing to Persons other than a Credit Party, provided that the
aggregate amount of such Indebtedness under this clause (xiv)(ii) does not
exceed $40,000,000 at any one time outstanding;
(xii)any Subsidiary of the Company may become liable as a guarantor with respect
to lease obligations of the Company or any other Subsidiary of the Company;
(xiii)additional Indebtedness of the Company and its Subsidiaries not otherwise
permitted under this Section 8.04; provided that after giving effect to the
incurrence of such additional Indebtedness, the Interest Coverage Ratio for the
then most recently ended Test Period is greater than 2.00:1.00 determined on a
pro forma basis; provided, further, that the aggregate amount of such
Indebtedness under this clause (xvi) that may be incurred by Subsidiaries that
are not Guarantors does not exceed $50,000,000 at any one time outstanding; and
Permitted Refinancing Indebtedness in respect of the foregoing; provided,
further, that, with respect to any Indebtedness incurred pursuant to this
Section 8.04(xvi) the primary purpose of which is to finance a Permitted
Acquisition or similar Investment permitted by this Agreement, whose
consummation is not conditioned on the availability of, or on obtaining,
financing, this Section 8.04(xvi) may, at the Company’s option, be tested on a
pro forma basis giving effect to such Permitted Acquisition or similar
Investment, as applicable, at the time the definitive agreements for such
Permitted Acquisition or similar Investment, as applicable, are entered into
rather than at the time of incurrence of such Indebtedness pursuant to this
Section 8.04(xvi) (and, in connection with any subsequent calculation of such
ratio or any incurrence ratio under Section 2.15 or 8.04(xii) prior to the
consummation or termination of such Permitted Acquisition or similar Investment,
as applicable, such ratio shall be calculated on a pro forma basis giving effect
to such Permitted Acquisition or other similar Investment, as applicable, and
other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof));
(xiv)[reserved];
(xv)Indebtedness consisting of supply chain finance services, including, without
limitation, trade payable services and supplier accounts receivable purchases,
in each case, in the ordinary course of business; and
(xvi)the Senior Notes, subject to the immediate deposit of the redemption funds
with the trustee under the Senior Note Indenture and contemporaneous
satisfaction and discharge of the Senior Notes in accordance with the terms of
the Senior Note Indenture on or about the Closing Date.
For purposes of determining compliance with this Section 8.04, in the event that
any item of proposed Indebtedness meets the criteria of more than one of the
categories above, the Company will be permitted to classify the item of
Indebtedness on the date of its incurrence, creation or assumption, or later
reclassify all or a portion of the item of Indebtedness, in any manner that
complies with this Section 8.04 and such item of



90



Indebtedness shall be deemed to have been incurred, created or assumed pursuant
to only one of such categories.
8.05 Advances, Investments, Loans, Purchase of Assets. The Company will not, and
will not permit any of its Subsidiaries to, directly or indirectly, (w) lend
money or credit or make advances to any Person, (x) purchase or otherwise
acquire (in one or a series of related transactions) any part of the property or
assets of any Person (including, without limitation, any Capital Stock or other
securities of any other Person), but excluding purchases or other acquisitions
of inventory, materials, equipment and other real and personal assets (other
than assets constituting, or a Person (including the Capital Stock of a Person)
engaged in, a business) used or to be used in the business of the Company and
its Subsidiaries, (y) make any capital contribution to any other Person or (z)
purchase or own a futures contract or otherwise become liable for the purchase
or sale of currency or other commodities at a future date in the nature of a
futures contract, except that the following shall be permitted (each, an
“Investment”):
(xlvii)the Company and its Subsidiaries may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary terms;
(xlviii)the Company and its Subsidiaries may acquire and hold cash and Cash
Equivalents;
(xlix)the Company and its Subsidiaries may (x) make loans and advances in the
ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $5,000,000 and (y) make loans to members of management to fund their
purchase of equity interests of the Company so long as no cash is paid by the
Company or any of its Subsidiaries in connection therewith (or any cash so paid
is promptly (and in any event within one Business Day) returned to the Company
or such Subsidiary;
(l)the Company and its Subsidiaries may enter into Hedge Agreements to the
extent permitted by Section 8.04(v);
(li)[Reserved];
(lii)Investments in existence on the Closing Date and listed on Schedule 8.05
shall be permitted, without giving effect to any additions thereto or
replacements thereof (provided that intercompany investments listed on Schedule
8.05 may be repaid or redeemed and re-advanced or re-contributed as new
intercompany investments up to the amount of such investments in effect as of
the Closing Date);
(liii)(A) any Credit Party may make intercompany loans to any other Credit
Party, (B) any Subsidiary of the Company may make intercompany loans to any
Credit Party and (C) any Foreign Subsidiary may make intercompany loans to
another Foreign Subsidiary (collectively, “Intercompany Loans”); provided, that
in the case of (A) and (B) only (x) each Intercompany Loan shall be evidenced by
an Intercompany Note, (y) each Intercompany Note issued to the Company or any
Subsidiary Guarantor shall be pledged to the Collateral Agent pursuant to the
Pledge Agreement and (z) subject to Section 7.16(k), each Intercompany Note
issued by a Credit Party to the Company or a Subsidiary of the Company shall
contain subordination provisions reasonably satisfactory to the Administrative
Agent;



91



(viii)the Company and its Subsidiaries may make intercompany loans to, or
Investments in, any of its Foreign Subsidiaries in the form of cash or Cash
Equivalents;
(xxiv)the Company and the Subsidiary Guarantors may make equity contributions to
the capital of their respective Subsidiaries which are Credit Parties;
(xxv)the Company and its Subsidiaries may create or acquire new Subsidiaries to
the extent otherwise permitted hereunder;
(xxvi)the Company and its Subsidiaries may transfer inventory or equipment not
otherwise reasonably required for the operations of the Company or any of its
Domestic Subsidiaries to any Foreign Subsidiary to the extent such Foreign
Subsidiary pays for such inventory or equipment in cash equal to the fair market
value thereof;
(xxvii)the Company and its Subsidiaries shall be permitted to make Capital
Expenditures;
(xxviii)the Company and its Subsidiaries may enter into transactions permitted
under Section 8.02;
(xxix)the Company and its Subsidiaries may enter into guarantees to the extent
permitted by Section 8.04;
(xxx)subject to the provisions of this Section 8.05(xv) and the requirements
contained in the definition of Permitted Acquisition, the Qualified Credit
Parties and Wholly-Owned Foreign Subsidiaries of the Company may from time to
time after the Closing Date make Investments constituting Permitted
Acquisitions; provided that (i) no Default or Event of Default is in existence
at the time of the consummation of such Permitted Acquisition or would result
after giving pro forma effect thereto; provided that, with respect to any
Permitted Acquisition not conditioned on the availability of, or on obtaining,
financing, this clause (i) may be tested at the time of signing the relevant
acquisition agreement rather than the time of consummation of the Permitted
Acquisition, (ii) the aggregate amount of consideration for all Permitted
Acquisitions effected after the Closing Date pursuant to this clause (xv) made
or provided by the Company or any Subsidiary to acquire equity interests in any
Subsidiary that does not become a Subsidiary Guarantor or merge, consolidate or
amalgamate into the Company or a Subsidiary Guarantor or any assets that shall
not, immediately after giving pro forma effect to such Permitted Acquisition, be
owned by the Company or a Subsidiary Guarantor shall not exceed an aggregate
amount (excluding Qualified Stock of the Company (or options or warrants for
Qualified Stock of the Company) issued as consideration for such Permitted
Acquisitions), measured at the time such Investment is made and after giving pro
forma effect to such Investment, equal to the sum of (A) $250,000,000 plus (B)
the Available Amount (which shall be reduced by the amount of all other
Dividends and advances, investments and loans made pursuant to Sections
8.03(iii) and 8.05(xviii)) as in effect at the time of such Permitted
Acquisition, and (iii) the Company shall be in pro forma compliance with Section
8.14;
(xxxi)Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(xxxii)Investments of any Person existing at the time such Person becomes a
Subsidiary of the Company or at the time such Person merges or consolidates with
the Company or any of its Subsidiaries, in either case, as the result of a
Permitted Acquisition in compliance with the terms of



92



this Agreement; provided that such investments were not made by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Subsidiary of the Company or such merger or consolidation;
(xviii)in addition to the other exceptions set forth in this Section 8.05, the
Company and its Subsidiaries may make additional advances, capital
contributions, Investments and loans after the Closing Date to the extent not
otherwise permitted under this Section 8.05 so long as the aggregate amount of
such advances, capital contributions, Investments and loans shall not exceed the
sum of (A) $50,000,000 plus (B) the Available Amount (which shall be reduced by
the amount of all other advances, capital contributions, Investments and loans
made pursuant to Sections 8.03(iii) and 8.05(xv)(ii)) at that time outstanding,
as in effect at the time of such advances, investments and loans;
(liv)Investments made after the Original Closing Date in the Asian Latex
Businesses in an aggregate amount not to exceed $25,000,000; and
(lv)Investments to the extent such Investment represents the non-cash portion of
the consideration received in an Asset Sale as permitted pursuant to Section
8.02(d)-(e).
8.06 Transactions with Affiliates. The Company will not, and will not permit any
of its Subsidiaries to, enter into any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of the Company or any of its Subsidiaries, other than on terms and
conditions substantially as favorable to the Company or such Subsidiary as would
reasonably be obtained by the Company or such Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except that:
(lvi)Dividends may be paid to the extent provided in Section 8.03;
(lvii)transactions permitted under Section 8.02 shall be permitted;
(lviii)loans may be made and other transactions may be entered into by the
Company and its Subsidiaries to the extent permitted by Section 8.05;
(lix)the Company and its Subsidiaries may enter into other transactions between
or among the Company and its Subsidiaries not involving any other Affiliate;
(lx)customary fees paid to members of the board of directors of the Company and
its Subsidiaries for their services as directors not in excess of fees paid to
directors who are not Affiliates; and
(lxi)issuances of equity interests, payments of bonuses and other transactions
permitted pursuant to employment or compensation agreements, option agreements,
incentive plans, indemnification agreements and other arrangements with
employees and directors of the Company or any of its Subsidiaries, in each case
so long as the foregoing are on terms not materially more beneficial to such
officers and directors as those provided by companies of similar size and
similar financial condition as the Company and its Subsidiaries.
8.07 Limitation on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain
Agreements; etc. The Company will not, and will not permit any of their
Subsidiaries to:



93



(lxii)Except as expressly contemplated in connection with the Refinancing, amend
or modify, or permit the amendment or modification of, any provision of (x) any
ABL Credit Document in a manner which is adverse to the interests of the Lenders
in any material respect or in a manner which is prohibited by the terms of the
ABL/Term Loan Intercreditor Agreement or (y) any documentation entered into in
connection with the other Indebtedness referred to in this clause (i) in a
manner which is adverse to the interests of the Lenders in any material respect;
or
(lxiii)amend, modify or change its certificate of incorporation or limited
liability company agreement or by-laws (if any), or any agreement entered into
by it, with respect to its capital stock or other equity interests, or enter
into any new agreement with respect to its capital stock or other equity
interests, other than any amendments, modifications or changes pursuant to this
clause (ii) or any such new agreements which are not adverse in any material
respect to the interests of the Lenders and the terms of any such amendment,
modification, change or other action will not violate any of the other
provisions of this Agreement or any other Credit Document; provided that the
Company may take such actions to create and issue Disqualified Stock to the
extent permitted by Section 8.04.
8.08 Limitation on Certain Restrictions on Subsidiaries. The Company will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other interest or
participation in its profits owned by any of its Subsidiaries, or pay any
Indebtedness owed to any of its Subsidiaries, (b) make loans or advances to any
of its Subsidiaries, or (c) transfer any of its properties or assets to any of
its Subsidiaries, except for such encumbrances or restrictions existing under or
by reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, (iii) the ABL Credit Agreement and the other ABL Credit Documents,
(iv) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any of its Subsidiaries, (v) customary
provisions restricting assignment of any agreement entered into by the Company
or any Subsidiary of the Company in the ordinary course of business, (vi)
customary provisions restricting the transfer of assets subject to Liens
permitted under Section 8.01(iii), (vii), (viii), (ix) and (xviii), (vii) any
restrictions contained in contracts for the sale of assets permitted in
accordance with Section 8.02 solely in respect of the assets to be sold pursuant
to such contract, (viii) any restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (ix) [reserved] and (x) in the case of clauses (b) and (c) above,
customary restrictions in joint venture agreements entered into by the Company
or its Subsidiaries.
8.09 Limitation on Issuance of Equity. The Company will not, and will not permit
any of its Subsidiaries to, issue, except as permitted by Section 8.04, any
class of Disqualified Stock; notwithstanding the foregoing and for the avoidance
of doubt, the Company and its Subsidiaries may issue Qualified Stock and/or
options and warrants for the same in an unlimited amount so long as such
Qualified Stock and/or options and warrants are not Disqualified Stock.
8.10 Business. The Company will not, and will not permit any of its Subsidiaries
to, engage (directly or indirectly) in any business other than any of the lines
of business conducted by the Company and its Subsidiaries on the Closing Date
and any business similar, ancillary or related thereto or which constitutes a
reasonable extension or expansion thereof, including in connection with the
Company’s existing and future technology, trademarks and patents.
8.11    Limitation on the Creation of Subsidiaries. Notwithstanding anything to
the contrary contained in this Agreement, the Company will not, and will not
permit any of its Subsidiaries to, establish, create or acquire any Subsidiary;
provided that (1) the Company may establish, create or acquire



94



non-Wholly-Owned Subsidiaries pursuant to Section 8.05(xv), (xvii) or (xviii)
and (2) the Company and its Subsidiaries shall be permitted to establish or
create and, to the extent permitted by this Agreement, acquire Wholly-Owned
Subsidiaries (it being understood and agreed that, in connection with the
creation of any non-Wholly-Owned Subsidiary under Section 8.05(xv) and any
Wholly-Owned Subsidiary, subject to the terms and conditions of Section 7.11
hereof, (i) the capital stock of such new Subsidiary (other than a Foreign
Holdco) to the extent owned by the Company or any other Credit Party (and with
respect to Foreign Subsidiaries, 65% of the voting capital stock and 100% of the
non-voting capital stock of any such new Foreign Subsidiary) is promptly pledged
pursuant to, and to the extent required by, the respective Pledge Agreement and
the certificates representing such stock, together with stock powers duly
executed in blank, are delivered to the Collateral Agent and (ii) such new
Subsidiary (to the extent it is a Domestic Subsidiary that is not a
Non-Guarantor Subsidiary) promptly executes a counterpart of the Pledge
Agreement, the Security Agreement, the ABL/Term Loan Intercreditor Agreement,
any Pari Passu Lien Intercreditor Agreement, any Junior Lien Intercreditor
Agreement and the Guarantee, in each case by executing and delivering to the
Administrative Agent a counterpart of a Joinder Agreement, in each case on the
same basis (and to the same extent) as such Subsidiary would have executed such
Credit Documents if it were a Credit Party on the Closing Date and shall deliver
such documents and shall take such actions required by the foregoing Credit
Documents or reasonably requested by the Administrative Agent or Collateral
Agent to create and perfect the security interests of the Collateral Agent
granted or purported to be created pursuant to the Credit Documents. In
addition, at the reasonable request of the Administrative Agent, each new
Wholly-Owned Subsidiary shall execute and deliver, or cause to be executed and
delivered, all other relevant documentation of the type described in Section 5
as such new Wholly-Owned Subsidiary would have had to deliver if such new
Wholly-Owned Subsidiary were a Credit Party on the Closing Date. If any
Non-Guarantor Subsidiary shall cease to be a Non-Guarantor Subsidiary in
accordance with the terms hereof, such Subsidiary shall take the actions
specified herein as though it was a newly established Subsidiary; provided that
in the case of any Foreign Holdco, recourse on any Guarantee by such Foreign
Holdco shall be limited to the Collateral pledged by such Foreign Holdco.
8.12 Multiemployer Plans. Neither the Company nor any of its Subsidiaries shall
partially or totally withdraw from a Multiemployer Plan without the prior
written consent of the Required Lenders, unless the withdrawal liability of the
Company and its Subsidiaries from all such withdrawals in the aggregate shall
not exceed $5,000,000.
8.13 Use of Proceeds. The Company will not request any Borrowing, and the
Company shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Person or country that, at the time of such action, is a Sanctioned
Person or in any Sanctioned Country, to the extent such activities, businesses
or transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in a European Union member state, or (C) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.
8.14 Financial Covenant. The Company shall not permit the Total Net Leverage
Ratio, as of the last day of any Test Period, to exceed 5.00:1.00.
SECTION 9.    Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):
9.01 Payments. (a) The Company shall (i) default in the payment when due of any
principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or



95



more Business Days, in the payment when due of any interest on any Loan or Note,
or any Fees or any other amounts owing hereunder or under any other Credit
Document or (b) any Guarantor shall default in the payment of any amount, in
respect of any payment of the type described in clause (a)(ii) above pursuant to
its Guarantee, and such default shall continue unremedied for three or more
Business Days; or
9.02 Representations, etc. Any representation, warranty or statement made by any
Credit Party herein or in any other Credit Document or in any certificate
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made; or
9.03 Covenants. Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Section
7.01(f)(i), the second sentence of Section 7.02, Section 7.11 or Section 8, (ii)
default in the due performance or observance by it of any term, covenant or
agreement contained in Section 7.01(a), Section 7.01(b), Section 7.01(c),
Section 7.01(d), Section 7.03(b) or Section 7.12 and such default shall continue
unremedied for a period of 15 days after written notice to the defaulting party
by the Administrative Agent or the Required Lenders or (iii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement (other than as provided in Section 9.01) and such
default shall continue unremedied for a period of 30 days after written notice
to the defaulting party by the Administrative Agent or the Required Lenders; or
9.04 Default Under Other Agreements. (i) The Company or any of its Subsidiaries
shall (x) default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause the holder or holders
of such Indebtedness (or a trustee or Administrative Agent on behalf of such
holder or holders) to cause (determined without regard to whether any notice is
required), any such Indebtedness to become due prior to its stated maturity, or
(ii) any such Indebtedness of the Company or any of its Subsidiaries shall be
declared to be due and payable, or required to be prepaid other than by a
regularly scheduled prepayment or required prepayment (other than pursuant to a
“due-on-sale” clause in a mortgage or similar security agreement) (unless such
required prepayment results from a default thereunder or an event of the type
that constitutes an Event of Default), prior to the stated maturity thereof;
provided that it shall not be a Default or an Event of Default under this
Section 9.04 unless the aggregate outstanding principal amount of all
Indebtedness as described in preceding clauses (i) and (ii) is at least
$10,000,000; provided further that with respect to any failure or breach or
default under Section 7.23 of the ABL Credit Agreement (or any default arising
under Section 9.1 of the ABL Credit Agreement arising solely as a result of a
failure, breach or default under such Section 7.23), such event shall only
constitute an Event of Default under this Section 9.04 upon the earlier of (1)
acceleration (or the Lenders thereunder having the right to so accelerate) of
the Indebtedness under the ABL Credit Agreement and (2) such event not having
been cured or waived within 30 days after the occurrence of such event (the
“Stand Still Period”); or
9.05 Bankruptcy, etc. The Company or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the Company
or any of its Subsidiaries and the petition is not controverted within 10 days,
or is not dismissed within 60 days, after commencement of the case; or a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of the Company or any of its
Subsidiaries, or the Company or any of its Subsidiaries commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
of its



96



Subsidiaries, or there is commenced against the Company or any of its
Subsidiaries any such proceeding which remains undismissed for a period of 60
days; or the Company or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Company or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Company or any of its Subsidiaries makes a general assignment for the benefit of
creditors; or any corporate action is taken by the Company or any of its
Subsidiaries for the purpose of effecting any of the foregoing; or
9.06 ERISA. An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, has resulted or could reasonably be expected to result in liability of
the Company and/or its Subsidiaries in an amount that could have a Material
Adverse Effect; or
9.07 Security Documents. Except (x) in each case to the extent resulting from
the failure of the Collateral Agent to retain possession of the applicable
certificated Pledged Securities delivered to the Collateral Agent and (y) in
respect of an immaterial portion of the Collateral, at any time after the
execution and delivery thereof, any of the Security Documents shall cease to be
in full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the First Priority Liens, rights, powers and
privileges purported to be created thereby (including, without limitation, a
perfected security interest in, and Lien on, all of the Collateral to the extent
required by the Security Documents), in favor of the Collateral Agent, and
subject to no other Liens other than Permitted Liens, or any Credit Party shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to any of the Security
Documents; or
9.08 Guarantees. (a) Any Guarantee or any provision thereof shall cease to be in
full force or effect as to the relevant Guarantor, or any Guarantor or Person
acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under the relevant Guarantee, or (b) except as otherwise
provided in Section 9.01(b), any Guarantor shall default in the due performance
or observance of any term, covenant or agreement on its part to be performed or
observed pursuant to such Guarantee; provided that, with respect to defaults
under the Guarantee which relate to covenants in Section 7 of this Agreement for
which a grace period is applicable under Section 9.03(iii), such Guarantors
shall have the benefit of the grace period set forth in Section 9.03(iii); or
9.09 Judgments. One or more judgments or decrees shall be entered against the
Company or any of its Subsidiaries involving in the aggregate for the Company
and its Subsidiaries a liability of $10,000,000 or more (not paid or fully
covered by a reputable and solvent insurance company) and such judgments or
decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within 60 days from the entry thereof; or
9.10 Change of Control. A Change of Control shall have occurred; or
9.11 Intercreditor Agreements. Any provision of the ABL/Term Loan Intercreditor
Agreement, any Pari Passu Lien Intercreditor Agreement or any Junior Lien
Intercreditor Agreement which is material to the interests of the Lenders shall
cease to be in full force or effect (except in accordance with its terms);
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Company, take any or all of
the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if



97



an Event of Default specified in Section 9.05 shall occur with respect to the
Company, the result which would occur upon the giving of written notice by the
Administrative Agent to the Company as specified in clauses (i) and (ii) below
shall occur automatically without the giving of any such notice): (i) declare
the Total Commitments terminated, whereupon the Commitment of each Lender shall
forthwith terminate immediately; (ii) declare the principal of and any accrued
interest in respect of all Loans and the Notes and all Obligations owing
hereunder and thereunder to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Credit Party; (iii) enforce, as
Collateral Agent, all of the Liens and security interests created pursuant to
the Security Documents; and (iv) apply any cash collateral held pursuant to this
Agreement to pay Obligations.
SECTION 10. The Administrative Agent.
10.01 Appointment.
(a)    The Lenders hereby irrevocably designate and appoint DBNY as
Administrative Agent (for purposes of this Section 10 and Section 11.01, the
term “Administrative Agent” also shall include DBNY in its capacity as
Collateral Agent pursuant to the Security Documents) to act as specified herein
and in the other Credit Documents. Each Lender hereby irrevocably authorizes,
and each holder of any Note by the acceptance of such Note shall be deemed
irrevocably to authorize, the Administrative Agent to take such action on its
behalf under the provisions of this Agreement, the other Credit Documents and
any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
The Administrative Agent may perform any of its respective duties hereunder by
or through its officers, directors, agents, employees or affiliates.
(b)    Each Lender hereby authorizes the Administrative Agent to take such
action as agent on its behalf and for its benefit and to exercise such powers
under this Agreement and the other Credit Documents as are delegated to such
Administrative Agent by the terms hereof and thereof, together with powers as
are reasonably incidentally thereto. Each Lender (including the Required Lenders
under and as defined in the Original Credit Agreement) hereby give the
Administrative Agent and the Collateral agent their consent to enter into the
ABL/Term Loan Intercreditor Agreement, any Junior Lien Intercreditor Agreement
and any Pari Passu Lien Intercreditor Agreement (or any amendment or supplement
thereto) and hereby authorize the Administrative Agent and the Collateral Agent
to take such actions, including without limitation making such filings, as may
be necessary or desirable to reflect the intent of this Agreement.
10.02 Nature of Duties. The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct. The duties of the Administrative Agent
shall be mechanical and administrative in nature; the Administrative Agent shall
not have by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Note; and nothing in
this Agreement or in any other Credit Document, expressed or implied, is
intended to or shall be so construed as to impose upon the Administrative Agent
any obligations in respect of this Agreement or any other Credit Document except
as expressly set forth herein or therein.



98



10.03 Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of the
Company and its Subsidiaries in connection with the making and the continuance
of the Loans and the taking or not taking of any action in connection herewith
and (ii) its own appraisal of the creditworthiness of the Company and its
Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of the Company
and its Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the
Company and its Subsidiaries or the existence or possible existence of any
Default or Event of Default.
10.04 Certain Rights of the Administrative Agent. If the Administrative Agent
shall request instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender or the holder of any Note by reason of
so refraining. Without limiting the foregoing, no Lender or the holder of any
Note shall have any right of action whatsoever against the Administrative Agent
as a result of the Administrative Agent acting or refraining from acting
hereunder or under any other Credit Document in accordance with the instructions
of the Required Lenders.
10.05 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.
10.06 Indemnification.
(a)    To the extent the Administrative Agent (or any affiliate thereof) is not
reimbursed
and indemnified by the Company, the Lenders will reimburse and indemnify the
Administrative Agent (and any affiliate thereof), in proportion to their
respective “percentage” as used in determining the Required Lenders (determined
by the Lenders share of the aggregate outstanding Loans at the time), for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature (including, without limitation, any customary indemnifications
provided to a deposit account bank pursuant to a “control agreement” referred to
in the Security Agreement) which may be imposed on, asserted against or incurred
by the Administrative Agent (or any affiliate thereof) in performing its
respective duties hereunder or under any other Credit Document, (including with
respect to any agreements or other instruments referred to herein or therein) or
in any way relating to or arising out of this Agreement or any other Credit
Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) bad faith, gross negligence or
willful misconduct (each as determined by a court of competent jurisdiction).



99



(b)    The Administrative Agent (and any affiliate thereof) shall be fully
justified in failing or refusing to take any action hereunder and under any
other Credit Document (except actions expressly required to be taken by it
hereunder or under the Credit Documents) unless it shall first be indemnified to
its satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.
10.07 The Administrative Agent in Its Individual Capacity. With respect to its
obligation to make Loans under this Agreement, the Administrative Agent shall
have the rights and powers specified herein for a “Lender” and may exercise the
same rights and powers as though it were not performing the duties specified
herein; and the term “Lenders,” “Required Lenders,” “holders of Notes” or any
similar terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.
10.08 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.
10.09 Resignation by the Administrative Agent.
(n)The Administrative Agent may resign from the performance of all its
respective functions and duties hereunder and/or under the other Credit
Documents at any time by giving 15 Business Days’ prior written notice to the
Lenders and, unless a Default or an Event of Default under Section 9.05 then
exists, the Company.
(o)Upon any such notice of resignation by the Administrative Agent, the Required
Lenders shall appoint a successor Administrative Agent hereunder or thereunder
who shall be a commercial bank or trust company reasonably acceptable to the
Company, which acceptance shall not be unreasonably withheld or delayed
(provided that the Company’s approval shall not be required if an Event of
Default then exists).
(p)If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of the
Company (which consent shall not be unreasonably withheld or delayed, provided
that the Company’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.
(q)If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 30th Business Day after the date such notice of
resignation was given by the Administrative Agent (the “Resignation Effective
Date”), the Administrative Agent’s resignation shall become effective and the
Required Lenders shall thereafter perform all the duties of the Administrative



100



Agent hereunder and/or under any other Credit Document until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided
above.
(e)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (b) or clause (c) of the definition thereof, the Required Lenders may,
directly or at the request of the Company, and to the extent permitted by
applicable law, by notice in writing to the Company and such Person remove such
Person as Administrative Agent and, in consultation with the Company, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.
(az)Upon a resignation or removal of the Administrative Agent pursuant to this
Section 10.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 10 shall continue in effect for the benefit of the Administrative
Agent for all of its actions and inactions while serving as the Administrative
Agent.
10.10 Withholding Taxes. To the extent required by any applicable laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 4.04, each Lender shall indemnify and hold harmless the
Administrative Agent against, within 10 days after written demand therefor, any
and all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other LoanCredit Document against any amount due the Administrative Agent under
this Section 10.01. The agreements in this Section 10.01 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
10.11 Collateral and Guarantee Matters. Each of the Lenders (including in its
capacity as an Other Creditor) irrevocably authorize the Administrative Agent,
at its option and in its discretion,
(ah)to release any Lien on any property granted to or held by the Administrative
Agent under any Credit Document (i) upon termination of all Commitments have
terminated all Credit Document Obligations (other than contingent
indemnification obligations for which a claim has not been asserted) have been
paid in full, (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Credit Document to a Person
that is not a Credit Party, (iii) that constitutes “Excluded Collateral” (as
such term is defined in the Security Agreement), or (iv) if approved, authorized
or ratified in writing in accordance with Section 11.11;
(ai)to release any Guarantor from its obligations under the Guarantee if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Credit Documents; and



101



(c)    to subordinate any Lien on any property granted to or held by the
Administrative
Agent under any Credit Document to the holder of any Lien on such property that
is permitted by Section 8.01(vii).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee pursuant to this Section
10.11. In each case as specified in this Section 10.11, the Administrative Agent
will, at the Company’s expense, execute and deliver to the applicable Credit
Party such documents as such Credit Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or, in the cause of clause (b) to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Guarantee, in each case in accordance with the terms of
the Credit this Section 10.11; provided that the Company shall have delivered to
the Administrative Agent a certificate signed by an Authorized Officer of the
Company stating that the transaction and the release of the respective
Collateral is permitted under the Credit Documents, upon which the
Administrative Agent may rely conclusively.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders or any other
Secured Creditor for any failure to monitor or maintain any portion of the
Collateral.
SECTION 11. Miscellaneous.
11.01 Payment of Expenses, etc. The Company hereby agrees to: (a) pay all
reasonable out-of-pocket costs and expenses (i) of the Administrative Agent and
the Collateral Agent (including, without limitation, the reasonable fees and
disbursements of Cahill Gordon & Reindel LLP and the Administrative Agent’s
other counsel and consultants) in connection with the preparation, execution,
delivery and administration of this Agreement and the other Credit Documents and
the documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto, (ii) of the Administrative Agent
and its affiliates in connection with its or their syndication efforts with
respect to this Agreement and (iii) after the occurrence and during the
continuance of an Event of Default, of the Administrative Agent and each of the
Lenders in connection with the enforcement of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (including, in each case
without limitation, the reasonable fees and disbursements of counsel and
consultants for the Administrative Agent and, after the occurrence and during
the continuance of an Event of Default, counsel for Lenders); and (b) indemnify
the Administrative Agent, the Collateral Agent and each Lender, and each of
their respective officers, directors, employees, representatives, agents,
affiliates, trustees and investment advisors (each such Person being called an
“Indemnitee”) from and hold each of them harmless against any and all
liabilities, losses, damages, claims, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements (which for the
avoidance of doubt shall exclude the allocated costs of in-house counsel))
incurred by, imposed on or assessed against any of them as a result of, or
arising out of, or in any way related to, or by reason of, (i) any
investigation, litigation or other proceeding (whether or not any Indemnitee is
a party thereto and whether or not such investigation, litigation or other
proceeding is brought by or on behalf of any Credit Party and whether based on
contract, tort or any other theory) related to the entering into and/or
performance of this Agreement or any other Credit Document or the use of the
proceeds of any Loans hereunder or the consummation of the Transaction or any
other transactions contemplated herein or in any other Credit Document or the
exercise of any of their rights or remedies



102



provided herein or in the other Credit Documents, or (ii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Company and its Subsidiaries, or any Environmental Claim related
in any way to the Company and its Subsidiaries. The indemnification provided
under this Section 11.01 shall not apply to (A) the gross negligence, bad faith
or willful misconduct of any Indemnitee (each as determined by a court of
competent jurisdiction by final and non-appealable judgment), (B) a material
breach of the obligations of this Agreement by any Indemnitee (as determined by
a court of competent jurisdiction in a final non-appealable judgment) or (C) any
proceeding that does not involve an act or omission by the Company or any of its
Subsidiaries and that is brought by any Indemnitee against any other Indemnitee
(other than any proceeding against an Indemnitee in its capacity or in
fulfilling its role as an Agent or arranger or similar role). To the extent that
the undertaking to indemnify, pay or hold harmless the Administrative Agent, the
Collateral Agent or any Lender set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Company
agrees to make the maximum contribution to the payment and satisfaction of each
of the indemnified liabilities which is permissible under applicable law.
Notwithstanding the foregoing, the Company shall not be liable for, or have any
obligation under, any settlement of any investigation, litigation or other
proceeding effected without its written consent (which shall not be unreasonably
withheld or delayed), but if settled with the Company’s written consent, or if
there is a final non-appealable judgment in any such investigation, litigation
or proceeding, the Company agrees to indemnify and hold harmless each Indemnitee
in the manner set forth above.
To the fullest extent permitted by applicable law, neither the Company, on the
one hand, nor any Indemnitee, on the other, shall assert, and each such Person
hereby waives, and acknowledges that no other Person shall have, by or through
any Indemnitee or the Company, any claim against any Indemnitee or the Company,
as applicable, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the TransactionsTransaction
contemplated hereby or thereby, any Loan or the use of the proceeds thereof; it
being agreed that this sentence shall not limit the indemnification obligations
of the Company or any other Credit Party (including in respect of any such
damages incurred or paid by an Indemnitee to a third party and for any
out-of-pocket expenses). No Indemnitee referred to above shall be liable for any
damages to the Company arising from the use by others of any information or
other materials distributed to such party by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages to the
Company resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
11.02 Right of Setoff.
(a)    In addition to any rights now or hereafter granted under applicable law
or otherwise, and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, each Lender is
hereby authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by such Lender (including, without limitation, by
branches and agencies of such Lender wherever located) to or for the credit or
the account of each Credit Party against and on account of the Obligations and
liabilities of such Credit Party to such Lender under this Agreement or under
any of the other Credit Documents, including, without limitation, all interests
in Obligations purchased by such Lender pursuant to Section 11.06(b), and all
other claims of any nature or description arising out of or connected with this
Agreement or any other Credit



103



Document, irrespective of whether or not such Lender shall have made any demand
hereunder and although said Obligations, liabilities or claims, or any of them,
shall be contingent or unmatured.
11.03 Notices.
(ba)Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including facsimile
communication) and mailed, telecopied or delivered: if to the Company, at the
Borrower Notice Office; if to any Lender, at such address as shall be designated
by such Lender in a written notice to the Company and the Administrative Agent;
and if to the Administrative Agent, at its Notice Office; or, as to any Credit
Party or the Administrative Agent, at such other address as shall be designated
by such party in a written notice to the other parties hereto. All such notices
and communications shall, when mailed, telegraphed, telexed, facsimiled, or
cabled or sent by overnight courier, be effective three Business Days after
deposited in the mails, certified, return receipt requested, when delivered to
the telegraph company, cable company or one day following delivery to an
overnight courier, as the case may be, or when sent by telex or facsimile
device, except that notices and communications to the Administrative Agent shall
not be effective until received by the Administrative Agent.
(bb)Each Public Lender agrees to cause, upon the earlier of the Closing Date or
the date such Public Lender becomes a Lender hereunder, at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the platform for notices then utilized by the Administrative Agent in order to
enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable law, including United States
Federal and state securities applicable laws, to receive such notices that are
not made available through the “Public Side Information” portion of such
platform and that may contain material nonpublic information with respect to the
Company or its securities for purposes of United States Federal or state
securities applicable laws.
11.04 Benefit of Agreement; Assignments; Participations.
(a)    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, no Credit Party may assign or transfer any of its rights,
obligations or interest hereunder or under any other Credit Document without the
prior written consent of all of the Lenders; provided, further, that although
any Lender may transfer, assign or grant participations in its rights hereunder,
such Lender shall remain a “Lender” for all purposes hereunder (and may not
transfer or assign all or any portion of its Commitments or Loans hereunder
except as provided in Sections 2.13 and 11.04(b)) and the transferee, assignee
or the participant as the case may be shall not constitute a “Lender” hereunder;
provided, further, that no Lender shall transfer or grant any participation
under which the participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Credit Document except to the extent such
amendment or waiver would (i) extend the final scheduled maturity of any Loan or
Note in which such participant is participating, or reduce the rate or extend
the time of payment of interest or Fees thereon (except in connection with a
waiver of applicability of any post-default increase in interest rates) or
reduce the principal amount thereof, (it being understood that any amendment or
modification to the financial definitions in this Agreement or to Section
11.07(a) shall not constitute a reduction in the rate of interest or Fees
payable hereunder), or increase the amount of the participant’s participation
over the amount thereof then in effect (it being understood that a waiver of any
Default or Event of Default or of a mandatory reduction in the Total Commitment
shall not constitute a change in the terms of any Commitment, and that an
increase in any Commitment shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under this Agreement or (iii) release all or
substantially all of the



104



Collateral under all of the Security Documents (in each case except as expressly
provided in the Credit Documents), or any Guarantor or Guarantee (in each case
except as expressly provided in the relevant Credit Documents) supporting the
Loans hereunder in which such participant is participating. In the case of any
such participation, the participant shall not have any rights under this
Agreement or any of the other Credit Documents (the participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the participant relating thereto).
The Company agrees that each participant shall be entitled to the benefits of
Section 2.10 and Section 4.04 (subject to the obligations and limitations
thereof, it being understood that any Tax forms required by Section 4.04(b)
shall be provided to the Lender) to the same extent as if it were a Lender and
had acquired its interest by assignment; provided that a participant shall not
be entitled to receive any greater payment under Section 4.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with the Company’s prior written consent or the right
to greater payment results from a change in law after the participant becomes a
participant. To the extent permitted by law, each participant shall also be
entitled to the benefits of Section 11.02 as though it were a Lender; provided
that such Participant agrees to be subject to Section 11.06 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each participant and the principal amount (and
stated interest) of each participant’s interest in the Loans held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender (but not any Agent, any
Company or any other Lender) shall treat each Person whose name is recorded in
the Participant Register as the owner of such Loan or other obligation hereunder
as the owner thereof for all purposes of this Agreement notwithstanding any
notice to the contrary.
(b)    Notwithstanding the foregoing, any Lender (or any Lender together with
one or more other Lenders) may (x) assign all or a portion of its Commitment and
related outstanding Obligations (or, if the Commitment has terminated,
outstanding Obligations) hereunder to (i) (A) its parent company and/or any
affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (B) to one or more other Lenders or any affiliate of any such
other Lender which is at least 50% owned by such other Lender or its parent
company (provided that any fund that invests in loans and is managed or advised
by the same investment advisor of another fund which is a Lender (or by an
Affiliate of such investment advisor or by an Affiliate of a Lender) shall be
treated as an affiliate of such other Lender for the purposes of this subclause
(x)(i)(B)), or (ii) in the case of any Lender that is a fund that invests in
loans, any other fund that invests in loans and is managed or advised by the
same investment advisor of any Lender or by an affiliate of such investment
advisor or (y) assign all, or if less than all, a portion equal to at least
$1,000,000 hereunder to one or more Eligible Transferees (treating any fund that
invests in loans and any other fund that invests in loans and is managed or
advised by the same investment advisor of such fund or by an affiliate of such
investment advisor as a single Eligible Transferee), each of which assignees
shall become a party to this Agreement as a Lender by execution of an Assignment
and Assumption Agreement; provided that (v) at such time, the register listing
the names and addresses of the Lenders, and the Commitments of, and prinicipal
amounts (and related interest amounts) of the Loans owing to each Lender
pursuant to the terms hereof from time to time shall be deemed modified to
reflect the Commitments of such new Lender and of the existing Lenders, (w) upon
the surrender of the relevant Note by the assigning Lender (or, upon such
assigning Lender’s indemnifying the Company for any lost Note pursuant to a
customary indemnification agreement) new Notes will be issued, at the Company’s
expense, to such new Lender and to the assigning Lender upon the request of such
new Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 2.05 (with appropriate modifications) to the extent
needed to reflect the revised Commitments, (x) the written consent of the
Administrative Agent shall be required in connection with any such assignment
pursuant to clause (y) above (such written consent, in any case, not to be
unreasonably withheld, delayed or conditioned), (y) the Administrative Agent
shall receive at the time of each such assignment (other than an assignment
between a Lender and its Affiliates),



105



from the assigning or assignee Lender, the payment of a non-refundable
assignment fee of $3,500 and (z) no such transfer or assignment will be
effective until recorded by the Administrative Agent on the Register pursuant to
Section 11.13. To the extent of any assignment pursuant to this Section
11.04(b), the assigning Lender shall be relieved of its obligations hereunder
with respect to its assigned Commitment.
(c)Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or the Company), any Lender which is a fund may pledge all or any portion of its
Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (c) shall release the transferor Lender from any
of its obligations hereunder.
(bc)Any Lender which assigns all of its Commitment and/or Loans hereunder in
accordance with Section 11.04(b) shall cease to constitute a “Lender” hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11, 4.04, 10.06, 11.01 and
11.06), which shall survive as to such assigning Lender.
(bd)Any Lender may, so long as no Default has occurred and is continuing, at any
time, assign all or a portion of its rights and obligations with respect to
Loans under this Agreement to the Company or any Subsidiary of the Company
through (x) Dutch auctions or other offers to purchase open to all Lenders on a
pro rata basis in accordance with procedures of the type described in Section
4.01(b) or (y) open market purchases on a non pro rata basis; provided that:
(lxiv)(x) if the assignee is any Subsidiary of the Company, upon such
assignment, transfer or contribution, the applicable assignee shall
automatically be deemed to have contributed or transferred the principal amount
of such Loans, plus all accrued and unpaid interest thereon, to the Company; or
(y) if the assignee is the Company (including through contribution or transfers
set forth in clause (x)), (a) the principal amount of such Loans, along with all
accrued and unpaid interest thereon, so contributed, assigned or transferred to
the Company shall be deemed automatically cancelled and extinguished on the date
of such contribution, assignment or transfer, (b) the aggregate outstanding
principal amount of Loans of the remaining Lenders shall reflect such
cancellation and extinguishing of the Loans then held by the Company and (c) the
Company shall promptly provide notice to the Administrative Agent of such
contribution, assignment or transfer of such Loans, and the Administrative
Agent, upon receipt of such notice, shall reflect the cancellation of the
applicable Loans in the Register; and
(lxv)each Person that purchases any Loans pursuant to clause (x) of this
subsection (l) shall represent and warrant to the selling Lender that it does
not possess material non-public information with respect to the Company and its
Subsidiaries that either (1) has not been disclosed to the Lenders generally
(other than Lenders that have elected not to receive such information) or (2) if
not disclosed to the Lenders, would reasonably be expected to have a material
effect on, or otherwise be material to (A) a Lender’s decision to participate in
any such assignment or (B) the market price of such Loans, or shall make a
statement that such representation cannot be made.
11.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender or any holder of any Note in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Company or any other Credit Party and the
Administrative Agent or any Lender or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other



106



Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights,
powers and remedies herein or in any other Credit Document expressly provided
are cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent or any Lender or the holder of any Note would otherwise
have. No notice to or demand on any Credit Party in any case shall entitle any
Credit Party to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent
or any Lender or the holder of any Note to any other or further action in any
circumstances without notice or demand.
11.06 Payments Pro Rata.
(be)The Administrative Agent agrees that promptly after its receipt of each
payment from or on behalf of the Company in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received to the Lenders entitled thereto.
(bf)Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise, but excluding
amounts provided for in this Agreement), which is applicable to the payment of
the principal of, or interest on, the Loans or Fees, of a sum which with respect
to the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations of the respective Credit Party to such Lenders in
such amount as shall result in a proportional participation by all the Lenders
in such amount; provided that if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
11.07 Calculations; Computations.
(a)    The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by the Company to the Lenders; it being
understood and agreed that notes may be absent in the interim financial
statements). In addition, except as otherwise specifically provided herein, all
computations determining compliance with Sections 4.02 and 8, including
definitions used therein, and for all purposes of determining Capital
Expenditures, the Interest Coverage Ratio and Senior Secured Net Leverage Ratio,
shall utilize accounting principles and policies in effect from time to time;
provided that, if the Company notifies the Administrative Agent that the Company
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision, including without limitation in the event of an
accounting change requiring all leases to be capitalized, or if the
Administrative Agent notifies the Company that it or the Required Lenders
request an amendment to any provision hereof for such purpose, regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted and continue to be
computed on the basis of GAAP as in effect and applied immediately before such
change shall have become effective until such notice shall have been withdrawn
or such provision amended in accordance herewith. Notwithstanding the foregoing,
to the extent expressly required pursuant to the provisions of this Agreement,
certain calculations shall be made on a pro forma basis. In furtherance of the
foregoing, at the request of the Company, the Company, the Administrative Agent
and the Lenders agree to negotiate in good faith any such amendment addressing
the impact of changes in GAAP upon the covenants (financial or otherwise) at



107



no cost to the Company and its Subsidiaries other than the reimbursement of the
Administrative Agent’s cost and expenses contemplated by Section 11.01(a).
(b)    All computations of interest and Fees hereunder shall be made on the
basis of a year of 360 days (except for interest calculated by reference to the
Prime Lending Rate, which shall be based on a year of 365 or 366 days, as
applicable) for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or Fees are
payable.
11.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(bg)THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
THE MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK. Subject to the final sentence of this clause (a), any legal
action or proceeding with respect to this Agreement or any other Credit Document
shall be brought in the Courts of the State of New York or of the United States
for the Southern District of New York, in each case sitting in the borough of
Manhattan, and, by execution and delivery of this agreement, the Company hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each Credit Party
hereby further irrevocably waives any claim that such courts lack jurisdiction
over such Credit Party, and agrees not to plead or claim, in any legal action or
proceeding with respect to this Agreement or any other Credit Document brought
in any of the aforesaid courts, that any such court lacks jurisdiction over such
Credit Party. The Company irrevocably consents to the service of process out of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by registered or certified mail, postage prepaid, to the
Company at the Borrower Notice Office, such service to become effective 30 days
after such mailing. Nothing herein shall affect the right of the Administrative
Agent under this Agreement, any Lender or the holder of any Note to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction in
connection with its exercise of rights under any Security Document or the
enforcement of any judgment.
(bh)The Company hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
credit document brought in the Courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such Court
that any such action or proceeding brought in any such Court has been brought in
an inconvenient forum.
(bi)Each of the parties to this Agreement hereby irrevocably waives all right to
a trial by jury in any action, proceeding or counterclaim arising out of or
relating to this Agreement, the other credit documents or the transactions
contemplated hereby or thereby.
11.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Company and the Administrative
Agent. Delivery of an executed counterpart hereof by facsimile or electronic
transmission shall be as effective as delivery of an original executed
counterpart hereof.
11.10 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.



108



11.11 Amendment or Waiver.
(a)    Neither this Agreement nor any other Credit Document nor any terms hereof
or thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective Credit
Parties party hereto or thereto and the Required Lenders (although additional
parties may be added to (and annexes may be modified to reflect such additions),
and Subsidiaries of the Company may be released from, this Agreement, the
Guarantee and the Security Documents in accordance with the provisions hereof
and thereof without the consent of the other Credit Parties party thereto or the
Required Lenders); provided that no such change, waiver, discharge or
termination shall, without the consent of each Lender (with Obligations being
directly affected in the case of following clause (i)), (i) extend the final
scheduled maturity of any Loan or Note beyond the Final Maturity Date, or reduce
(or forgive) the rate or extend the time of payment of interest or Fees thereon
(except in connection with the waiver of applicability of any post-default
increase in interest rates), or reduce the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 11.07(a) shall not constitute a reduction in the
rate of interest or Fees for the purposes of this clause (i)), (ii) release all
or substantially all of the Collateral (except as expressly provided in the
Credit Documents) under all the Security Documents, (iii) release all or
substantially all of the Guarantors under the Guarantees, (iv) amend, modify or
waive any provision of this Section 11.1211.11 (except for technical amendments
with respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Commitments and the Loans on the Closing Date), (v) reduce the
percentage specified in the definition of Required Lenders (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the extensions of Commitments and the
Loans are included on the Closing Date), (vi) amend the definition of “Interest
Period” so as to permit interest periods in excess of six months without
requiring the consent of all affected Lenders or (vii) consent to the assignment
or transfer by the Company of any of its rights and obligations under this
Agreement; provided, further, that no such change, waiver, discharge or
termination shall (1) increase the Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Total Commitment shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (2) without the consent of the
Administrative Agent, amend, modify or waive any provision of Section 10 or any
other provision as same relates to the rights or obligations of the
Administrative Agent, or (3) without the consent of Collateral Agent, amend,
modify or waive any provision relating to the rights or obligations of the
Collateral Agent. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment or Loans of any Defaulting Lender may not be increased
or extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender in its capacity as a Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender. Notwithstanding anything to the contrary herein, this
Agreement and the other Credit Documents may be amended (i) in accordance with
Section 2.15 to incorporate the terms of any Incremental Term Commitments with
the written consent of the Company and Lenders providing such Incremental Term
Commitments, (ii) in accordance with Section 2.16 to incorporate the terms of
any Extended Term Loans with the written consent of the Company and the
Extending Term Lenders, (iii) in accordance with Section 2.17 to incorporate the
terms of any Other Loans with the consent of the Company and the Lenders
providing such Other Loans, and (iv) to
109



implement any changes contemplated by Section 2.10 hereof with the consent of
the Company and the Administrative Agent (and subject to Section 2.10(f)).
(f)If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses (i)
through (vii), inclusive, of the first proviso to Section 11.11(a), the consent
of the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Company shall have
the right, so long as all non consentingNon-Consenting Lenders whose individual
consent is required are treated as described in either clause (A) or (B) below,
to either (A) replace each such non consentingNon-Consenting Lender or Lenders
with one or more Replacement Lenders pursuant to Section 2.13 so long as at the
time of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non
consentingNon-Consenting Lender’s Commitment and/or repay all outstanding Loans
of such Lender; provided that, unless the Commitments which are terminated and
Loans which are repaid pursuant to preceding clause (B) are immediately replaced
in full at such time through the addition of new Lenders or the increase of the
Commitments and/or outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to
preceding clause (B), the Required Lenders (determined after giving effect to
the proposed action) shall specifically consent thereto; provided, further, that
the Company shall not have the right to replace a Lender, terminate its
Commitment or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 11.11(a). Notwithstanding anything
herein to the contrary, by receiving the amounts set forth in the proviso in
Section 2.13 of this Agreement, each Non-Consenting Lender shall automatically
be deemed to have assigned its Loans pursuant to the terms of an Assignment and
Assumption Agreement, and accordingly, no Assignment and Assumption Agreement or
other action shall be required in connection therewith. Such assignment shall
become effective as to any Non-Consenting Lender upon the receipt of the amounts
set forth in the proviso in Section 2.13.
(bj)Notwithstanding anything to the contrary contained above in this Section
11.11, the Administrative Agent and/or the Collateral Agent may (i) enter into
amendments to the Guarantee and the Security Documents for the purpose of adding
additional Subsidiaries of the Company (or other Credit Parties) as parties
thereto and (ii) enter into security documents to satisfy the requirements of
Section 7.11, without the consent of the Required Lenders.
(bk)In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Company and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all or a portion of outstanding Loans (“Refinanced
Term Loans”) with a replacement term loan tranche denominated in Dollars
(“Replacement Term Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans plus interest, fees and expenses, (b) if
any Loans are not refinanced, the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans, respectively, at the time of such
financing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the applicable
Loans) and (c) if any Loans are not refinanced, all other terms applicable to
such Replacement Term Loans shall be, as determined by the board of directors of
the Company, either (x) not materially more restrictive to the Company and the
other Credit Parties than those set forth in this Agreement, if any (other than
(1) with respect to terms and conditions applicable after the Final Maturity
Date in effect at the time of the incurrence or issuance of such Indebtedness or
(2) subject to the immediately succeeding proviso, a Previously Absent Financial
Maintenance Covenant; provided that, notwithstanding anything to the contrary
contained herein, if any such terms of the Replacement Term Loans contain a
Previously Absent



110



Financial Maintenance Covenant that is in effect prior to the applicable Final
Maturity Date, such Previously Absent Financial Maintenance Covenant shall be
included for the benefit of each Class of Loans) or (y) on then prevailing
market terms and conditions; provided that a certificate of an Authorized
Officer delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness and drafts
of the documentation relating thereto, stating that the Company has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Company
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which is disagrees).
(e)    Notwithstanding anything to the contrary contained in this Section 11.11
or any other provision of this Agreement or any provision of any other Credit
Document, the Administrative Agent and/or the Collateral Agent and the Company
may amend, restate, amend and restate or otherwise modify the ABL/Term Loan
Intercreditor Agreement, any Pari Passu Lien Intercreditor Agreement and/or any
Junior Lien Intercreditor Agreement as provided therein.
11.12 Confidentiality.
(bl)Subject to the provisions of clause (b) of this Section 11.12, each of the
Agent and each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of the Company (other than to its employees,
auditors, advisors or counsel or to another Lender if the Lender or such
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information, provided such Persons shall
be subject to the provisions of this Section 11.12 to the same extent as such
Lender) any information with respect to the Company or any of its Subsidiaries
which is now or in the future furnished pursuant to this Agreement or any other
Credit Document and which is designated by the Company to the Lenders in writing
as confidential or would customarily be treated as confidential in banking
practice; provided that the Agent and any Lender may disclose any such
information (a) as has become generally available to the public, (b) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (c) as may be required or appropriate
in respect to any summons or subpoena or in connection with any litigation, (d)
in order to comply with any law, order, regulation or ruling applicable to such
Lender and (e) to any prospective or actual transferee or participant (or its
investment advisor) in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender; provided that such prospective transferee agrees to maintain the
confidentiality contained in this Section 11.12.
(bm)The Company hereby acknowledges and agrees that the Agent and each Lender
may share with any of its Lending Affiliates any information related to the
Company or any of its Subsidiaries (including, without limitation, any nonpublic
customer information regarding the creditworthiness of the Company, the Company
and its Subsidiaries, provided such Persons shall be subject to the provisions
of this Section 11.12 to the same extent as such Lender).
11.13 Register. The Company hereby designates the Administrative Agent to serve
as its agent, solely for purposes of this Section 11.13, to maintain a register
(the “Register”) on which it will record the Commitment from time to time of
each of the Lenders, the principal amount (and stated interest) of any Loans
made by each of the Lenders and each repayment in respect of the principal
amount of the Loans of each Lender. Failure to make any such recordation, or any
error in such recordation, shall not affect the Company’s obligations in respect
of such Loans. The Register shall be available for inspection



111



by Company and any Lender (with respect to its own interest only), at any
reasonable time and from time to time upon reasonable prior notice. With respect
to any Lender, the transfer of the Commitment of such Lender and the rights to
the principal of, and interest on, any Loan made pursuant to such Commitment
shall not be effective until such transfer is recorded on the Register
maintained by the Administrative Agent with respect to ownership of such
Commitment and Loans and prior to such recordation all amounts owing to the
transferor with respect to such Commitment and Loans shall remain owing to the
transferor. The registration of the assignment or transfer of all or part of any
Commitment and Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to Section
11.04(b). Coincident with the delivery of such an Assignment and Assumption
Agreement to the Administrative Agent for acceptance and registration of the
assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note
evidencing such Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning or transferor Lender and/or
the new Lender. The Company agrees to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 11.13 other
than those resulting from the Administrative Agent’s willful misconduct or gross
negligence.
11.14 USA Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies the Company that pursuant to the requirements of the Patriot Act, they
are required to obtain, verify and record information that identifies the
Company and the other Credit Parties and other information that will allow such
Lender to identify the Company and the other Credit Parties in accordance with
the Patriot Act.
11.15 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 4.04, 10.06 and 11.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.
11.16 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable Requirements of Law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable Requirements of Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment, shall have been received by such Lender.
11.17 Acknowledgement. The entry into this Agreement and the Borrowing of the
Term B-2 Loans on the Closing Date shall be deemed to be an amendment,
supplementation and modification, and not a Refinancing (as defined in the
ABL/Term Loan Intercreditor Agreement), in accordance with Section 5.3(a) of the
ABL/Term Loan Intercreditor Agreement. The Administrative Agent shall use good
faith efforts to notify the Revolving Credit Agent (as defined in the ABL/Term
Loan Intercreditor Agreement) of this Agreement in accordance with Section
5.3(b) of the ABL/Term Loan Intercreditor Agreement.



112



11.18 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(c)(b) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(d)(c) (d) the effects of any Bail-in Action on any such liability, including,
if applicable:
(lxvi)(ii)    a reduction in full or in part or cancellation of any such
liability;
(lxvii)(iii) (iv)    a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or
(lxviii)(v) (vi) the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.
11.19 11.19. Platform; Borrower Materials. The Company hereby acknowledges that
(1) the Administrative Agent, the Amendment No. 3 Joint Lead Arrangers or the
Amendment No. 34 Joint Lead Arrangers will make available to the Lenders
materials or information provided by or on behalf of the Company hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain or another similar electronic system (the “Platform”), and (2) certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Company or its
securities) (each, a “Public Lender”). The Company hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that
(r)all the Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, means that the word “PUBLIC” shall appear prominently on
the first page thereof;
(s)by marking Borrower Materials “PUBLIC,” the Company shall be deemed to have
authorized the Administrative Agent, the Amendment No. 3 Joint Lead Arrangers,
the Amendment No. 4 Joint Lead Arrangers and the Lenders to treat the Borrower
Materials as not containing material non-public information (although it may be
sensitive and proprietary) with respect to the Company or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute information protected by
Section 11.12, they shall be treated as set forth therein);
(t)all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and



113



(d)    the Administrative Agent, the Amendment No. 3 Joint Lead Arrangers and
the
Amendment No. 34 Joint Lead Arrangers shall be entitled to treat the Borrower
Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC” unless the Company notifies the Administrative Agent that
any such document contains material non-public information: (1) the Credit
Documents; and (2) all information delivered pursuant to clauses (a), (b) and
(c) of Section 7.01.
Further, each of the Agent and each Lender acknowledges that (a) the Borrower
Materials not marked “PUBLIC” may include material non-public information
concerning the Company or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
11.20 Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agents, the Amendment No. 3 Joint Lead Arrangers, the
Amendment No. 4 Joint Lead Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Company or any other
Credit Party, that at least one of the following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(i)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or



114



(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agents,
the Amendment No. 3 Joint Lead Arrangers, the Amendment No. 4 Joint Lead
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Company or any other Credit Party, that:
(ii)none of the Agents, the Amendment No. 3 Joint Lead Arrangers, the Amendment
No. 4 Joint Lead Arrangers or any of their respective Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Credit Document or any documents related to hereto or thereto),
(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),
(v)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
(vi)no fee or other compensation is being paid directly to the Agents, the
Amendment No. 3 Joint Lead Arrangers, the Amendment No. 4 Joint Lead Arrangers
or any their respective Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Commitments or this Agreement.
(c) The Agents, the Amendment No. 3 Joint Lead Arrangers, the Amendment No. 4
Joint Lead Arrangers hereby inform the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Credit Documents or
otherwise,



115



including structuring fees, commitment fees, arrangement fees, facility fees,
upfront fees, underwriting fees, ticking fees, agency fees, administrative agent
or collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
*    *    *



116


